Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 1 of 189

VIRGINIA:

IN THE CIRCUIT COURT OF FAIRFAX COUNTY

Defendant

COMMONWEALTH OF VIRGINIA )
)
) Crim. No.: FE-2019-279
v )
)
CLARK WATSON, )
)
)
)

MOTION FOR RECONSIDERATION AND
MOTION FOR AMENDED PROTECTIVE ORDER OF CYBERGENETICS

COMES NOW, Cybergenetics Corporation, by counsel, Brandon R. Shapiro, pursuant to
§8.01-277 of the 1950 Code of Virginia, as amended, for the limited appearance to request this
Honorable Court reconsider and amend the protective order issued requiring Cybergenetics to
provide the TrueAllele source code for the following stated reasons:

1. Cybergenetics is a Pennsylvania corporation located at 160 North Craig Street,
Suite 210, Pittsburgh, PA 15213. Cybergenetics is the owner of the TrucAllele® software, as
well as its proprietary trade secret source code.

2. Cybergenetics licenses its TrueAllele technology to the Commonwealth’s
Department of Forensic Science (DFS) as an executable software program.

3. DFS has reported TrueAlele results as Certificates of Analysis (COA) in over
eight hundred Virginia criminal cases.

4, Cybergenetics reported TrueAllele COAs in 2011 and 2012 in the Fairfax County
child abduction case of Commonwealth v. Jonathan Ramsey. Cybergenetics Chief Scientist Dr.

Mark Perlin testified in Fairfax Court in that case in June of 2012.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 2 of 189

5. TrueAllele technology was found to be reliable in a December 17, 2013 Virginia
admissibility decision by Chief Judge W. Allan Sharrett of the Sixth Judicial Circuit (Exhibit 1).
Judge Sharrett ruled after holding a five-day Spencer hearing for TrueAllele match results in the
double homicide case of Commonwealth of Virginia v. Matthew Brady in Colonial Heights
County.

6. DFS does not have or need TrueAllele source code. Rather, the crime lab tests
and validates its TrueAllele software in accordance with established federal validation guidelines
and standards. Therefore, TrueAllele source code is not in the possession of the Commonwealth,

7. Cybergenetics and DFS respond to subpoena duces tecum (SDT) requests made
by defendants. A prosecutor generally files a Motion to Quash (MTQ) on a SDT request for
source code trade secrets. One such MTQ filed in 2013 in the Loudoun County case of
Commonwealth v. Darwin Bowman is provided as an example (Exhibit 2). Courts grant these
MTQs.

8. The Commonwealth’s DFS produced a COA report that is part of the
Commonwealth’s evidence in this matter (Exhibit 3).

Certificate for an Out-of-state Subpcena

9. According to the docket in this matter, a certificate for an out-of-state subpoena
was entered on August 23, 2019, directed to Cybergenetics. However, Cybergenetics never
received service of a subpoena in this matter. Instead, Cybergenetics was contacted by Fairfax
County ACA Lauren Hahn regarding this case on September 13, 2019.

10. | Prosecutor Hahn forwarded an unsigned defense motion for a certificate for a
subpoena to Cybergenetics via email. Cybergenetics voluntarily responded to the prosecutor’s

emergency request a few days later, on September 17, 2019, providing available materials.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 3 of 189

11. No motion to compel, the subpoena, or motion affecting the scope of the
subpoena was ever filed or served upon Cybergenetics.

12. Instead, a hearing for a motion to exclude DNA was held on August 14, 2020.

13. Cybergenetics was not represented at that hearing, and it had no opportunity to
respond to the assertions against it, which allegations apparently resulted in the issuance of the
August 25, 2020 order compelling production from Cybergenetics.

The Role of TrueAllele in DNA Analysis

14. TrueAllele is a probabilistic genotyping computer system that interprets DNA
_ evidence using a statistical model. TrueAllele is used to analyze DNA evidence, particularly in
cases where human review might be less reliable or not possible. (Exhibit 4)

15. Cybergenetics began developing TrueAllele 25 years ago, adding a mixture
module 20 years ago. The casework system underwent many rounds of testing and model
refinement over 10 years before it was used in criminal casework, with the current version 25
released in 2009.

16. The TrueAllele computer objectively infers genotypes from DNA data through
statistical modeling, without reference to a known comparison genotype. In this way, TrueAllele
computing avoids human examination bias, and provides a fair match statistic.

TrueAlele's Widespread Acceptance

17. TrueAllele has been used by Cybergenetics in over 900 criminal cases, with
expert witness testimony given in over 90 trials. TrueAllele results have been reported in 44 of
the 50 states. (Exhibit 4)

18. TrueAllele was used to identify human remains in the World Trade Center

disaster, comparing 18,000 victim remains with 2,700 missing people.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 4 of 189

19. Both prosecutors and defenders use TrueAllele for determining DNA match
statistics. TrueAllele is also used by innocence projects and for post-conviction relief
(Connecticut v. Ralph Birch, Connecticut v. Shawn Henning, Georgia v. Johnny Lee Gates,
Georgia vy. Jimmy Meders, Georgia y. Kerry Robinson, Idaho v. Christopher Tapp, Indiana v.
Roosevelt Glenn, Indiana v. Darryl Pinkins, Maryland v. William Jamison, Montana v. Paul
Jenkins, Montana v. Freddie Lawrence, New Mexico v. Gregory Hobbs, Texas v. Lydell Grant,
Washington y. Raymond Ben).

20. +‘ TrueAllele's reliability has been confirmed in appellate precedent in Nebraska,
New York, and Pennsylvania. See: State of Nebraska v. Charles Simmer, 302 Neb. 369 (2019);
People of New York v. John Wakefield, N.Y. App. Div. LEXIS 6153, A-812-29 (2019); and
Commonwealth of Pennsylvania v. Kevin Foley, 47 A.3d 882 (Pa. Super. 2012).

21. Cybergenetics agrees with the conclusions that were reached in the Foley case
(Exhibit 5), which found that (i) scientists can validate the reliability of a computerized process
even if the source code is not available to the public; (11) it would not be possible to market
TrueAllele if it were available for free; (iii) TrueAllele has been tested and validated.
TrueAliele is Considered to be Reliable

22. There is no genuine controversy as to the validity and reliability of the TrueAllele
method. To the contrary, computer analysis of uncertain data using probability modeling is the
scientific norm. Forensic science researchers see this as the best approach. (Exhibit 4)

23.  Cybergenetics thoroughly tests its software before it is released.

24, Over thirty-five validation studies have been conducted by Cybergenetics and

other groups to establish the reliability of the TrueAllele method and software. Eight of these
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 5 of 189

studies have been published in peer-reviewed scientific journals, for both laboratory-generated
and casework DNA samples. Source code was not needed or used in any of these studies.

25. Inthe "peer-review" process, scientists describe their research methods, results
and conclusions in a scientific paper, which they submit to a journal for publication. An editor at
the journal has (at least) two independent and anonymous scientists in the field read the paper,
assess its merits, and advise on the suitability of the manuscript for publication. The paper is
then accepted, rejected, or sent back to the authors for revision and another round of review.

26. A "laboratory-generated" validation study uses data that has been synthesized in a
DNA laboratory and is of known genotype composition. Five published peer reviewed
TrueAllele papers of this type are: Perlin MW, Sinelnikov A. An information gap in DNA
evidence interpretation. PLoS ONE. 2009;4(12):e8327; Ballantyne J, Hanson EK, Perlin MW.
DNA mixture genotyping by probabilistic computer interpretation of binomially sampled laser
captured cell populations: combining quantitative data for greater identification information.
Science & Justice. 2013;52(2); 103-14; Perlin MW, Hornyak J, Sugimoto G, Miller K.
TrueAllele® genotype identification on DNA mixtures containing up to five unknown
contributors. Journal of Forensic Sciences. 2015;60(4):857-868; Greenspoon SA, Schiermeier-
Wood L, and Jenkins BC. Establishing the limits of TrueAllelc® Casework: a validation study,
Journal of Forensic Sciences. 2015;60(5):1263-1276, Bauer DW, Butt N, Hornyak JM, Perlin
_ MW. Validating TrueAllele® interpretation of DNA mixtures containing up to ten unknown
contributors. Journal of Forensic Sciences. 65(2):380-398, 2020. .

27. The published peer-reviewed Greenspoon, Schiermeier-Wood, and Jenkins
laboratory validation study listed above (Exhibit 6) was conducted by the Virginia DFS. Study

author Lisa Schiermeier-Wood is the DFS analyst in the instant case.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 6 of 189

28. A “casework" validation study uses DNA data exhibiting real-world issues
developed by a crime laboratory in the course of their usual casework activity. Three published
peer reviewed TrueAllele papers of this type are: Perlin MW, Legler MM, Spencer CE, Smith
JL, Allan WP, Belrose JL, Duceman BW. Validating TrueAllele® DNA mixture interpretation.
Journal of Forensic Sciences. 2011;56(6):1430-1447; Perlin MW, Belrose JL, Duceman BW.
New York State TrueALlele® Casework validation study. Journal of Forensic Sciences.
2013;58(6):1458-66; Perlin MW, Dormer K, Hornyak J, Schiermeier-Wood L, and Greenspoon
S, TrueAllele® Casework on Virginia DNA mixture evidence: computer and manual
interpretation in 72 reported criminal cases, PLoS ONE, 2014:9(3):e92837.

29. The published peer-reviewed Perlin, Dormer, Hornyak, Schiermeier-Wood, and
Greenspoon casework validation study listed above (Exhibit 7) was conducted jointly by
Cybergenetics and the Virginia DFS. Study author Lisa Schiermeier-Wood is the D'S analyst in
the instant case.

30. The Virginia DFS published a peer-reviewed article together with Virginia
Commonwealth University showing how TrucAllele can be used as an information measuring
system for DNA mixture data (Exhibit 8): Stokes NA, Stanciu CE, Brocato ER, Ehrhardt CJ,
Greenspoon SA. Simplification of complex DNA profiles using front end cell separation T and -
probabilistic modeling. Forensic Science International: Genetics. 2018336:205-12.

31. Conducting such validations is consistent with national forensic science standards
for the validation of probabilistic genotyping methods.

32, Relevant Federal Bureau of Investigation (FBI) standards include (a) the 2010

Scientific Working Group on DNA Analysis Methods (SWGDAM) interpretation guidelines, (b)
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 7 of 189

the SWGDAM 2015 guidelines on probabilistic genotyping validation, and (c) the FBI Quality
Assurance Standard (QAS) 2020 on DNA quality assurance validation.

33. Relevant American National Standards Institute (ANSI) and AAFS Standards
- Board (ASB) joint standards include (a) the 2018 Standard 020 for mixture validation and
interpretation, (b) the 2019 Standard 040 for DNA interpretation and comparison, and (c) the
2020 Standard 018 for probabilistic genotyping validation.

34, Cybergenetics has documented how TrueAllele complies with all six of these
national validation standards. These accepted scientific standards are based on empirical testing
of probabilistic genotyping software on actual DNA data. Source code is not involved.

35, | Regulatory bodies in New York and Virginia have had independent scientists
review validation studies before they granted approval for their state crime laboratories to use
TrueAllele for casework. The Virginia Scientific Advisory Committee and Forensic Science
Board approved TrueAllele for use at DFS in 2013 (Exhibits 9 and 10).

36.  TrueAllele has been admitted into evidence after opposition challenge in twenty-
nine courts, located in California, Florida, Georgia, Indiana, Louisiana, Massachusetts, Nebraska,
New York, Ohio, Pennsylvania, South Carolina, Tennessee, Virginia, Washington, United States,
Northern Ireland and Australia. |

37. Twenty-seven admissibility decisions in the United States are: People of
California v. Dupree Langston, Kern County (Kelly-Frye), BF139247B, January 10, 2013; State
of Florida v. Lajayvian Daniels, Palm Beach County (Frye), 2015CF009320AMB, October 31,
2018; State of Georgia v. Adedoja Bah, Douglas Judicial Circuit Harper), 17CR00938, October
16, 2019; State of Georgia v. Alexander Battle, Ben Hill County (Harper), 16-CR-082, May 22,

2019; State of Georgia v. Monte Baugh and Thaddeus Howell, Coweta County (Harper), 2017 R
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 8 of 189

618, March 11, 2019; State of Georgia v. Nathaniel Day, Tifton Judicial Circuit (Harper),
2018CR141, October 23, 2019; State of Georgia v. Thaddus Nundra, South Georgia Circuit
(Harper), 18-CR-134, January 21, 2019; State of Georgia v. Guy Sewell, Floyd County (Harper),
17-CR-1675 JFL004, August 7, 2019; State of Indiana v. Randal Coalter, Perry County
(Daubert), 62C01-1703-MR-192, August 2, 2017; State of Indiana v. Dugniqio Forest,
Vanderburgh County (Daubert), 82D03-1501-F2-566, June 3, 2016; State of Indiana v. Vaylen
Glazebrook, Montoe County (Daubert), 53C02-1411-F1-1066, February 16, 2018; State of
Indiana v. Malcolm Wade, Monroe County (Daubert), 53C02-1411-F3-1042, August 3, 2016;
State of Louisiana v. Chattley Chesterfield and Samuel Nicolas, East Baton Rouge Parish
(Daubert), 01-13-0316 (I), November 6, 2014; State of Louisiana v, Harold Houston, Jefferson
Parish (Daubert), 16-3682, May 19, 2017; State of Louisiana v. Kyle Russ, East Baton Rouge
Parish (Daubert), 01-14-0566, April 30, 2019; Commonwealth of Massachusetts v. Heidi
Bartlett, Plymouth County (Daubert), PLCR2012-00157, May 25, 2016; State of Nebraska v.
Charles Simmer, Douglas County (Daubert), CR16-1634, February 2, 2018; People of New York
vy. John Wakefield, Schenectady County (Frye), A-812-29, February 11, 2015; People of New
York v. Casey Wilson, Chemung County (Frye), 2013-33 1, May 1, 2019; State of Ohio v. David
Mathis, Cuyahoga County (Daubert), CR-16-611539-A, April 13, 2018; State of Ohio v.
‘Maurice Shaw, Cuyahoga County (Daubert), CR-13-575691, October 10, 2014; Commonwealth
of Pennsylvania v. Kevin Foley, Indiana County (Frye); State of South Carolina v. Jaquard
Aiken, Beaufort County (Jones), 20121212-683, October 27, 2015; State of Tennessee v.
Demontez Watkins, Davidson County (Daubert), 2017-C-1811, December 17, 2018;
Commonwealth of Virginia v. Matthew Brady, Colonial Heights County (Spencer-Frye),

CR11000494, July 26, 2013; State of Washington v. Emanuel Fair, King County (Frye), 10-1-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 9 of 189

09274-5 SEA, January 12, 2017; United States v. Lenard Gibbs, Northern District of Georgia
(Daubert), 1:17-CR-207, May 30, 2019.

38. The Pennsylvania Superior Court affirmed the Foley decision on February 15,
2012, 2012 PA Super 31, No. 2039 WDA 2009 (Exhibit 1). The New York State Supreme Court
affirmed the Wilson decision on August 15, 2019, 175 A.D.3d 158 (3d Dep’t 2019). The
Nebraska Supreme Court affirmed the Simmer decision on November 1, 2019, 302 Neb. 369.

39. Chief Judge W. Allan Sharrett of the Sixth Judicial Circuit of Virginia found
TrueAllele to be reliable in 2013 under the Spencer standard in Commonwealth of Virginia v.
Matthew Brady (Exhibit 1).

40. The DFS TrueAllele COA (Exhibit 3) in this case reports that a match between
the left chest area of Washim Khan’s shirt and Clark Watson is minimally 180 quadriliion (1.80
x 10!) times more probable than a coincidental match to an unrelated person. This likelihood
ratio (LR) of 180 quadrillion provides an upper bound on the false positive error rate. Based on
LR mathematics, the chance that someone who didn’t contribute their DNA to the mixture has a
match statistic as large as the reported LR is no more than one in 180 quadrillion.
Background on Software Source Code

41. People write a computer program in a programming language using "source
code", This source code is later translated into computer-readable "executable" software.
(Exhibit 4) |

4?, The source code details step-by-step human-readable instructions that describe to
the computer and programmers how the program operates.

43. ‘TrueAllele is written in MATLAB (for MATrix LABoratory), a high-level

mathematical language for programming and visualizing numerical algorithms made by the

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 10 of 189

MathWorks (Natick, MA). Thus, source code is written in language that humans are capable of
understanding, but only if they are fluent in reading, writing and interpreting the particular
language that the program is written in.

44.  TrueAllele has about 170,000 lines of computer source code, written by multiple
programmers over two decades. The computer code is dense mathematical text. It can take
hours for a person to read through even a few dozen lines of MATLAB to decipher what it does.
Reading at ten lines per hour would entail eight and a half person-years to review all the source
code.

45. It is wholly unrealistic to expect that reading through TiueAllele source code
would yield meaningful information.

Why TrueAllele is a Trade Secret

46. People can easily copy a computer program if they have its source code. Source
code contains the software design, engineering know-how, and algorithmic implementation of
the entire computer program. (Exhibit 4)

47. Cybergenetics has invested millions of dollars over two decades to develop its
TrueAllele system, the company's flagship product. Although the technology is patented, the
source code itself is not disclosed by any patent and cannot be derived from any publicly
disclosed source, Patent protection is not automatic, and litigation can cost tens of millions of
dollars.

48, Cybergenctics considers the TrueAllele source code to be a trade secret.
Cybergenetics does not disclose the source code to anyone outside the company. In fact, the

source code has never been disclosed. The source code is not distributed to most employees of

10

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 11 of 189

Cybergenetics, and copies are not provided to individuals, businesses or government agencies
that use or license the software.

49. The fact that the source code is kept secret provides Cybergenetics with a
significant advantage over others who do not have access to the source code and do not have the
programming know-how or are not willing to make the investment necessary to develop
comparable software.

50. Cybergenetics operates in a highly competitive commercial environment. In
recent years, at least ten other groups have developed similar software,

51. There is keen interest from competitors to find out how to replicate TrueAllele.
The TrueAllele software represents a technological breakthrough that has not been successfully
replicated by any other company as of this date.

52. Disclosure of the TrueAllele source code trade secret would cause irreparable
harm to the company, enabling competitor's to easily copy the company's proprietary products
and services.

53. Ownership of the TrueAllele program and source code provides Cybergenetics
with an advantage over its competitors who do not know the proprietary code and could not
legally duplicate it.

54.  Cybergenetics takes reasonable measures to protect the secrecy of the source
code. For example, all information relating to the source code is housed on secure computers.
TrueAllele Source Code is a Trade Secret Protected by Virginia Law

55.  TrueAllele source code is a trade secret that the law protects from disclosure.

a) It is well established that the law affords the owner of a trade secret protection

“against the disclosure or unauthorized use of the trade secret.” MicroStrategy

1]
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 12 of 189

Inc. v. Li, 601 S.E.2d 580, 588 (Va. 2004) citing Kewanee Oil Co. v. Bicron
Corp., 416 U.S. 470, 475, (1974).

b) The Virginia Code defines a trade secret as information that (1) derives
independent economic value from not being generally known and (2) is the
subject of reasonable efforts to maintain its secrecy. Va.Code § 59.1—

336, Strategic Enter. Sols., Inc. v. Ikuma, 77 Va. Cir. 179, 2008 WL 8201356
(Va. Cir. Ct. 2008).

c) Virginia Courts have recognized that software components, as part of a computer
program, may constitute trade secrets that are afforded protection from
disclosure. MicroStrategy Inc., 601 $8.E.2d at 588.

d) Cybergenetics’ TrueAllele DNA interpretation software clearly satisfies the two
components of the definition of a trade secret, and should therefore, be afforded
protection from disclosure.

Irremediable Risks of Source Code Disclosure

56. Third party review of source code can divulge proprietary trade secrets wholly
unrelated to reliability, but valuable to competitors. Once a review results in a release of hard-
earned engineering know-how, that disclosure cannot be reversed. The source code reviewer’s
knowledge can be written into other software systems, shared with interested parties, or sold for
profit. There are no adequate remedies for redress once this proprietary information has been
released. (Exhibit 4)

57. The credibility and trustworthiness of retained witnesses who testify about the
alleged need for forensic source code has been undermined in cross-examination (New York v.

Jaquan Collins, Pennsylvania v. Michael Robinson). Permitting such individuals to see

12
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 13 of 189

proprietary information that is immaterial to a case is not reasonable, nor is it in the interest of
justice.

58. Protective orders for source code are sometimes used in expensive civil litigation
for patent infringement, which is not germane to criminal proceedings. Protective orders may
fail to protect valuable trade secrets, leading to unwanted disclosure of proprietary designs,
methods, and know-how (Superspeed LLC v. Google, United States District Court for the
Southern District of Texas; Bradford Technologies, Inc. y. NCV Software.com, United States
District Court for the Northern District of California; Apple v. Samsung, United States District
Court for the Northern District of California; Eli Lilly & Co. v. Gottstein, United States Court of
Appeals for the Second Circuit; Smith & Fuller, PA v. Cooper Tire & Rubber Co., United States
Court of Appeals for the Fifth Circuit).

59, There is no real effective remedy once a protective order is violated. Courts
typically merely reimburse the fees that were incurred by the party whose secrets were revealed.
In a case involving source code that is a trade secret, however, once the source code has been
revealed in breach of a protective order, it generally loses its status as a trade secret. The genie
can't be put back in the bottle, and reimbursement of legal fees does nothing to compensate for
the loss of commercial value.

60. Cybergenetics uniquely provides accurate, objective, and neutral DNA
identification information for criminal justice. TrueAllele DNA match results are used by both
prosecution and defense for an unbiased statistical assessment of biological evidence. Crime
laboratories rely on their validated TrueAllele systems for effective interpretation of complex
DNA data. Jeopardizing the existence of Cybergenetics through a disclosure of its source code is

unreasonable, and does not serve the interests of justice.

13
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 14 of 189

Why TrueAllele Source Code is Not Needed

61. Cybergenetics offers the TrueAllele software for license by crime labs and to
other interested parties. (Exhibit 4)

62.  Cybergenetics provides opposing experts the opportunity to review the TrueAllele
ptocess, examine results, and ask questions. This review can be done in Cybergenetics's
Pittsburgh office, or through an Internet Skype-like meeting. Cybergenetics regularly explains
the system, and the results obtained in a case, to both prosecution and defense. This introduction
to the TrueAllele method, the case data, and the application of the method to the data, is a logical
first step in understanding how the system works. Source code is not necessary.

63. The TrucAllele method is inherently objective, since the computer determines
evidence genotypes without any knowledge of the comparison reference genotypes or user
manipulation of DNA data. Hence there is no possibility of examination bias when determining
genotypes from the DNA data. Match statistics, whether inclusionary or exclusionary, are
calculated only afterwards by comparing evidence genotypes with reference genotypes. Source
code is not needed to understand that the TrueAliele process is objective.

64. Cybergenetics provided discovery material for this case on an optical disc. The
DVD contains documents related to TrueAllele’s reliability, such as background reading, over
thirty validation studies and publications, regulatory approvals, general acceptance, and
admissibility rulings. There are tutorial videos that describe TrueAllele methods and explain
how the system works, as well as continuing legal education talks. The VUIer™ software for
reviewing TrueAllele results is provided (with both Windows and Macintosh installers), along

with instructions and user manuals. Case-specific files were disclosed by the Virginia DFS.

14
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 15 of 189

Source code is not needed to access these materials, read the files, use the executable VUIer
software, or examine the computer results.

65.  TrueAllele processing is available on-line through Cloud computing. Therefore,
the system's capability can be operated as an Internet service, without purchasing a product. Any
party can operate TrucAllele on the Cloud, and process their own DNA case or validation data.

66. Moreover, Cybergenetics makes this TrueAllele Cloud capability available to
opposing parties at no charge so that they can conduct their own testing (Exhibit 11). Source
code is not needed for assessing TrueAllele reliability, which is done by testing the executable
program on actual data.

67. Although the source code for TrueAllele is a secret, the methodology it employs
and implements has been disclosed. Cybergenetics has published the core mathematics of
TrueAllele’s underlying mathematical model for over 20 years. These publications include peer-
reviewed scientific papers (1995, 2001, 2009, and 2011), and patent specifications (2000 and
2001).

68.  Cybergenetics provides a compilation of these mathematical methods in a single
summary document (Exhibit 12). This information discloses TrueAllele’s genotype modeling
mechanism, and enables others to understand or replicate the basic method. Indeed, at least ten
other groups have developed their own software that uses TrucAllele’s linear mixture analysis
approach. The source code is not necessary or helpful to understand or test the methodology
or reliability of the analysis.

69. DFS scientist Dr. Susan Greenspoon is the principal scientist on Virginia
validation studies for TrueAllele technology, Dr. Greenspoon has written, “The primary aims of

validation work are to determine if the product performs as advertised, to develop an expertise in

i)
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 16 of 189

the use of the product, to assess the accuracy, precision and reproducibility (where applicable) of
the technology, and to understand its limitations. We have achieved these goals without the
source code to TrueATlele® Casework, as is true for the many different technologies and products
that we use daily in the laboratory.” (Exhibit 13).

70, Moreover, as Dr. Greenspoon continued in her statement, “Our ability to use a
given technology for forensic DNA profiling is verified by thorough validation work, not
studying the source code. We have never requested the source code for the TrueAllele®
Casework software because it was not necessary in order to determine the reliability of
TrueAllele® Casework.”

71. Access to source code does not help identify problems in commercial
probabilistic genotyping software. In a peer-reviewed scientific paper (Exhibit 14), the
developers of the commercial STRmix™ software wrote that “any miscode found that has been
identified in STRmix™ development or use, was identified by examination of the program’s
output and not the source code. It would be nearly impossible to identify subtle errors in code by
viewing the code. The identification has always been a result of comparison of the results
produced by a program to some known control. The results of these comparisons then trigger the
examination of a specific section of the code in order to discover the source of the discrepancy.”
Courts Have Ruled that TrueAllele Source Code is Not Needed

72. Courts in Virginia and in other states have ruled that defendants do not need
TrueAllele source code to assess the software’s reliability.

73.  Inhis 2013 Spencer decision on TrueAllele reliability, Chief Judge W. Allan
Sharrett of the Sixth Judicial Circuit of Virginia denied a defendant’s request for source code

(Exhibit 1). He wrote, “The first [Daubert factor] is whether the science could and had been

16
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 17 of 189

tested. Jd. at 593. Here, much is made of the inability to thoroughly test the TrueAllele protocol,
because its source code is unknown. However, the Court places great emphasis on the
observation in Commonwealth v. Foley, 38 A.3d 882, 2012 Pa. Super. 31 (Pa. Super. Ct 2012)
that validation studies are the best tests of the reliability of source codes. In this case, validation
studies have been performed with positive results. They have not shown that the TrueAllele
system is junk science; they have shown, in fact, that it is reliable.”

74. The Loudoun County Commonwealth’s Attorney’s Office was granted a 2013
Motion to Quash a Subpoena Duces Tecum in Commonwealth of Virginia v. Darwin Bowman
(Exhibit 2). The MTQ noted: ‘In regard to the first requested item, the Source Code or Pseudo
code for TrueAllele is proprietary information. In fact, the Pennsylvania Superior Court, in a
ruling upholding the validation of TrueAllele in Indiana County, Pa., addressed the defendant’s
claim that “no outside scientist can replicate or validate Dr. Perlin's methodology because his
computer software is proprietary.” Commonwealth v. Foley, 2012 PA Super 31, 38 A.3d 882,
888-89 (Pa, Super Ct., 2012). The Court went on to state that “Foley's third reason for exclusion
is misleading because scientists can validate the reliability of a computerized process even if the
‘source code’ underlying that process is not available to the public. TrueAllele is proprietary
software; it would not be possible to market TrucAllele if it were available for free,” Id. at 889.’

75. The Commonwealth of Pennsylvania Superior Court decided the TrueAllele
source code trade secret issue in their 2012 appellate admissibility ruling in Commonwealth v.
Kevin Foley (Exhibit 5), Their opinion stated, ‘Foley’s third reason for exclusion is misleading
because scientists can validate the reliability of a computerized process even if the “source code”
underlying that process is not available to the public. TrueAllele is proprietary software; it would

not be possible to market TrueAllele if it were available for free.’

17
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 18 of 189

76. The Pennsylvania Superior Court opinion continued, ‘Nevertheless, TrueAllele
has been tested and validated in peer-reviewed studies, One study used laboratory-generated
DNA samples and found that quantitative analysis performed by TrueAllele was much more
sensitive than qualitative analysis such as that performed by the FBI See Perlin & Sinelnikov,
An Information Gap in DNA Evidence Interpretation, 4 PLoS ONE e8327, at 10 (2009),
available at http://dx.doi.org/10.1371/journal.pone.0008327. A recent paper entitled “Validating
TrueAllele® DNA Mixture Interpretation” used DNA samples from actual cases and reached
similar results. See Perlin et al., Validating TrueAllele® DNA Mixture Interpretation, 56 Journal
of Forensic Sciences 1430 (2011). The study “validated the TrueAllele genetic calculator for
DNA mixture interpretation” and found that “[w]hen a victim reference was available, the
computer was four and a half orders of magnitude more efficacious than human review.” Both
of these papers were published in peer-reviewed journals; thus, their contents were reviewed by
other scholars in the field.’

77, Tn a2015 unpublished Decision for a Writ of Mandate, the California Court of
Appeals ruled on why TrueAllele source code was not needed in People v. Martell Chubbs
(Exhibit 15). Judge Willhite wrote “Chubbs has received extensive information regarding
TrueAllele’s methodology and underlying assumptions, but he has not demonstrated how
TrueAllele’s source code is necessary to his ability to test the reliability ofits results. We
therefore conclude that Chubbs has not made a prima facie showing of the particularized need
for TrueAllele’s source code.”

78.  Ina2015 Decision and Order, Chief Administrative Judge (Outside New York
City) Michael Coccoma ruled on why TrueAllele source code was not needed in People of New

York v. John Wakefield (Exhibit 16). Judge Coccoma wrote, ‘Simply put, the Defendant's

18
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 19 of 189

Crawford argument is misplaced. The source code is not a witness, it is not testimonial in nature,
and it is not “a surrogate for accusatory in-court testimony.”

79. Ina2016 Memorandum Order, Allegheny County Judge Jill Rangos ruled on why
TrueAllele source code was not needed in Commonwealth of Pennsylvania v. Michael Robinson
(Exhibit 17). Judge Rangos wrote, “As the defense has argued that Foley is not controlling on
the question of materiality of the source code, this Court held a two-day hearing and considered
expert testimony and argument. After considering the testimony, this Court determined that the
source code is not material! to the defendant's ability to pursue a defense.”

80. Judge Rangos continued, “An order requiring Cybergenetics to produce the
source code would be unreasonable, as release would have the potential to cause great harm to
Cybergenetics. Rather than comply, Dr. Perlin could decline to act as a Commonwealth expert,
thereby seriously handicapping the Commonwealth's case.”

81. Ina 2017 Findings of Fact and Conclusions of Law on Defense Motion to Compel
Cybergenetics’ TrueAllele Casework Source Code, King County Judge Mariane Spearman ruled
on why TrueAllele source code was not needed in State of Washington v. Emanuel Fair (Exhibit
18). In her ten-page Order, Judge Spearman wrote, “The Defense has not articulated with
particularity what material information, if any, could be found by reviewing the source code. As
several experts who work in the field of forensic DNA testing have testified, an examination of
the source code is not necessary in order to determine the reliability of TrueAllele and validate it
for casework.”

82. Judge Spearman continued, “The Defense has failed to meet its burden to show
that disclosure of the source code is material and reasonable. Based upon the factual findings set

forth above, this Court is not persuaded that a review of the source code is necessary in order to

19
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 20 of 189

determine whether TrueAllele is reliable. The defense demand for the source code is not material
or reasonable because the testimony in this case from both state and defense experts establishes
that scientists can confirm the reliability of TrueAllele without access to the source code. This
testimony is consistent with the holding of other courts that have addressed this same issue.”

83. Judge Spearman concluded, “Further, the usefulness of disclosing the source code
is outweighed by a substantial risk of financial harm to Cybergenetics. Scientists can confirm the
reliability of Trueallele without access to the source code. Dr. Perlin and Cybergenetics have a
legitimate interest in keeping the source code, a trade secret, confidential.”

Virginia DFS Analysts are Qualified to Testify About TrueAHele Hvidence

84. The four trained and certified DFS ‘TrueAllele scientists have learned the
software’s underlying scientific principles, and regularly testify about the computer’s results to
juries. The DFS analyst in this case, Lisa Schiermeier- Wood, took Cybergenetics training
courses in TrueAllele science and software, and in 2012 completed an advanced course in
solving DNA mixture cases using the system (Exhibit 19).

85. | Moreover, DFS analyst Schiermeier-Wood is coauthor of two peer-reviewed
TrueAllele validation studies that scientifically establish the system’s reliability. See: Perlin
MW, Dormer K, Hornyak J, Schiermeter- Wood L, and Greenspoon S, TrucAllele® Casework on
Virginia DNA mixture evidence: computer and manual interpretation in 72 reported criminal
cases, PLoS ONE. 2014:9(3):e92837; and Greenspoon SA, Schiermeier- Wood L, and Jenkins
BC. Establishing the limits of TrueAllele® Casework: a validation study. Journal of Forensic
Sciences. 2015;60(5):1263-1276 (Exhibits 6 and 7).

Cybergenetics Response to Prosecutor’s Emergency Discovery Request

20
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 21 of 189

86. Cybergenetics responded to prosecutor ACA Hahn’s emergency discovery request
made on Friday, September 13, 2019. The company was not acting to comply with any
subpoena or court order; indeed, one did not even exist at the time. Rather, Cybergenetics
voluntarily assisted the Commonwealth in its usual helpful manner. Within several business
days, on Tuesday, September 17, 2019, the company responded to informal requests listed in a
draft “Defendant's Motion for a Certificate to compel the production of documents” by providing
4 GB of available documents (Exhibit 20) and additional material. ‘

87. Cybergenetics standard disclosure materials include an invitation to review
TrueAllele source code under confidentiality. Following up on that offer, the defendant’s
attorney requested Cybergenetics standard non-disclosure agreement (NDA) for out-of-court
confidential source code disclosure. On September 26, 2019, Cybergenetics voluntarily sent him
a draft NDA. This NDA represented a negotiable out-of-court offer, and was not a response to
any subpoena or court order (which did not exist at the time). Cybergenetics had told ACA Hahn
that the company was very flexible, and was happy to remove cost requirements or location
restrictions from the agreement. Evidently Cybergenetics’ message about its NDA flexibility
was not relayed to the defense.

Cybergenetics is Has Made its TrueAllele Technology Available to the Defendant

88.  Cybergenetics believes in transparency. The TrueAllele algorithms have been
published. Moreover, Cybergenetics has collated descriptions of its algorithms, and provided
them to the defense.

89.  Cybergenetics believes in transparency. Source code review is not needed for any
scientific assessment of TrueAllele operation or reliability. Nonetheless, in light of the

Protective Order, Cybergenetics has made TrueAllele source code available for inspection by the

2]

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 22 of 189

defense team during normal business hours at the law offices of Carroll & Nuttall, located near
the Courthouse at 10521 Judicial Drive, Suite 110, Fairfax, VA 22030.

90.  Cybergenetics believes in transparency. Empirical testing of interpretation
software on empirical DNA is the scientific and legal standard for assessing reliability. Toward
that end, we again remind the defense of Cybergenetics’ standing offer to have free access to the

TrueAllele application software, so that the defense can test the system at no cost.

RESPECTFULLY SUBMITTED

“Sh Boh 'R.. Shai

CYBERGENETICS
By Counsel

CARROLL & NUTTALL, P.C,

Bin Oa ¢ A bab

——"Brandon R. Shapiro, Edquire

Virginia State Bar No. 71442

10521 Judicial Drive, Suite 110

Fairfax, Virginia 22030

Telephone: 703-273-7007

Facsimile: 703-273-7207

Email: brandon.shapiro@carrollnuttall.com
Counsel for Cybergenetics

22
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 23 of 189

CERTIFICATE OF SERVICE

jotd
I hereby certify that, on the ge day of September 2020, a true and correct copy of the

foregoing was hand-delivered to the following:

Bryan Kennedy, Senior Assistant Public Defender
4103 Chain Bridge Road
Suite 500
Fairfax, VA 22030
bkennedy @fai.idc.virginia.gov

Lauren Hahn, Esq,
Assistant Commonwealth's Attorney
4110 Chain Bridge Road
Suite 114
Fairfax, VA 22030
lauren. hahn@fairfaxcounty.gov

~~ > tudo 2 Al Aye.

Brandon R. Shapiro

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 24 of 189

EXHIBIT 1

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 25 of 189

VIRGINIA:
IN THE CIRCUIT COURT FOR THE CITY OF COLONIAL HEIGHTS

COMMONWEALTH OF VIRGINIA,

Y Case Nos. CRi1-465-01,-02,-03 & -04
and CR11-494-01,-02,-03, & -04

MATTHEW FRANKLIN BRADY

ORDER FOR ADMISSIBILTY OF DNA EVIDENCE

CAME ON July 26, 2013, the parties to consider the hearing for the admissibility of the
DNA evidence and certificate of analysis in the Matthew Franklin Brady case. The
Commonwealth was represented by Warren Von Schuch, Senior Special Assistant
Commonwealth and A. Gray Collins, III, Deputy Commonwealth Attorney, while the defendant
was represented by Stephanie Miller, lead counsel from the Capital Defender’s Office, Joseph
Vipneri, Capital Defender, Jessica Bulos, Assistant Capital Defender, and Jon Thormbrugh, local
counsel for the defendant, The defendant Matthew Franklin Brady was present during the five
day hearing,

After reading the opening statements, hearing five days of testimony and hearing oral

atguments, which is hereby incorporated by reference, the Court FINDS and states as follows:

The defense's motion to submit written argument is denied, as it would not assist the Court in the
determination of the issues before it. The Coutt, therefore, is prepared, based upon the evidence it has
heard and the arguments of counsel, to offer and to render its opinion.

Context is important: this is an admissibility hearing, not a hearing judging the weight of

the evidence; and we have atrived at this point after a long process of legal development that
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 26 of 189

spans at least three quarters of a century.

The standard that the Court starts with is set forth in Billips v. Commonwealth, 274 Va. 805,
810, 652 S.E.2d 99, 102 (2007), where the Virginia Supreme Count stated that the burden of making a
prima facie showing regarding the foundation of such evidence rests upon the proponent of the evidence,
In this case, this means that the Commonwealth must initially make a prima facie case of the reliability of
the scientific method offered.

The background for the admissibility of expert testimony dates back to the 1923 so-cailed “Frye
test,” wherein the Court stated that the trial court must be convinced not only of the reliability of the
scientific evidence, but also of its general acceptance within the scientific community, Frye v. United
States, 293 F. 1013 (D.C. Cir. 1923),

Over the years, Frye eroded, In Ellis v, Int’l Playtex, Inc., 745 F.2d 292 (4" Cir. 1984),
the Fourth Cireuit noted that the rye rule had come under increasing attack because of the
importance it placed on the judge's subjective ability to “count heads” among experts in the
scientific community. /d. at 304.

Critics and courts that have rejected Irye have argued that the acceptability of scientific
data should be debated by experts in front of the jury in an era when scientific data is playing an
increasingly important role at trial. 7d at 304. Thus, /ye began to erode because there was no reason
not to let the jury see and evaluate the same data that experts were relying on to reach their conclusions.

In Virginia, in Walrod v. Matthews, 210 Va, 382, 388, 171 S.B.2d 180, 185 (1969), our
Supreme Court observed that “[iJn matters of this kind which are not of common knowledge we must
accept the opinion of experts... Evidence of this kind is competent, unless it is palpably absurd, and it
is not made incompetent by the fact that other experts may have reached another conclusion, Always it

should be scrutinized with care, but the manner in which it is weighed has nothing do with its
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 27 of 189

admissibility.” fd at 389, 171 S.E.2d at 185-86. The matter before this Court is not one of
common knowledge,

Two decades later, the Virginia Supreme Court in Spencer v. Commonwealth, 240 Va. 78,
393 S.E.2d 609 (1990) put a finer point on Walrod, and elaborated that “[wlide discretion must be
vested in the trial court to determine, when unfamiliar scieritific evidence is offered, whether the
evidence is so inherently unteliable that a lay jury must be shielded from it, or whether it is of such
character that the jury may safely be left to determine credibility for itself” Jd at 98, 393 S.E.2d at 621.

Thus, the Court reads together Billips, Walrad, and Spencer.

The Commonwealth must make a prima facie case of the reliability of the scientific method
offered. In considering and asking itself what that prima facie case is, the Court does not engage ina Five
test, Rather, it starts with the proposition stated in Walrod, that evidence of this kind is competent, unless
it is palpably absurd; and elaborated upon in Spencer, that the test is whether evidence is so inherently
unreliable that a lay jury must be shielded from it.

Two principles emerge, each of them long-standing traditions in Virginia jurisprudence. One is
the principle of judicial restraint, that yields to the trier of fact in determining matters, to the greatest
extent possible; the second, a principle of trust in our tiers of fact, and in particular, a principle of trust in
our system of trial by jury.

In determining the Billips threshold of evaluating a prima facie case, the Coutt is guided, but not
bound by, the factors in Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 ( 1993), to which
case both Counsel have referred.

The Court observes the following in examining the four Daubert factors:

The first is whether the science could and had been tested. Jd at 593. Here, much is made

of the inability to thoroughly test the TrueAllele protocol, because its source code is unknown.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 28 of 189

However, the Court places great emphasis on the observation in Commonwealth v. Foley, 38
A.3d 882, 2012 Pa, Super, 31 (Pa. Super. Ct, 2012) that validation studies are the best tests of the
reliability of source codes. In this case, validation studies have been performed with positive results.
They have not shown that the TrucAllele system is junk science; they have shown, in fact, that itis
reliable.

The second factor in Daubert is whether the protocol has been subjected to peer review and
publication. Daubert, 509 U.S. at 593. There have been a number of peer-reviewed articles and peer-
reviewed publications regarding TrueAllele. Indeed, the Division of Forensic Science has its own
validation study that is, by its nature, a peer review of the TrueAllele system. In the Courts
opinion, then, TrueAlfele has been subjected to peer review and has had several peer-reviewed
published studies.

The third factor in Daubert is the error rate and the standards of controlling the operation of the
technique. Jd at 594, Certainly there are rates of error here, as might be expected with any scientific
method of this sort; but there is no evidence that these rates of error ave unacceptable, or compromise
the validity of TrueAllele. The Division of Forensic Science clearly found them acceptable.

TrueAllele, additionally, has its own standards for controlling the operation of the
technique. The Court notes the rigorous training with which Ms, Greenspoon and her staff at the
Division of Forensic Science were provided, and the continuing support, as well. Further,
TrueAllele utilizes widely accepted standards: MCMC, Bayesian theory, MATLAB and probabilistic
modeling, |

Finally, the fouth Daubert factor is the question of genexal acceptance, id. at 594, though this
factor is not controlling, There was, for example, no acceptance, much less general acceptance of the

science approved in Spencer when it was decided.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 29 of 189

However, general acceptance is a factor that is relevant in this case, The Court notes that
TrueAllele has been accepted by NIST, and Dr. Perlin has conducted extensive lectures and conferences
concerning it. The Court infers that he has done so for a number of years, and that he continues
to do so.

It is also important to note that Virginia’s Division of Forensic Science described TrueAllele as a
valuable tool that has been held admissible in courts in Virginia, in other states in the United States, and in
the United Kingdom. Additionally, Dr, Petiin has testified in five circuit courts in Virginia. |

The fact that Dr. Perlin has previously been accepted as an expert in courts in Virginia,
and that his testimony has been admissible is also of some importance, though neither controlling
nor determinative, because its admissibility was not contested in those cases.

TrueAllele has also been accepted by New York State, and was used significantly in the
September 1 1th bombing investigation. TrueAllele has certainly found greater acceptance than the
analytical techniques utilized in Spencer enjoyed at the time of their acceptance.

in looking at the Dazbert factors, then, and considering them in applying the law in Walrod and
Spencer, the Court's opinion is that the Commonwealth has, pursuant to Billips, made a prima facie case of
the reliability of the scientific method offered. The Court futher finds that evidence offered under
TrueA llele is not palpably absurd, and it is not so inherently unreliable that a lay jury must be shielded
fiom it.

TrueAllele is , indeed, of such character that a jury may safely be left to consider all scientific evidence
before it at the time of tial, and consistent with the instructions which will be given by the Cou, the jury may
be saftly left to determine credibility for itself.

After reviewing the facts and analysis above, IT IS THEREFORE ADJUDGED,

ORDERED AND DECREED the following:
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 30 of 189

1. The Commonwealth has made a prima facie case of the reliability of the

'TrueAllele scientific method offered.

2, The evidence offered under TrucAlele is not palpably absurd,

3, ‘The evidence is not so inherently unreliable that a lay jury must be shielded from
it.

4, The evidence is of such character that a jury may safely be left to consider all

scientific evidence before it at the time of trial, and that consistent with the
instructions, which will be given by the Court, the jury may be safely left to
determine credibility for itself.

It is further ORDERED that the DNA evidence, including the certificate of analysis by

the TrueAllele system, is hereby admissible at all further hearings and trials.

ENTERED: /2//7//%3

MilllehoioM

JUDGE

We ask for this:
A COPY, TESTE:

STACY L, STAFFORD, CLERK
COLONIAL HEIGHTS CIRCUIT COURT

 

Willifin Bray, Esquire

Commonwealth’s Attorney for the City of Colonial Heights ay. WU6OC

550 Boulevard, Deputy Gierk
Colonial Heights, VA 23834

(804) 520-9293

(804) 520-9229 (fax)

baa) _W ehencefyd —

WillianY Davenport, Esquire

Commenwealth’s Attorney for 4 seterfietd County
P.O, Box 25

Chesterfield, VA 23832

(804) 748-1221

(804) 717-6277 (fax)
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 31 of 189

SEEN AND O83EC7ED Te

 

Josep WVignert, Bsquite
Capital Defender

Capital Defender’s Office

1602 Rolling Hills Drive, Suite 212
Henrico, VA 23229

(804) 662-7166

(804) 662-7172 (fax)

Cp =

J on ombrugh; Psquite € —
Atte or the D feng nt

10303 Memory Lane; ‘Suite 102C
Chesterfield, VA 23832

(804) 751-0751

(804) 751-1824 (fax)

“4

 

‘Stephanie Miller, Esquire

Senior Capital Defender

Capital Defender’s Office

1602 Rolling Hills Drive, Suite 212
Henrico, VA 23229

(804) 662-7166

(804) 662-7172 (fax)
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 32 of 189

EXHIBIT 2
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 33 of 189

VIRGINIA
IN THE CIRCUIT COURT FOR LOUDOUN COUNTY

COMMONWEALTH OF VIRGINIA

¥.

DARWIN BOWMAN, : CASE NO. 22005
Defendant. :

MOTION TO QUASH SUBPOENA DUCES TECUM
COMES NOW Cybergenetics Corporation, by Counsel, and moves the Court to
quash the subpoena duces tecum requested by the Defendant, and in support thereof states

as follows:

1. The defendant, Darwin Bowman, is charged with several crimes, including Capital
Murder, in violation of Virginia Code Section 18.2-31,
2. The Virginia Department of Forensic Science contracted with Cybergenetics
Corporation to conduct an analysis of DNA recovered at the scene of the crime.
3. The defense has requested a subpoena duces tecum requiring Cybergenetics
Corporation to provide several things including:
e The source code or pseudo code for TrueAllele©;
e Anexecutable version of TrueAllele©;
e Case-Specific data:
o All specific input data and files for work done in conjunction with
the Supplemental report of July 14, 2011, relating to FS Lab #1881
(Virginia Department of Forensic Sciences);
o All specific output data and files for work done in conjunction with
the Supplemental report of July 14, 2011, relating to FS Lab #1881

(Virginia Department of Forensic Sciences)’

o The specific run parameters for the sample in this case.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 34 of 189

e Validation studies:

o The specific input data and files
o All specifie output data and files;
o The specific run parameters for the validation samples to include:

« Samples described in “Validating TrueAllele DNA Mixture
Interpretation”, Perlin ef al., J. Forensic Sci, 2011, 56(6)

« All other samples that comprise the basis for the accuracy
and reliability of TrueAllele©, including both published and
unpublished data.

4. Va. Sup. Ct. R. 3A:12 (b) states that “Where subpoenaed writings and objects are
of such nature or content that disclosure to other parties would be unduly
prejudicial, the court, upon written motion and notice to all parties, may grant such
relief as it deems appropriate, including limiting disclosure, removal, and
copying...”

5. Inregard to the first requested item, the Source Code or Pseudo code for
TrueAllele© is proprietary information, In fact, the Pennsylvania Superior Court,
in a ruling upholding the validation of TrueAllele© in Indiana County, Pa.,
addressed the defendant’s claim that “no outside scientist can replicate or validate
Dr. Perlin's methodology because his computer software is proprietary.”
Commonwealth v. Foley, 2012 PA Super 31, 38 A.3d 882, 888-89 (Pa. Super Ct.,
2012). The Court went on to state that “Foley's third reason for exclusion is
misleading because scientists can validate the reliability of a computerized process
even if the ‘source code’ underlying that process is not available to the public.
TrueAllele is proprietary software; it would not be possible to market TrueAllele if
it were available for free.” Id. at 889. |

6. The source code (or a pseudo code) is a trade secret of Cybergenetics Corporation.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 35 of 189

10.

LL.

12.

Disclosure of this proprietary material would make it impossible for the company to
provide the commercial technology.

Both of the defense experts in this case develop their own software and provide
commercial services based on that software. As this essentially makes them
competitors of Cybergenetics, the release of trade secrets to direct competitors
would be unduly prejudicial to Dr. Perlin and Cybergentics Corporation. Further
this Court, as a matter of public policy should not be placed in a position of
unbalancing the scales between commercial competitors.

Dr, Perlin or a representative of Cybergenetics Corporation is willing to meet with
the defense (either in person or via an internet meeting) both to go over the results
of this case and to explain to them on a TrueAllele© computer how the system
works.

In regards to the second item requested by the defense, the base price of a
TrueAllele© system if $60,000, and is made available for purchase to government
DNA laboratories. Cybergenetics does not provide free systems.

Dr. Perlin or a representative of Cybergenetics Corporation is willing to meet with
the defense (cither in person or through an internet meeting) both to go over the
results of this case and to explain to them on a TrueAllele© computer how the
system works.

In regards to the third item requested by the defense, the case specific data relating
to the Supplemental Report of July 14, 2011 will be provided to the defense.

In regard to the fourth item requested by the defense, Cybergenetics corporation

works with data files only, and has no access to the underlying biological samples.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 36 of 189

13.

14.

15,

The data files addressed in these validation studies are related to criminal cases in
other jurisdictions. Cybergenetics Corporation does not feel it has the authority to
release personal and confidential records.

Cybergenetics Corporation is willing to conduct additional TrueAllele© testing on
a limited set of defense-provided data to further their understanding of the system,
its operation, and its reliability. “

The tw experts for the defense, Dr. Rudin and Dr. Lohmeuller are acting as experts
in a Frye hearing in Southern Virginia challenging TrueAllele© and it’s software.
These two experts, who are conducting essentially the same hearing less than two
months after the scheduled date of their testimony in Loudoun County, have
requested neither an executable copy of TrueAllele© nor the source code requested
in this case. In fact no subpoena duces tecum was requested in that case for any
items. It is baffling how the defense is able to prepare for the exact same hearing in

another jurisdiction with the same experts without these items while the defense in

this case finds them necessary.

For the above stated reasons, the Commonwealth respectfully requests that her motion

be granted and the Court enter an order quashing items one (source code), two (executable

version of TrueAllele©), and four (requesting data files in relation to the validation studies)

of the above-mentioned subpoenas duces tecum.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 37 of 189

~ Respectfully Submitted,
COMMONWEALTH OF VIRGINIA

 

Ryan W. Perry

Assistant Commonwealth's Attorney

VSB No: 71354

20 East Market Street, Leesburg, VA 20176
Office: (703) 777-0242

Facsimile: (703) 777-0160

oca@ioudoun. gov

CERTIFICATE OF SERVICE

I, Ryan W. Perry, hereby certify that on this 24th day of May, 2013, a true copy of this
Motion to Quash was electronically mailed to Jonathan Shapiro, counsel for the defendant.

 

Ryan W, Perry
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 38 of 189

EXHIBIT 3
 

é
Commonwealth of Virginia
DEPARTMENT OF FORENSIC SCIENCE ORIGINAL
CERTIFICATE OF ANALYSIS
Central Laboratory
700 N, Sth Street
Richmond, VA 23219
May 16, 2019
Tel. No.; (804) 786-4707
Fax: (804) 786-6907
TO: SUSAN SHARP
SUSAN ANDERTON
FAIRFAX COUNTY POLICE DEPARTMENT
MCCONNELL PSTOC
4890 ALLIANCE DRIVE
FAIRFAX, VA 22030
SUPPLEMENTAL REPORT
FS Lab # N15-348
Your Case #: 20143340137
Victim(s): KHAN, Washim Bar
Suspect(s): WATSON, Clark Devell
Evidence Submitted By: Susan Sharp Date Received: 01/14/2015
item 1 , Buccal swabs from Washim Khan
Item 2 Shirt from Washim Khan
Evidence Submitted By: Susan Anderton Date Received: 02/15/2019
Item 10 Buccal swabs from Clark Watson

STATISTICAL ANALYSIS METHODS

The DNA PowerPlex® 16 and PowerPiex® Fusion profiles referenced in this report were previously developed and
addressed in Certificates of Analysis dated January 8, 2016 and March 5, 2019,
The TrueAllele® Casework system processed each evidence item in independent replicate computer analyses in which
possible DNA contributor genotypes were inferred from the evidence profiles,

o The term “genotypes” used in this context refers to a probability distribution over allele pairs.
The likelihood ratio statistical method addressed below has been applied in accordance with the Scientific Working Group
on DNA Analysis Methods (SWGDAM) 2017 Interpretation Guidelines and Departmental procedures. .
The DNA match statistics calculated herein used the population allele frequencies generated by the Virginia Department of
Forensic Science, and a theta co-ancestry coefficient of 1%.
The D128391, DYS391 and Amelogenin loci are not used for statistical purposes.

RESULTS:

Item 1 - Buccal swabs from Washim Khan
ftem 2 - Shirt from Washim Khan
Item 10 - Buccal swabs from Clark Watson

Assuming the DNA profile data previously developed from the left chest area of Washim Khan's shirt is a mixture of one or two
unknown contributors and Washim Khan, TrueAllele® Casework system objectively inferred genotypes solely from these data. Two
or three unknown contributors were also considered. Following duplicate/reproducible analyses, the computer then compared each
inferred evidence contributor genotype to the provided reference genotype (Clark Watson), relative to reference populations, to

compute likelihood ratio (LR) DNA match statistics.

Page | of 2

DFS-70-005 (Rev. 7/05)
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 40 of 189

Commonwealth of Virginia
DEPARTMENT OF FORENSIC SCIENCE ORIGINAL

CERTIFICATE OF ANALYSIS

 

FS Lab # N15-348 SUPPLEMENTAL REPORT
Your Case # 20143540137
May 16, 2019

Based on these results, Clark Watson cannot be eliminated as a contributor to this DNA mixture profile. A match between the left
chest area of Washim Khan's shirt and Clark Watson is:

180 quadrillion times more probable than a coincidental match to an unrelated African American person,
6.3 quintillion times more probabie than a coincidental match to an unrelated Caucasian person, and
6.5 quintillion times more probable than a coincidental match to an unrelated Hispanic person.

Date(s) of Testing: 3/22/19 - 5/16/19, Supporting examination documentation is maintained in the case file. The above listed
methods are those approved for use at the time of analysis. Current methods can be found in the Forensic Biology Procedures

Manuals, which can be found at www.dfs. virginia.gov/documentation-publications/manuals/.

The disposition of the evidence and the results of other requested examinations are the subject of another report,

Altest:
I certify that I porformed the above analysis or examination as an employee of the Department of Forensic Science and that the above is an accurate recard of the results
and interpretations of that analysis or examination.

   

Schiermeier-Wood
Forensic Scientist

Page 2 of 2

DFS-70-005 (Rev. 7/05)
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 41 of 189

EXHIBIT 4
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

29

26

27

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 42 of 189

DECLARATION OF MARK W. PERLIN
I, Mark W. Perlin, declare I have personal knowledge of the following, and if called upon to

do so, could and would testify competently to the matters contained herein:

1. I hold the following academic degrees: a B.A. in Chemistry from SUNY/ Binghamton,
a Ph.D. in Mathematics from CUNY/Graduate School, an M.D. from the University of Chicago
Pritzker School of Medicine, and a Ph.D. in Computer Science from Carnegie Mellon University, I
have been issued thirteen patents. Prior to founding my own technology company, I was a senior
research faculty member of Carnegie Mellon University's School of Computer Science. I have been
qualified to testify as an expert in thirty-five jurisdictions. I am currently a scholar-in-residence
faculty member in the Forensic Science and Law program at Duquesne University.

2. I reside at 5885 Marlborough Road, Pittsburgh, PA 15217.

3, Cybergenetics is a Pennsylvania corporation located at 160 North Craig Street, Suite
210, Pittsburgh, PA 15213. Cybergenetics is the owner of the TrueAllele software, as well as its
proprietary source code.

The Role of TrueAllele in DNA Analysis

4. TrueAllele is a probabilistic genotyping computer system that interprets DNA
evidence using a statistical model.

5. TrueAllele is used to analyze DNA evidence, particularly in cases where human.
review might be less reliable or not possible.

6, A definite genotype can be readily determined when abundant DNA from one person
produces unambiguous genetic data.

7. However, when data signals are less definitive, or when two or more people contribute
to the evidence, uncertainty arises.

8. This uncertainty is expressed in the derived contributor genotype, which may describe
different genetic identity possibilities.

9, Such genotype uncertainty may translate into reduced identification information when
a comparison is made with a suspect,

10. The DNA identification task can thus be understood as a two-step process:

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 43 of 189

(1.) objectively inferring genotypes from evidence data, accounting for allele pair
uncertainty using probability, and

(2.) subsequently matching genotypes, comparing evidence with a suspect relative
to a population, to express the strength of association using probability.

11. The match strength is reported as a single number, the likelihood ratio (LR), which
quantifies the change in identification information produced by having examined the DNA evidence.

12. The TrueAllele® Casework system is Cybergenetics' computer implementation of this
two-step DNA identification inference approach.

13. Cybergenetics began developing TrueAllele 25 years ago, adding a mixture module 20
years ago.

14. The casework system underwent many rounds of testing and model refinement over
10 years before it was used in criminal casework, with the current version 25 released in 2009.

15. The TrueAllele computer objectively infers genotypes from DNA data through
statistical modeling, without reference to a known comparison genotype.

16. To preserve the identification information present in the data, the system represents
genotype uncertainty using probability.

17. These probabilistic genotypes are stored on a relational database.

18. Subsequent comparison with suspects or other individuals provides identification
information that can be used as evidence.

TrueAllele's Widespread Acceptance

19. TrueAllele has been used in over 900 criminal cases, with expert witness testimony
given in over 90 trials. TreAllele results have been reported in 44 of the 50 states.

20. Courts accepting TrueAllele evidence include California, Florida, Georgia, Idaho,
Indiana, Louisiana, Maryland, Massachusetts, Michigan, Nebraska, New Hampshire, New York,
Ohio, Pennsylvania, South Carolina, Tennessee, Texas, Virginia, Washington, West Virginia,
Wyoming, United States (Northern District of Georgia, Middle and Eastern Districts of Louisiana,
Eastern District of Virginia), United States Marine Corps, Northern Ireland, and Australia.

321. Over 10 crime laboratories have purchased the TrueAllele system for their own in-

 
10
Ll
12
13
14
15
16
L7
i8
19
20
21
22
23
24
29
26
27

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 44 of 189

house use, and 8 labs are on-line with their validated systems.

22. TrueAllele was used to identify human remains in the World Trade Center disaster,
comparing 18,000 victim remains with 2,700 missing people.

23. Both prosecutors and defenders use TrueAllele for determining DNA match statistics.
‘TrueAllele is also used by innocence projects and for post-conviction relief (Connecticut v. Ralph
Birch, Connecticut v. Shawn Henning, Georgia v. Johnny Lee Gates, Georgia v. Jimmy Meders,
Georgia v. Kerry Robinson, Idaho v. Christopher Tapp, Indiana vy. Roosevelt Glenn, Indiana v.
Darryl Pinkins, Maryland v. William Jamison, Montana v. Paul Jenkins, Montana v. Freddie
Lawrence, New Mexico v. Gregory Hobbs, Texas v. Lydell Grant, Washingion vy. Raymond Ben).

24. TrueAllele's reliability has been confirmed in appellate precedent in Nebraska, New
York, and Pennsylvania. See: State of Nebraska v. Charles Simmer, 302 Neb. 369 (2019); People of
New York v. John Wakefield, N.Y. App. Div. LEXIS 6153, A-812-29 (2019); and Commonwealth of
Pennsylvania y. Kevin Foley, 47 A.3d 882 (Pa. Super. 2012).

25. The TrueAllele calculation is entirely objective: when it determines the genotypes for
the contributors to the mixture evidence, the computer has no knowledge of the comparison
genotypes. Genotype comparison and match statistic determination are only done after genotypes
have been computed. Moreover, the computer uses all the data, without user intervention. In this
way, TrueAllele computing avoids human examination bias, and provides a fair match statistic.

26. agree with the conclusions that were reached in the Foley case, which found that (i)
scientists can validate the reliability of a computerized process even if the source code is not
available to the public; (ii) it would not be possible to market TrueAllele if it were available for free;
(iii) TrueAllele has been tested and validated.

TrueAllele is Considered to be Reliable

27, There is no genuine controversy as to the validity and reliability of the TrueAllele
method. To the contrary, computer analysis of uncertain data using probability modeling is the
scientific norm. Forensic science researchers see this as the best approach.

28.  Cybergenetics thoroughly tests its software before it is released.

29. Over thirty-five validation studies have been conducted by Cybergenetics and other

 
10
11
12
13
14
15
16
Ll?
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 45 of 189

groups to establish the reliability of the TrueAllele method and software. Eight of these studies have
been published in peer-reviewed scientific journals, for both laboratory-generated and casework
DNA samples. Source code was not needed or used in any of these studies.

30, In the "peer-review" process, scientists describe their research methods, results and
conclusions in a scientific paper, which they submit to a journal for publication. An editor at the
journal has (at least) two independent and anonymous scientists in the field read the paper, assess its
merits, and advise on the suitability of the manuscript for publication. The paper is then accepted,
rejected, or sent back to the authors for revision and another round of review.

31. A "laboratory-generated" validation study uses data that has been synthesized in a
DNA laboratory, and is of known genotype composition. Five published TrueAllele papers of this
type are: Perlin MW, Sinelnikov A. An information gap in DNA evidence interpretation. PLoS ONE.
2009;4(12):e8327; Ballantyne J, Hanson EK, Perlin MW. DNA mixture genotyping by probabilistic
computer interpretation of binomially-sampled laser captured cell populations: combining
quantitative data for greater identification information, Science & Justice. 2013;52(2):103-14; Perlin
MW, Hornyak J, Sugimoto G, Miller K. TrueAllele® genotype identification on DNA mixtures
containing up to five unknown contributors. Journal of Forensic Sciences. 2015;60(4):857-868;
Greenspoon SA, Schiermeier-Wood L, and Jenkins BC. Establishing the limits of TrueAllele®
Casework: a validation study. Journal of Forensic Sciences. 2015;60(5):1263-1276; Bauer DW, Butt
N, Hornyak JM, Perlin MW. Validating TrueAllele® interpretation of DNA mixtures containing up to
ten unknown contributors. Journal of Forensic Sciences. 65(2):380-398, 2020,

32, A "casework" validation study uses DNA data exhibiting real-world issues developed
by a crime laboratory in the course of their usual casework activity. Three published TrueAllele
papers of this type are: Perlin MW, Legler MM, Spencer CE, Smith JL, Allan WP, Belrose JL,
Duceman BW. Validating TrueAllele® DNA mixture interpretation. Journal of Forensic Sciences.
2011;56(6):1430-1447; Perlin MW, Belrose JL, Duceman BW. New York State TrueAllele®
Casework validation study. Journal of Forensic Sciences. 2013;58(6):1458-66; Perlin MW, Dormer
K, Hornyak J, Schiermeier-Wood L, and Greenspoon 8, TrueAllele® Casework on Virginia DNA

mixture evidence: computer and manual interpretation in 72 reported criminal cases, PLoS ONE.

 
10

11

12

13

14

15

16

17

13

19

20

21

22

23

24

29

26

27

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 46 of 189

2014:9(3):e92837.

33. Conducting such validations is consistent with the FBI's 2010 Scientific Working
Group on DNA Analysis Methods (SWGDAM) interpretation guidelines. TrueAllele complies with
the 2015 SWGDAM validation guidelines for probabilistic genotyping systems. Regulatory bodies
in New York and Virginia have had independent scientists review validation studies before they
granted approval for their state crime laboratories to use TrueAllele for casework.

34.  TrueAllele has been admitted into evidence after opposition challenge in twenty-nine
courts, located in California, Florida, Georgia, Indiana, Louisiana, Massachusetts, Nebraska, New
York, Ohio, Pennsylvania, South Carolina, Tennessee, Virginia, Washington, United States, Northern
Ireland and Australia.

35. Twenty-seven admissibility decisions in the United States are: People of California v.
Dupree Langston, Kern County (Kelly-Frye), BF139247B, January 10, 2013; State of Florida v.
Lajayvian Daniels, Palm Beach County (Frye), 2015CF009320AMB, October 31, 2018; State of
Georgia v. Adedoja Bah, Douglas Judicial Circuit (Harper), 17CR00938, October 16, 2019; State of
Georgia v. Alexander Battle, Ben Hill County (Harper), 16-CR-082, May 22, 2019; State of Georgia
v. Monte Baugh and Thaddeus Howell, Coweta County (Harper), 2017 R 618, March 11, 2019; State
of Georgia v. Nathaniel Day, Tifton Judicial Circuit (Harper), 2018CR141, October 23, 2019; State
of Georgia v. Thaddus Nundra, South Georgia Circuit (Harper), 18-CR-134, January 21, 2019; State
of Georgia v. Guy Sewell, Floyd County (Harper), 17-CR-1675 JFL004, August 7, 2019; State of
Indiana v. Randal Coalter, Perry County (Daubert), 62C01-1703-MR-192, August 2, 2017; State of
Indiana v. Dugnigio Forest, Vanderburgh County (Daubert), 82D03-1501-F2-566, June 3, 2016; State
of Indiana v. Vaylen Glazebrook, Monroe County (Daubert), 53C02-1411-F1-1066, February 16,
2018; State of Indiana v. Malcolm Wade, Monroe County (Daubert), 53C02-1411-F3-1042, August
3, 2016; State of Louisiana v. Chattley Chesterfield and Samuel Nicolas, East Baton Rouge Parish
(Daubert), 01-13-0316 (I), November 6, 2014; State of Louisiana v. Harold Houston, Jefferson
Parish (Daubert), 16-3682, May 19, 2017; State of Louisiana v. Kyle Russ, East Baton Rouge Parish
(Daubert), 01-14-0566, April 30, 2019; Commonwealth of Massachusetts v. Heidi Bartlett, Plymouth
County (Daubert), PLCR2012-00157, May 25, 2016; State of Nebraska v. Charles Simmer, Dougias

 
10
11
1.2
13
14
15
16
17
18
19
20
21

- 22

23

24

29

26

27

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 47 of 189

County (Daubert), CR16-1634, February 2, 2018; People of New York v. John Wakefield,
Schenectady County (Frye), A-812-29, February 11, 2015; People of New York v. Casey Wilson,
Chemung County (Frye), 2013-331, May 1, 2019; State of Ohio v. David Mathis, Cuyahoga County
(Daubert), CR-16-611539-A, April 13, 2018; State of Ohio v. Maurice Shaw, Cuyahoga County
(Daubert), CR-13-575691, October 10, 2014; Commonwealth of Pennsylvania v. Kevin Foley,
Indiana County (Frye); State of South Carolina v. Jaquard Aiken, Beaufort County (Jones),
20121212-683, October 27, 2015; State of Tennessee v. Demontez Watkins, Davidson County
(Daubert), 2017-C-1811, December 17, 2018; Commonwealth of Virginia v. Matthew Brady,
Colonial Heights County (Spencer-Frye), CR11000494, July 26, 2013; State of Washington v.
Emanuel Fair, King County (Frye), 10-1-09274-5 SEA, January 12, 2017; United States v. Lenard
Gibbs, Northern District of Georgia (Daubert), 1:17-CR-207, May 30, 2019.

36. The Pennsylvania Superior Court affirmed the Foley decision on February 15, 2012,
2012 PA Super 31, No. 2039 WDA 2009. The New York State Supreme Court affirmed the Wilson
decision on August 15, 2019, 175 A.D.3d 158 (3d Dep’t 2019). The Nebraska Supreme Court

affirmed the Simmer decision on November 1, 2019, 302 Neb. 369.

37.  Cybergenetics has a strong financial incentive to ensure the reliability of its widely

used TrueAllele system. |
_ 38.  Cybergenetics continually tests its software and conducts scientific validation studies
to ensure TrucAllele's reliability. Source code is not used in validation studies.

39.  Cybergenetics improved the speed, accuracy and generality of the user interface LR
match statistic calculation in February of 2014. The previous LR estimate could understate the match
statistic by around a factor of ten. Genotype computation was not affected. This change is described
in Cybergenetics application note "TrueAllele® VUler™ Likelihood Ratio Calculation."

Background on Software Source Code

40. People write a computer program in a programming language using "source code",
41. This source code is later translated into computer-readable "executable" software.
42. The source code details step-by-step human-readable instructions that describe to the

computer and programmers how the program operates.

 
10

11

12

13)

14

15

16

17

18

19

20

21

22

23

24

25

26

al

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 48 of 189

43.  TrueAllele is written in MATLAB (for MATrix LABoratory), a high-level
mathematical language for programming and visualizing numerical algorithms made by the
MathWorks (Natick, MA). -

44, Here is an example of MATLAB source code, simplified from a few lines of the
MathWorks built-in "mhsample" function that performs Metropolis-Hastings statistical sampling:

Us= log(rand(nchain,nsamples+-burnin)) ;

for i= 1-burnin:nsamples

y = proprnd(x0);

ql = logproppdf(x0,y);

q2 = logproppdf(y,x0);

rho = (q1+logpdfty))-(q2+logpdf(x0));
Ui = UG, itburnin);

ace = Ui<= min(tho,0);

xO(acc,:} = y(acc,:);

accept = accept+(acc);

end

45, Thus, source code is written in language that humans are capable of understanding, but
only if they are fluent in reading, writing and interpreting the particular language that the program is
written in.

46.  TrueAllele has about 170,000 lines of computer source code, written by multiple
programmers over two decades. The computer code is dense mathematical text. It can take hours for
a person to read through even a few dozen lines of MATLAB to decipher what it does. Reading at
ten lines per hour would entail eight and a half person-years to review all the source code.

47, In my opinion, it is wholly unrealistic to expect that reading through TrueAllele source
code would yield meaningful information.

Why TrueAlicle is a Trade Secret

48. People can easily copy a computer program if they have its source code,

49, — Source code contains the software design, engineering know-how, and algorithmic

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 49 of 189

implementation of the entire computer program.

50, Cybergenctics has invested millions of dollars over two decades to develop its
TrueAllele system, the company's flagship product. Although the technology is patented, the source
code itself is not disclosed by any patent and cannot be derived from any publicly disclosed source.
Patent protection is not automatic, and litigation can cost tens of millions of dollars.

51. Cybergenetics considers the TrueAllele source code to be a trade secret.
Cybergenetics does not disclose the source code to anyone outside the company. In fact, the source
code has never been disclosed. The source code is not distributed to most employees of |
Cybergenetics, and copies are not provided to individuals, businesses or government agencies that
use or license the software.

52. The fact that the source code is kept secret provides Cybergenetics with a significant
advantage over others who do not have access to the source code and do not have the programming
know-how or are not willing to make the investment necessary to develop comparable software.

53. Cybergenetics operates in a highly competitive commercial environment.

54. Inxrecent years, at least ten other groups have developed similar software.

55. There is keen interest from competitors to find out how to replicate TrueAllele. The
TrueAllele software represents a technological breakthrough that has not been successfully replicated
by any other company as of this date.

56. Disclosure of the TrueAllele source code trade secret would cause irreparable harm to
the company, enabling competitors to easily copy the company's proprietary products and services.

57. Ownership of the TrucAllele program and source code provides Cybergenetics with an
advantage over its competitors who do not know the proprietary code and could not legally duplicate
it |

58.  Cybergenetics takes reasonable measures to protect the secrecy of the source code,
For example, all information relating to the source code is housed on secure computers.

59. TrueAllele's source code derives value from remaining secret, and it has never been
disclosed to the public.

60. In contrast to so-called "open source" programs, for-profit companies generally do not

 
10

il

120

i3

140

15

16

L?

18

19

20

21

22

23

24

20

26

27

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 50 of 189

make their source codes available to the public. The relatively few companies that have an open
source business model tend to operate in a very large market, utilize free programmer coding,
conduct little innovation, and earn their main revenue by providing software services.

61. Commercial software programs are extensively validated while in development and
before release and commercialization. By their nature, open source programs typically are not
validated prior to release, because the process of perfecting software is. costly. Open source forensic
DNA analysis software programs tend to be relatively short programs consisting of several hundreds
of lines of code that realistically can be reviewed by a human being.

62, Open source software suffers from a lack of version control and quality assurance,
since any unrelated party can make code changes and release untested products. This chaotic
development approach is in marked contrast to the more controlled reliability and versioning
requirements of forensic software that is used in criminal proceedings.

| Irremediable Risks of Source Code Disclosure |

63. Third party review of source code can divulge proprietary trade secrets wholly
unrelated to reliability, but valuable to competitors. Once a review results in a release of hard-earned
engineering know-how, that disclosure cannot be reversed. The source code reviewer’s knowledge |
can be written into other software systems, shared with interested parties, or sold for profit. There are
no adequate remedies for redress once this proprietary information has been released.

64. The credibility and trustworthiness of retained witnesses who testify about the alleged
need for forensic source code has been undermined in cross-examination (New York v. Jaquan
Collins, Permsylvania v. Michael Robinson). Permitting such individuals to see proprietary
information that is immaterial to a case is not reasonable, nor is it in the interest of justice.

65. Protective orders for source code are sometimes used in expensive civil litigation for
patent infringement, which is not germane to criminal proceedings. Protective orders may fail to
protect valuable trade secrets, leading to unwanted disclosure of proprietary designs, methods, and
know-how (Superspeed LLC v. Google, United States District Court for the Southern District of
Texas; Bradford Technologies, Inc. v. NCV Software.com, United States District Court for the

Northern District of California; Apple v. Samsung, United States District Court for the Northern

 
10

il
12
13
14
15
16
1?
18
19
20
21
ae
23
24
25
26
27
28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 51 of 189

District of California; Eli Lilly & Co. v. Gottstein, United States Court of Appeals for the Second
Circuit; Smith & Fuller, PA v. Cooper Tire & Rubber Co., United States Court of Appeals for the
Fifth Cireuit).

66. There is no real effective remedy once a protective order is violated. Courts typically
merely reimburse the fees that were incurred by the party whose secrets were revealed. In a case
involving source code that is a trade secret, however, once the source code has been revealed in
breach of a protective order, it generally loses its status as a trade secret. The genie can't be put back
in the bottle, and reimbursement of legal fees does nothing to compensate for the loss of commercial
value.

67. Cybergenetics uniquely provides accurate, objective, and neutral DNA identification
information for criminal justice. TrueAllele DNA match results are used by both prosecution and
defense for an unbiased statistical assessment of biological evidence. Crime laboratories rely on their
validated TrueAllele systems for effective interpretation of complex DNA data. Jeopardizing the
existence of Cybergenetics through a disclosure of its source code is unreasonable, and does not serve
the interests of justice.

Why TrueAllele Source Code is Not Needed

68.  Cybergenetics offers the TrueAllele software for license by crime labs and to other
interested parties.

69. The company currently charges a base license fee of $40,000.

70. Individuals and companies can also submit samples to Cybergenetics for testing and
analysis for a fee.

71. | Cybergenetics provides opposing experts the opportunity to review the TrueAllele
process, examine results, and ask questions. This review can be done in Cybergenetics's Pittsburgh
office, or through an Internet Skype-like meeting. Cybergenetics regularly explains the system, and
the results obtained in a case, to both prosecution and defense. This introduction to the TrueAllele
method, the case data, and the application of the method to the data, is a logical first step in
understanding how the system works. Source code is not necessary.

72. The TrueAllele method is inherently objective, since the computer determines

- 16 ~-

 
10
11
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 52 of 189

evidence genotypes without any knowledge of the comparison reference genotypes or user
manipulation of DNA data. Hence there is no possibility of examination bias when determining
genotypes from the DNA data. Match statistics, whether inclusionary or exclusionary, are calculated
only afterwards by comparing evidence genotypes with reference genotypes. Source code is not
needed to understand that the TrueAllele process is objective.

73.  TrueAllele's reliability was established on the evidence in this case. The report and its
supporting case packet described the system's sensitivity, specificity and reproducibility on the DNA
evidence. The case packet gives the data and parameter inputs used in running the program in the
case. The packet also includes a case-specific mini-validation study of reported TrueAllele match
statistics, measuring match specificity by comparison with non-contributor genotypes. Source code
is not needed to understand or interpret these materials.

. 74. Additional discovery material for this case was provided on an optical disc. The DVD
contains documents related to TrueAllele’s reliability, such as background reading, over thirty
validation studies and publications, regulatory approvals, general acceptance, and admissibility
rulings. There are tutorial videos that describe TrueAllele methods and explain how the system
works, as well as continuing legal education talks. The VUler™ software for reviewing TrueAllele
results is provided (with both Windows and Macintosh installers), along with instructions and user
manuals. Case-specific files (data, reports, PowerPoint, case packet, VUJer input) are disclosed,
enabling a thorough expert review. Source code is not needed to access these materials, read the
files, use the executable VUler software, or examine the computer results.

75.  Cybergenetics offers commercial services for validating DNA mixture interpretation
methods. Any party can provide DNA validation data and obtain these services to assess TrueAllele
reliability. Since TrueAllele is an objective process, and produces unbiased DNA identification
results that do not "know" comparison genotypes during analysis, it is easy for Cybergenetics to
perform these studies. Source code is not needed for obtaining these services.

76.  TrueAllele processing is available on-line through Cloud computing. Therefore, the
system's capability can be operated as an Internet service, without purchasing a product. Any party

can operate TrueAllele on the Cloud, and process their own DNA case or validation data. Moreover,

~ ji -

 
10

11

12

13

14

15

16

1?

18

19

20

21.

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 53 of 189

Cybergenetics makes this TrueAllele Cloud capability available to opposing parties at no charge so
that they can conduct their own testing. Source code is not needed for assessing TrueAllele
reliability, which is done by testing the executable program on actual data.

77. Although the source code for TrueAllele is a secret, the methodology it employs and
implements has been disclosed. Cybergenetics has published the core mathematics of
TrueAllele’s underlying mathematical model for over 20 years. These publications include scientific
papers (1995, 2001, 2009, and 2011) and patent specifications (2000 and 2001), Cybergenetics
provides a compilation of these mathematical methods in a single summary document. This
information discloses TrueAllele’s genotype modeling mechanism, and enables others to understand
or replicate the basic method. Indeed, at least ten other groups have developed their own software
that uses TrucAllele’s linear mixture analysis approach. The source code is not necessary or helpful
to understand or test the methodology or reliability of the analysis.

78. Tomy knowledge, source code is not generally made available for most other
commercial software that is regularly used and relied upon in the area of forensic DNA identification.
Such software includes Life Technology's "Genemapper ID" for generating and analyzing DNA data
signals, the Federal Bureau of Investigation's "PopStats" for producing DNA match statistics or
"CODIS" for maintaining a DNA database, and Microsoft "Excel" for conducting additional DNA
data analysis. Source code is not needed to assess the reliability of these essential software programs,
since they have all been tested and validated.

79. When TrueAllele source code discovery has been requested by an opposing party, no
court has ever ultimately required its disclosure. The requesting parties have been unable to show
why source code would be material, reasonable, and in the interest of justice. Courts have denied
such discovery requests in California, Maryland, New York, Ohio, Pennsylvania, Virginia, and
Washington, often providing written rulings (California v. Martell Chubbs, New York v. John
Wakefield, Ohio v. Maurice Shaw, Pennsylvania v. Chelsea Arganda and Chester White,
Pennsylvania y. Kevin Foley, Pennsylvania v. Michael Robinson, Washington v. Emanuel Fair).

Source code was not needed in any of these cases.

-~ 12

 
LO

il

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 54 of 189

I declare the above is true and correct under penalty of perjury under the law of the
Commonwealth of Pennsylvania, executed this _ day of September 2020 in Pittsburgh,

Pennsylvania.

By:

 

~ 13 -

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 55 of 189

EXHIBIT 5
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 56 of 189
J-A10008-11

2012 PA Super 31

COMMONWEALTH OF PENNSYLVANIA, IN THE SUPERIOR COURT OF
PENNSYLVANIA

Appellee
Vv.

KEVIN JAMES FOLEY,

 

Appellant No, 2039 WDA 2009

Appeal! from the Judgment of Sentence of June 1, 2009
In the Court of Common Pleas of Indiana County
Criminal Division at No(s): CP-32-CR-0001170-2007

BEFORE: PANELLA, SHOGAN, and COLVILLE’, JJ.
OPINION BY PANELLA, J. FILED: FEBRUARY 15, 2012

Appellant, Kevin James Foley, appeals from the judgment of sentence
entered on June i, 2009, by the Honorable William J. Martin, President
Judge of the Court of Common Pleas of Indiana County, Criminai Division.
After careful review, we affirm.

In the early morning hours of April 13, 2006, Dr. John Yelenic, a
dentist living alone in Blairsville, Pennsylvania, was brutally assaulted and
murdered in his home. After an eight-day jury trial, Foley, a Pennsylvania

State Police Trooper who was living with Dr. Yelenic’s estranged wife, was

 

* Retired Senior Judge specially assigned to the Superior Court.

1 The Commonwealth refers to Dr. Yelenic’s wife as his “soon-to-be ex-wife.”
Appellee’s Brief, at 37. However, Dr. Yelenic and his wife were married at
the time of the murder, and representatives of Dr. Yelenic’s estate were
unable to obtain a posthumous divorce. See Yelenic v. Clark, 922 A.2d
935, 936 (Pa. Super. 2007).
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 57 of 189
J-A10008-i1

found guilty of first-degree murder and sentenced to life imprisonment. This

timely appeal followed.
Appellant presents the following issues for our review:

I, WHETHER THE TRIAL COURT ERRED IN PRECLUDING THE
TESTIMONY OF BETTY MORRIS AT TRIAL, WHERE THE
EVIDENCE WAS RELEVANT AND ADMISSIBLE TO
DEMONSTRATE THE MOTIVE OF ANOTHER PERSON TO
COMMIT THE CRIME?

II. WHETHER THE TRIAL COURT ERRED IN ADMITTING THE
TESTIMONY OF DR. MARK PERLIN, IN VIOLATION OF THE

FRYE TEST FOR THE ADMISSIBILITY OF NOVEL
SCIENTIFIC TESTIMONY?

III. WHETHER THE VERDICT WAS AGAINST THE WEIGHT OF
THE EVIDENCE?

IV. WHETHER THE TRIAL COURT ABUSED ITS DISCRETION IN
ADMITTING THE SHOE PRINT EVIDENCE AT TRIAL?

V. WHETHER THE TRIAL COURT ERRED IN INSTRUCTING THE
JURY ON THE PERMISSIVE INFERENCE OF MALICE FROM
THE USE OF A DEADLY WEAPON?
Appellant's Brief, at 4. We proceed to the merits.
Foley’s first claim is that the trial court erred in exciuding the
testimony of Bette Morris.* The trial court may exercise its discretion in

deciding whether to admit evidence, and our review of the trial court’s

evidentiary decisions is limited to determining whether the trial court abused

 

2 In his brief, Appellant refers to this witness variously as “Betty Morris,”
“Bette Morris,” and “Bette Davis.” Appellant’s Brief, at 4, 23. This opinion will
refer to her as Bette Morris, which is consistent with the notes of testimony

and Appellee’s brief. See N.T., March 17, 2009, at 134, 141.
i

-2-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 58 of 189
J-A10008-11
its discretion. See Commonwealth v. Moser, 999 A.2d 602, 605 (Pa.
Super. 2010). The trial court abused its discretion only if its ruling “reflects
manifest unreasonableness, or partiality, prejudice, bias, or ill-will, or such
lack of support to be clearly erroneous.” Id.

During the criminal investigation of this case, Bette Morris said to a
law enforcement officer that on two occasions she had observed Dr. Yelenic
engaged in intimate acts with his next door neighbor, Melissa Uss. According
to Foley’s counsel, if placed on the stand, Bette Morris would deny that she
had ever made such observations, and then counsel would treat her as a
hostile witness and impeach her with the statement she gave police. See
N.T., March 17, 2009, at 135. When the Commonwealth objected that this
evidence was irrelevant, Foley’s counsel explained that it was intended to
show that Melissa Uss’s husband had a motive to kill Dr. Yelenic: “[A] jury
could infer that somebody who was having a romantic affair with Dr. Yelenic,
the husband might be inclined to do something and that is a fair inference
from that.” Id., at 137. However, when the trial court asked whether the
defense had any evidence that Melissa Uss’s husband knew of the supposed

intimate acts, defense counsel conceded that he had no such evidence. See
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 59 of 189
J-A10008-11

id. According to the defense, Bette Morris’s observations were made when
Mr. Uss was in the military and not at home.? See /d., at 135.

The trial court excluded the testimony of Bette Morris on the grounds
that it was “a mere suggestion of motive and therefore irrelevant and
inadmissible.” Opinion and Order of Court, November 4, 2009, at 10.
Generally, “proof of facts showing the commission of the crime by someone
else is admissible.” Commonwealth v. Boyle, 368 A.2d 661, 669 (Pa.
1977). However, the Pennsylvania Supreme Court has held that facts
suggesting that someone had a motive should not be considered by the jury
if the person had no knowledge of the suggestive facts. See
Commonweaith v. Giovanetti, 19 A.2d 119, 125 (Pa. 1941).

In Giovanetti, the murder victim had an employer-provided life
insurance policy with his wife, the defendant, listed as the beneficiary. See
id. The trial court refused the defendant's request to instruct the jury that it
could consider:the insurance policy as evidence of her motive only if it found
that she knew about the policy before the murder, See id. The Supreme
Court reversed, holding that the wife’s knowledge of the policy was

necessary for it to be considered as evidence of her motive to kill. See id.

 

3 Although Foley called Melissa Uss as a witness, he did not ask her any
questions regarding the alleged romantic relationship with Dr. Yelenic. See
N.T., March 16, 2009, at 106-15. Foley did not call her husband as a
witness.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 60 of 189
J-A10008-11

The trial court’s decision to preclude the testimony of Bette Morris had
a sufficient basis in the governing law and was not an abuse of discretion.
Although intimate contact between the victim and Melissa Uss may suggest
that her husband had a motive, “merely suggesting that someone else may
have had a motive is not evidence.” Commonwealth v. Rivers, 644 A.2d
710, 715 (Pa. 1994), The trial court acted within its discretion in rejecting
the testimony as irrelevant because the husband had no knowledge of the
intimate contact. See Giovanetti, 19 A.2d at 125. Because there was no
other evidence corroborating the suggestion that Mr. Uss was a killer
motivated by jealousy, the trial court’s decision to preclude the testimony of
Bette Morris was a permissible exercise of discretion.

Foley's reliance on Commonwealth v. Ward, 605 A.2d 796 (Pa.
1992), is misguided. In that case, the defendant was a police informant who
was convicted of arson. The trial court precluded evidence that the people
whom he had informed against had threatened him and had committed the
arson in retaliation against him. See id., at 797, In addition, the trial court
precluded testimony from “an American Red Cross worker as to appellant's
request for assistance following the fire, the organization's investigation, and
its subsequent provision of emergency fund vouchers for clothing,” which the
defendant sought to introducé in order to “undermine the Commonwealth's

evidence of motive by arguing the unlikelihood that appellant would destroy
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 61 of 189
J-A10008-i1

all of his own worldly possessions merely because of a disagreement with his
brother.” Id.

Ward is distinguishable from the instant case. In Ward, the
defendant’s offer of proof indicated that the other potential perpetrators
knew that the defendant had given information about them to the police.
See id. Further, the precluded evidence from the Red Cross worker
concerned the defendant’s own motive to commit the crime rather than
someone else’s motive. Unlike the testimony at issue in the instant case, the
evidence at issue in Ward was relevant, and its exciusion violated the
defendant’s fundamental right to introduce relevant, admissible evidence.
See id. (citing Chambers v. Mississippi, 410 U.S. 284 (1973)).

Foley’s next claim is that the trial court erred in admitting the DNA-
related testimony of Dr. Mark Perlin. A sample containing DNA from the
victim and another person was found underneath the fingernail of the victim.
This mixed sample was tested in a laboratory at the FBI, and three experts —
Dr. Perlin, Dr. Robin Cotton, and Jerrilyn Conway, an FBI forensic scientist ~
used the FBI’s data in developing their testimony. Each of the experts
determined that Foley’s DNA profile was consistent with DNA found in the
sample. The experts differed in their estimates of the probability that
someone other than Foley would possess DNA matching the DNA found in
the sample — Conway testified that the probability that another Caucasian

could be the contributor was i in 13,000; Dr. Cotton testified that the

-6-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 62 of 189
J-Ai10008-11
probability was 1 in 23 million; and Dr. Perlin testified that it was 1 in 189
billion.

As with other evidentiary decisions, the trial! court may exercise its
discretion in deciding whether to admit expert testimony. See
Commonweaith v. Ventura, 975 A.2d 1128, 1140 (Pa. Super. 2009). The
trial court’s decision will be reversed only if the appellate court finds an
abuse of discretion or an error of law. See fd.

Foley claims that Dr. Perlin’s testimony is inadmissible because it fails
the Frye’ test for the admissibility of scientific evidence. See Appellant’s
Brief, at 31. Pennsylvania continues to adhere to the Frye test, which
provides that “novel scientific evidence is admissible if the methodology that
underlies the evidence has general acceptance in the relevant scientific
community.” Betz v. Pneumo Abex LLC, 998 A.2d 962, 972 (Pa. Super.
2010) (en banc) (citing Grady v. Frito-Lay, Inc., 839 A.2d 1038 (Pa.
2003)). The Frye test is a two-step process. See id. First, the party
opposing the evidence must show that the scientific evidence is “novel” by
demonstrating “that there is a legitimate dispute regarding the reliability of
the expert’s conclusions.” Id. If the moving party has identified novel
scientific evidence, then the proponent of the scientific evidence must show

that “the expert’s methodology has general acceptance in the relevant

 

4 Frye v. United States, 293 F. 1013 (D.C. Cir. 1923),

-7-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 63 of 189
J-A1L0008-11

scientific community” despite the legitimate dispute. Id. (internal quotation
marks omitted).

The trial court did not expressly determine whether Dr. Perlin’s
testimony was “novel scientific evidence.” Opinion and Order of Court, March
3, 2009, at 2-3. Instead, the court found that Dr. Perlin’s methodology was
a refined application of the “product rule,” a method for calculating
probabilities that is used in forensic DNA analysis. See id., at 2. The
Pennsylvania Supreme Court has held that scientific evidence based on the
product rule is admissible in the Commonwealth. See Commonwealth v.
Blasioli, 713 A.2d 1117, 1118 (Pa. 1998). Because Dr. Perlin’s calculations
were made using newer technology, the trial court rhetorically asked “at
what point does the use of the product rule become novel science.” Opinion
and Order of Court, March 3, 2009, at 2. The trial court went on to find that
Dr. Perlin’s methodology was generally accepted. See id., at 3, 5.

We find that Dr. Perlin’s testimony was not “novel” as that term is
defined in the governing law, and thus the trial court did not abuse its
discretion in admitting the testimony. The “novelty” of scientific testimony
turns on whether “there is a legitimate dispute regarding the reliability of the
expert’s conclusions,” which is not necessarily related to the newness of the
technology used in developing the conclusions. Betz, 998 A.2d at 972. In
Betz, the court noted that novelty “is not restricted to new science,” and

“even ‘bedrock’ scientific principles may be subject to a Frye analysis” if

-8-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 64 of 189
J-A10008-11

those principles become disputed. Id., at 973-74. Conversely, where there is
no dispute, Frye should be “construed narrowly so as not to impede
admissibility of evidence that will aid the trier of fact in the search for truth.”
Id., at 972.

Here, we find no legitimate dispute regarding the reliability of Dr.
Perlin’s testimony. Dr. Perlin used proprietary software called TrueAllele to
interpret the data he received from the FBI. See N.T., March 12, 2009, at
130. Foley claims that Dr. Perlin’s testimony should have been excluded for
three reasons: (1) “as of the date of the pre-trial hearing, no forensic
laboratory in the United States used Perlin’s TrueAllel [sic] method in
analyzing a mixed sample of DNA for forensic purposes”; (2) “the TrueAllel
[sic] system had never been used in a court of law in any jurisdiction in the
United States on a mixed DNA sample to give a likelihood ratio”; and (3) no
outside scientist can replicate or validate Dr. Perlin’s methodology because
his computer software is proprietary. Appellant’s Brief, at 35.

Foley’s first claim does not amount to a showing of “novelty” because
it does not show a “legitimate dispute regarding the reliability of the expert's
conclusions.” Betz, 998 A.2d at 972. Regardless, Foley understates the
extent of usage of Dr. Perlin’s system. As Dr. Perlin testified:

The TrueAllele technology is used by New York State for all of

their data banking and bringing their casework system on board.

The Allegheny County Crime Lab has been using our system as a

service and recently purchased the system for looking at

mixtures in complex cases and DNA evidence. The World Trade
Center engaged us to reanalyze all of the data and rematch it

~Q-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 65 of 189
J-A10008-11

using our methods from the eighteen thousand (18,000) or so

victim remains and the three thousand (3000) missing people

and so on and there are other groups that we work with.

N.T., Mar. 12, 2009, at 132.

In addition, the United Kingdom’s Forensic Science Service uses
TrueAliele technology to analyze crime scene evidence and build the UK
National DNA Database, which is the largest of its kind in the world. See
Forensic Science Service Expands License for Cybergenetics Automated DNA
Data Review Technology; Pioneering TrueAllele Software Helps Builds [sic]
World’s Largest DNA Database, Business Wire, July 26, 2004, available at
http://tinyurl.com/8yxh8hd (last visited Nov. 21, 2011); see also Opinion
and Order of Court, March 3, 2009, at 5.

Foley’s second reason for excluding the testimony is not persuasive
because “novelty” of a scientific methodology does not turn on its previous
use in court. During cross-examination, Dr. Perlin testified that he did not
know whether any users of TrueAllele had used it in a case that went to trial.
See N.T., March 12, 2009, at 133-34. Even if Foley is correct that TrueAllele
has never been used in court, this. would not prove novelty. The
Commonwealth's “continued adherence to the Frye test is based upon its
interest in having judges be guided by scientists when assessing the
reliability of a scientific method, and not the other way around.” Betz, 998
A.2d at 979 (internal quotation marks omitted). If this court assessed

“novelty” of scientific evidence based on its previous use in court, we would

- 10 -
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 66 of 189
J-A10008-11

be failing to defer to scientists in assessing the reliability of scientific
methods. Rather than looking to previous uses in court, we find “novelty”
only if there is a dispute among scientists. See Betz, 998 A.2d at 972.
Foley’s third reason for exclusion is misleading because scientists can
validate the reliability of a computerized process even if the “source code”
underlying that process is not available to the public. TrueAllele is
proprietary software; it would not be possible to market TrueAllele if it were
available for free. See N.T., Hearing, February 18, 2009, at 54.
Nevertheless, TrueAllele has been tested and validated in peer-reviewed
studies. One study used laboratory-generated DNA samples and found that
quantitative analysis performed by TrueAllele was much more sensitive than.
qualitative analysis such as that performed by the FBI. See Perlin &
Sineinikov, An Information Gap in DNA Evidence Interpretation, 4 PLoS ONE
e8327, at 10 (2009), available at
http://dx.doi.org/10.1371/journal.pone.0008327. A recent paper entitled
“Validating TrueAllele® DNA Mixture Interpretation” used DNA samples from
actual cases and reached similar results. See Perlin et al., Validating
TrueAllele® DNA Mixture Interpretation, 56 Journal of Forensic Sciences 1430
(2011). The study “validated the TrueAllele genetic calculator for DNA
mixture interpretation” and found that “[w]hen a victim reference was

available, the computer was four and a half orders of magnitude more

~1i-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 67 of 189
J-A10008-11

efficacious than human review.”” Id., at 1444. Both of these papers were
published in peer-reviewed journals; thus, their contents were reviewed by
other scholars in the field.

Because Foley has failed to establish the existence of a legitimate
dispute over Dr. Perlin‘s methodology, he has failed to show that Dr. Perlin’s
testimony constituted “novel” scientific evidence. See Betz, 998 A.2d at
972. Therefore, we find that the trial court’s decision to admit the testimony
was not an abuse of discretion. Absent a legitimate dispute, there is no
reason to “impede admissibility of evidence that will aid the trier of fact in
the search for truth.” fd.

Foley’s next claim is that the trial court abused its discretion when it
admitted evidence related to bloody shoeprints found at the murder scene.
Foley claims that a new trial should be awarded because this evidence was
irrelevant and highly prejudicial. See Pa. R. Evid. 402, 403. As noted above,
this court will find an abuse of discretion only if the trial court’s ruling
“reflects manifest unreasonableness, or partiality, prejudice, bias, or ill-will,
or such lack of support to be clearly erroneous.” Commonwealth v. Moser,
999 A.2d 602, 605 (Pa. Super. 2010).

Foley claims the shoeprint evidence was irrelevant because “[t]he shoe

prints found at the scene could not be authoritatively determined to be any

 

°> In this case, a victim reference was available because the evidence was
taken from the victim’s fingernail. See N.T., March 12, 2009, at 89.

-12-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 68 of 189
J-A10008-11

particular brand, style, or size of shoe.” Appellant’s Brief, at 61. At trial, the
Commonwealth introduced expert testimony from an FBI forensic examiner
that the shoeprints at the crime scene apparently were left by an Asics
brand running shoe with the model name “Gel Creed” or “Gel Creed Plus.”
N.T., March 13, 2009, at 45. The FBI forensic examiner noted that he could
not state his opinion with one hundred percent certainty because the FBI
database does not contain reference information for every shoe
manufactured in the world. See id., at 47

The Commonwealth also introduced testimony from Terry Schalow, a
product manager for Asics America Corporation. He testified that the
shoeprint was left by an Asics Gel Creed, Gel Creed Plus, or a knockoff of
this type of shoe. See id., at 18-19. The size was between ten and twelve
and a half. See jd., at 18. Only about 25,000 Gel Creed shoes were sold in
the United States. See id., at 20. Importantly, Foley ordered a size ten Gel
Creed from Asics in August 2003. See /d., at 25, 27.

Contrary to Foley’s position, the uncertainty in this testimony goes to
its weight rather than its admissibility. Foley emphasizes that neither expert
could state with absolute certainty that the shoeprints were left by size 10
shoes manufactured by Asics and purchased by Foley. However, to be
relevant and admissible, “evidence need not be conclusive.”
Commonwealth v. Crews, 640 A.2d 395, 402 (Pa. 1994). Evidence is

relevant if it logically tends to establish a material fact in the case or tends

- 13 -
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 69 of 189
J-A10008-11

to support a reasonable inference regarding a material fact. See id. Here,
the shoeprint evidence supported a reasonable inference that Foley was at
the scene of the crime. This relevant, though inconclusive, evidence was
admissible, and “its weight and persuasiveness were properly matters for
the jury to determine.” Id., at 403.

Foley’s charge that the shoeprint evidence was “highly prejudicial” is
also not persuasive. See Appellant’s Brief, at 64. The Pennsylvania Rules of
Evidence provide that “{a]lthough relevant, evidence may be excluded if its
probative value is outweighed by the danger of unfair prejudice, confusion
of the issues, or misleading the jury, or by considerations of undue delay,
waste of time, or needless presentation of cumulative evidence.” Pa. R. Evid.
403 (emphasis added). Evidence is not unfairly prejudicial simply because it
is harmful to the defendant's case. See Commonwealth v. Page, 965 A.2d
1212, 1220 (Pa. Super. 2009). Rather, exclusion of evidence on this ground
“is limited to evidence so prejudicial that it would inflame the jury to make a
decision based upon something other than the legal propositions relevant to
the case.” Id. While the shoeprint evidence tended to support an inference
that Foley committed the crime, there is no reason to believe that it
improperly inflamed the jury. Thus, the trial court did not abuse. its
discretion by admitting the shoeprint evidence.

Next, we turn to Foley’s claim that the jury’s verdict was against the

weight of the evidence. Foley preserved this claim for appellate review by

-14-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 70 of 189
J-A10008-11

raising it with the trial judge in a post-sentence motion. See Pa. R. Crim. P.
607; see also Opinion and Order of Court, November 4, 2009, at 1. Our
standard of review is well-settled:

The finder of fact is the exclusive judge of the weight of
the evidence as the fact finder is free to believe all, part, or none
of the evidence presented and determines the credibility of the
witnesses,

As an appellate court, we cannot substitute our judgment
for that of the finder of fact. Therefore, we will reverse a jury’s
verdict and grant a new trial only where the verdict is so
contrary to the evidence as to shock one’s sense of justice. A
verdict is said to be contrary to the evidence such that it shocks
one’s sense of justice when “the figure of Justice totters on her
pedestal, or when “the jury’s verdict, at the time of its rendition,
causes the trial judge to lose his breath, temporarily, and causes
him to almost fall from the bench, then it is truly shocking to the
judicial conscience.”

Furthermore,
where the trial court has ruled on the weight claim below,
an appellate court’s role is not to consider the underlying
question of whether the verdict is against the weight of the
evidence. Rather, appellate review is limited to whether
the trial court palpably abused its discretion in ruling on
the weight claim.
Commonwealth v. Cruz, 919 A.2d 279, 281-82 (Pa. Super. 2007)
(citations omitted).

We find that the trial court did not abuse its discretion in finding that
the verdict was not against the weight of the evidence. Over the course of
the eight-day trial, copious evidence linking Foley to the crime was
presented to the jury. This evidence was comprehensive and credible

enough to support the verdict.

-15-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 71 of 189
J-A10008-11

At the time of the murder, Foley was living with Dr. Yelenic’s
estranged wife. Foley had expressed his hatred of Dr. Yelenic to numerous
individuals - Foley had said that he wished Dr. Yelenic would die, and on one
occasion Foley asked a fellow police officer to help him kill Dr. Yelenic. On
three occasions, Foley attempted to have Dr. Yelenic investigated and
arrested for child abuse, and Foley was frustrated by his lack of success.

Foley had an opportunity to commit the crime. At the approximate
time of the murder, he was driving from a hockey game in Delmont to his
home in Indiana, which took him past Blairsville, where Dr. Yelenic resided.

Foley’s DNA profile was consistent with DNA found under Dr. Yelenic’s
fingernail, and the most conservative estimate of the likelihood that
someone else would possess a consistent profile was one in 13,000.° On the
night before the murder, Foley had no abrasion on his forehead, but on the
morning following the murder he had an injury on his forehead described by
three eyewitnesses as “a fingernail scratch” and by others as a cut that
appeared to be “fresh.” |

The shoeprint evidence, discussed above, supported a reasonable
inference that Foley was present at the.scene. Foley said that he did not
remember what happened to the size 10 pair of Gel Creed shoes he ordered

in 2003.

 

6 Foley does not challenge the reliability of the scientific methodology
underlying this estimate.

-16-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 72 of 189
J-A10008-11

Dr. Yelenic was slashed by a sharp instrument, and Foley was known
by his colleague to be a “knife guy” who habitually flicked open and shut a
Knife that he carried with him. In fact, Foley once accidentally sliced open a
supervisor's pair of pants in the groin area when he was walking past him.
When informed of Dr. Yelenic’s death shortly after the discovery of the
murder, Foley was unemotional, expressed no curiosity about the nature or
cause of death, and only asked which law enforcement agency was in charge
of the investigation. After the murder, Foley stopped playing with his knife
and started wearing Nike brand shoes instead of Asics.

Given this evidence, the verdict is hardly shocking to the judicial
conscience. The court below acted within the bounds of its discretion as the
finder of fact. Thus, we reject Foley’s claim that the verdict was against the
weight of the evidence. |

Finally, we turn to Foley’s argument that the trial court erred in
instructing the jury on the permissive inference of malice from the use of a
deadly weapon. The trial court instructed the jury that “Ti]f you believe that
the defendant intentionally used a deadly weapon ona vital part of John J.
Yelenic’s body, you may regard that as an item of circumstantial evidence
from which you may, if you choose, infer that the defendant acted with
malice.” N.T., March 18, 2009, at 229,

Foley concedes that the Supreme Court of Pennsylvania has approved

this charge in a homicide case. See Commonwealth v. Jones, 912 A.2d

-17-
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 73 of 189
J-A10008-11

268, 279-80 (Pa. 2006), Nevertheless, Foley argues that “this is an
unconstitutional charge that deprived him of due process and should now be
overruled.” Appellant’s Brief, at 65. However, this court has a “duty and
obligation to follow the decisional law of [the Supreme Court of
Pennsylvania].” Commonwealth v. Shaffer, 734 A.2d 840, 844 n.6 (Pa.
1999). “The primary role of the Superior Court is to apply existing law to the
cases that come before us. It is not our function to attempt reversing viable
Supreme Court rulings... .” L.B. Foster Co. v. Charles Caracciolo Steel
& Metal Yard Inc., 777 A.2d 1090, 1096 (Pa. Super. 2001).

Because the challenged jury instruction has been approved by the
Supreme Court, we find that the trial court accurately instructed the jury on
the law of the Commonwealth. See Jones, 912 A.2d at 279-80. Accordingly,
we reject Foley's claim and affirm the judgment of sentence.

Judgment of sentence affirmed. Jurisdiction relinquished.

- 18 -
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 74 of 189
J-A10008-11

Judgment Entered:

Eleonst Valoeto —

Deputy Prothonotary

DATE: FEBRUARY 15, 2012

~19 -
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 75 of 189

EXHIBIT 6
 

Case 2:19-cr-00369-DWA, R

PORES Tid 10/14/20 Pag

     

J Forensic Sei, September 2015, Vol. 60, No. 5
doi: 10.1 111/1556-4029.12810
Available online at: onlinelibrary.wiley.com

PAPER
CRIMINALISTICS

Susan A, Greenspoon’, PhD; Lisa Schiermeier-Wood', M.S.; and Brad C. Jenkins’, M.S.

Establishing the Limits of TrueAllele®
Casework: A Validation Study

 

ABSTRACT: The limits of the expert system, TrueAllele™ Casework (TA), were explored using challenging mock casework profiles that
included 17 single-source and £8 two-, 15 three- and 7 four-person DNA mixtures. The sensitivity {ability to detect a minor contributor) of the
TA analysis process was examined by challenging the system with mixture DNA samples that exhibited allelic and locus dropout and other sto-
chastic effects. The specificity (ability to exclude nondonors) was rigorously tested by interrogating TA derived genotypes with 100 nondonor
profiles. The accuracy with which TA estimated mixture weights of contributors to the two-person mixtures was examined. Finally, first-degree
relatives of donors were used to assess the ability of the system to exclude close relatives. TA demonstrated great accuracy, sensitivity, and
specificity. TA correctly assigned mixture weights and excluded nearly ail first-degree relatives. This study demonstrates the analysis power of
the TrueAllele® Casework system.

KEYWORDS: forensic science, DNA typing, expert system, DNA mixtures, probabilistic modeling, likelihood ratio

While even compromised single-source profiles typicaily lend
themselves readily to human interpretation, mixture analysis
poses a greater challenge for the forensic examiner. Forensic
mixture samples, those biological specimens compromised of
DNA from more than one individual, constitute a large propor-
tion of casework samples. In fact, the level of sophistication and
complexity of the analysis methods applied to DNA mixture
sample interpretation has increased steadily, as has the complex
nature of the sample types profiled by the forensic examiner
(4), In 2010, the Scientific Working Group on DNA Analysis
Methods (SWGDAM) recommended along with other guidelines
that stochastic thresholds be applied to mixture samples (5). A
stochastic threshold is designed to alert the DNA analyst that all
of the DNA typing information may not have been detected for
a given sample, that is, that there is potential for allelic dropout.
Alternate statistical approaches were suggested to accommodate
the uncertainty of the data.

Frequently, with the application of stochastic thresholds to
DNA mixture sample electropherogram data, the combined prob-
ability of inclusion/exclusion (CPI/CPE) is rendered impotent as
a means of expressing the statistical value of a profile due to
loss of data below the stochastic threshold. Thus, it comes as no
surprise that a number of software programs described as expert
systems have been developed to assist the forensic examiner in
performing scientifically based and statistically sound interpreta-
tions of the mixed contributor DNA evidence, Such an expert
system would utilize much of the allele data that fall below the
stochastic threshold (6-8). The testing and evaluation of one of
these systems, TrueAliele® Casework (Cybergenetics, Pittsburgh,

‘Virginia Department of Forensic Science, Richmond, VA 23219.
Received 24 Feb. 2084: and in revised form 27 Fune 2014; accepted 26
Aug. 2084,

© 2015 American Academy of Forensic Sciences

PA), is the subject of the study reported herein. This study was
designed by and undertaken at the Virginia Department of
Forensic Science (VDFS} to test the performance and define the
limits of the TrueAllele® Casework expert system.

‘TrueAllele® Casework is a continuous probabilistic modeling
system that utilizes Markov chain Monte Carlo (MCMC) sam-
pling of the joint distribution, a probability distribution that com-
bines all of the random variables, to perform an exhaustive
statistical modeling of the electropherogram data (8,9). Probabi-
listic modeling as a means to deconvolve or solve a complex
problem is not a new invention and has been successfully uti-
lized by many diverse disciplines since its advent post-WWi
(10). A wide range of disciplines such as nuclear physics, psy-
chology, computer learning, economics, biological systems, and
more recently, DNA analysis, utilize probabilistic modeling to
make sense of the patterns observed in complex data and predict
likely outcomes for various tests (11-13). Moreover, computer
modeling can allow for the trialing of thousands or even millions
of different explanations for the observed data using large num-
bers of variables within a time frame that escapes a purely
human endeavor (14-17).

The TreAllele® Casework system utilizes MCMC analysis in
order to try many thousands of different combinations of vari-
ables to explain the DNA profile data. The short tandem repeat
(STR) data are displayed in the form of an electropherogram
generated as a final product of DNA profiling. Following Bayes’
theorem, the observed data are separated into derived contributor
genotypes which are used to update prior probability into poster-
ior probability (9,18). TrueAllele® Casework can then answer
the question of whether there is statistical support for or against
the person of interest being a contributor to a mixture or single-
source DNA profile. Moreover, this modeling of the data to
generate derived contributor genotypes occurs prior to and inde-
pendent of any comparison to the person of interest’s reference

1263
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 77 of 189

1264 JOURNAL OF FORENSIC SCIENCES

profile and thus provides an objective and unbiased analysis of
forensic DNA casework.

All testing of the system was performed at VDFS using com-
promised single-source profiles and challenging two-, three-, and
four-person mixed donor DNA profiles created on site. The
PowerPlex® 16 (Promega Corp., Madison, WI) STR profiles of
all samples utilized had been documented and all genotypes
were known. Thus, a critical assessment of software performance
could be performed as all genotyping answers to the questions
posed io the system were previously established. Moreover, sam-
ples were chosen to stress the system allowing for an evaluation
of the performance of the modeling program when confronted
with samples exhibiting allelic and locus dropout, artifacts and
many alleles below the stochastic and analytical (limit of detec-
tion) thresholds. These are the very artifacts routinely encoun-
tered when performing DNA analysis on forensic casework.

The TrueAlele® Casework software system, like any other
instrument, has limits. This body of work was designed to iden-
tify those limits and from that data, formulate policy and proce-
dure for accurate and reproducible forensic DNA mixture
analysis. The sensitivity (ability to detect trace donors), the spec-
ificity (ability to exclude nondonors), and the ability to exclude
first-degree relatives to donors of a mixture were decmed most
crucial to define, but other aspects to sample analysis were also
evaluated.

Materials and Methods
DNA Sample Preparation

DNA samples were purified from previously collected dried
blood and buceal samples obtained from volunteers. DNA was
extracted using the DNA 1O® System (Promega Corp.) or
organic purification, as described (19). All sampies are listed im
File S1. DNA samples were quantitated using the Piexor® HY
System (Promega Corp.) and amplified using the PowerPlex® 16
System as described (19). Amplified samples were separated on
the 3130.1 Genetic Analyzer (Applied Biosystems, Foster City,
CA) as described (20). Analysis was completed by the GeneM-
apper® ID v3.2.1 software (ABI). The stutter cutoffs were
defined as well as the limit of detection (LOD; blue 73, green
84, yellow 75, and red 52 RFUs) (20).

Electropherogram data (fsa files) were utilized from previ-
ously analyzed single-source and mixture DNA samples as
described in the sample preparation section above. Challenging
single-source profiles were obtained from amplified DNA used
for establishing stochastic thresholds and for environmental stud-
ies. Two samples with a high degree of heterozygosity originally
used to establish the stochastic threshold were analyzed by Tru-
eAllele® Casework (two 30 pg sampies and three 10 pg samples
from sample S9; three 30 pg samples and two 10 pg samples
from sample Si). The profiles subjected to stochastic effects
from the two different donors were compared to both donor 59
and $1 reference profiles to generate a match statistic. Hight
degraded samples from three different donors (S1, 511, and 53}
were analyzed using TrueAllele® Casework and then compared
to the reference profile for the donor and ten nondonors to gen-
erate the match statistic.

Eighteen two-person mixture samples were obtained from pre-
viously analyzed mixture studies as well as mock casework, The
mixtures samples were derived from different combinations of
donors and by differing the ratios of DNA from the donors, A
total of five different samples were used to create the eighteen

two-person mixture profiles, Fifteen three-person mixture sam-
ples were obtained from previously analyzed mixture studies and
mock casework samples. A total of seven different donors were
used to create the three-person mixture profiles, As with the
two-person mixtures, the profiles were derived from different
combinations of donors and by differing the ratios of DNA from
the donors. Seven four-person mixture samples were obtained
from previously analyzed mixture studies. A total of eight differ-
ent donors were used to create the four-person mixture profiles
and they also consisted of different combinations of donors and
differing ratios of the DNA from the donors. Por all analyses
except for the specificity tests, eleven reference profiles
(Si-S11) were used for comparison and generation of the match
statistics. All donors used to create the mixture samples were
contained within the set of 11 reference profiles. The reference
samples were previously typed using the PowerPlex” 16 System
and uploaded to TrueAllele® Casework by manually entering
them as text files.

The TrueAllele®

TrueAllele® Casework (TA) is a genotype modeling system
that uses probability to define the most likely explanations for
the data. ‘TA uses MCMC analysis to examine many different
variables in order to account for the observed data Gwith STR
data, a sample’s electropherogram peak height and molecular
weight data) (8,9,17). Variables such as genotype and mixture
weight (each contributer’s proportion in the mixture), among
others, are mathematically combined in probability equations
modeled to explain the data,

Each TA cycle sequentially tests the variables to accept or
reject values. When TA proposes a new value for a variable, it
compares the joint probability (of data and model) using that
new value relative to the old probability. For example, a cycle
might compare the probability of a 50:50 mixture ratio for a
two-person mixture relative to that of a 55:45 ratio. When the
joint probability is higher, the new value is accepted.

The reported cycle numbers (25K, 50K, 100K, or 200K) refer
to the number of times TA sequentially tests all of the variables
(25K refers to 25,000 cycles, 50K refers to 50,000 cycles, etc.).
For this study, the same cycle value was utilized for both “bum-
in” and “read-out”. The “burn-in” phase moves the system into
the posterior probability region (e.g., mixture weight values that
better explain the data). In the MCMC “read-out” phase, the sys-
tem statistically samples from that region (e.g., determining the
mixture weight probability distribution). TA analyses of a sam-
ple nun for different cycle numbers can still be concordant and
are evaluated using the same metrics. Some complex mixtures
will be better resolved using a greater number of cycles, but run-
ning mixture samples longer typically impacts minor contzibutors
much more than more predominant contributors (pers. obs.).

Casework System

Production of the Match Statistic

After the derived contributors are produced by the TA soft-
ware system, a comparison is performed between the derived
contributors of a sample and reference samples of interest
selected by the user. The comparison is in the form of a likeli-
hood ratio (LR) and also referred to as the match statistic. This
value can also expressed as a logarithm of the LR, log(LR)
(20,21). The match statistic for a comparison with a particular
reference profile is the log(LR) which is the highest, most dis-
criminating value for that analysis of the evidence sample. A
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 78 of 189

GREENSPOON ET AL. « ESTABLISHING THE LIMITS OF TRUEALLELE® CASEWORK

positive match statistic is where the log(LR) is positive, which
means the LR is above one. A comparison which provides no
statistical support for a match is where the log(LR) is negative,
which means ihe LR is below one. Concordant analyses should
produce match statistics that are within two log units (ban) of
each other. For the study, a positive log(LR) is referred to as an
inclusion and a negative log(LR) is referred to as an exclusion.
TrueAllele® Casework analyses were performed at 25, 50, and
100K cycles for the stochastic samples and at 25K twice and at
100K. once for the degraded samples, except for one sample,
Sil GV treated for 3 months), which was analyzed once at
25K and twice at 100K cycles. TA analyses for the two-, three-,
and four-person mixtures ranged from 25K to 200K, although
25K was determined to provide inadequate sampling for the
complex three- and four- person mixtures and was discontinued.

Operation of the System

The operation of the ‘TrueAllele® Casework system (server v.
3,25.4441.1, VUler v. 3.3.5148.1) was performed as described
in the TrueAllele® VUler™ manuals (22}. Also utilized was the
information and training provided by Cybergenetics for both
Operator I and Operator IL level training courses and in the liter-
ature. A theta correction value of 0.01 was employed for all
analyses using VDES allele frequencies.

Single-source profiles from degraded (7) and low template
samples that exhibit stochastic effects (10) were analyzed using
TrucAltele® Casework and compared to the donor reference as
well as nondonor zeference profiles. Two-, three-, and four-
person mixtures were subjected to the TrueAllele® Casework
analysis process and compared to a series of eleven reference
profiles (named S1-S11 and including the true donors) for gen-
eration of the log(LR} match statistic. All single-source, mixture,
and reference profile compositions are listed in File $1.

Evaluation of Data Output

The data produced by the TrueAllele® Casework system were
evaluated for metrics Hsted in Table 1. The quality of the analy-
sis which included the Markov chain sampling, the Gelman—
Rubin convergence statistic value {<1.2, >1.2 and <1.5, >1.5}
and histogram of derived mixture weights, was the initial quality

TABLE 1-—Metrics assessed for TrueAllele® Casework Analysis, The three
metrics listed are the first aspects to be assessed for a deconvoluted mixture

 

 

saniple,
Metrics Ideal Acceptable Poor
Markov chain Good sampling MCs with MCs stuck with
(Mc) of the “space”, - minimal/no no sampling.
MCs with sampling for Rope-like
minimal! more than ~20% appearance of the
no sampling of sampling chain
for no more time
than ~20% of
sampling time
MW Histogram SD > 0.03 for SD > 0,03 for SD < 0.03 for
complex complex mixtures complex mixtures
mixtures
Gelman-Rubin <1.2 <1.5 >15*

Convergence

MW, Mixture weight; SD, standard deviation.
*Jn some concordant samples, an analysis with poor convergence val-
ues may still be used for reporting.

1265

aspects of the TA analysis evaluated after the software com-
pleted the deconvolution process (23). The MCMC provides a
visible record and history of the statistical sampling of mixture
weights for an analysis. Figs 1 and 2 display two independent
analyses of a complex three-person mixture, Mix3_6, Fig. 1
depicts an ideal analysis and Fig. 2 depicts a nonideal (poor)
analysis, given the complexity of the mixture,

After the initial assessment of the run metrics described above,
other characteristics of the analyses were evaluated, The repro-
ducibility of the results (genotype concordance and similar
match statistics) was assessed, Reproducible match statistics
were defined as a minimum of two ideal or acceptable analyses
with the log(LR)’s within 2 ban (log units} Also assessed was if
the correct individuals were included (generated a positive match
statistic) and if nondonors were excluded (generated a negative
match statistic) The derived mixture weights for concordant
analyses should be similar, but do not need to be exact. For mix-
tures with very minor contributors (ess than 15%), the mixture
weights for the more minor contributors may show increased
variability, even for concordant, ideal analyses. The Kullback—
Leibier (KL) statistic (the information content of a derived con-
tributor genotype) was also evaluated; however, it was not used
for any determinations of concordance (24).

An example of good genotype concordance versus poor geno-
type concordance is shown in Fig. 3 for independent analyses of
the same complex three-person mixture, Mix3_6. Excellent
genotype concordance is depicted in Panel (a) with the predomi-
nant derived contributor for both the ideal and poor (nonideal)
analyses. The correct genotype of the predominant contributor fo
the mixture is circled. Poor genotype concordance for the most
minor derived contributor genotype (the correct minor contribu-
tor genotype is circled) is observed between the ideal and poor
analyses. Genotype concordance that is deemed “fair” will typi-
cally fall between the two extremes of poor and good, showing
good concordance at many loci and poorer concordance at other
joci. The probability value assigned for each genotype is also
considered when assessing the quality of the genotype concor-
dance as more concordant genotypes typically display more sim-
ilar genotype probabilities.

‘Typically for a poor TA analysis, the predominant derived
contributor is concordant with the predominant derived contribu-
tor for an ideal analysis; however, a very minor contributor, as
was the case for Mix3_6, may not be captured by the MCMC
sampling process (personal obs.}. As shown in Fig. 3, a lack of
concordance was observed between the most minor derived con-
tributor for the ideal and the poor analyses. A 100% probability
for a nonconcordant genotype was produced for the most minor
derived contributor for the poor analysis, whereas a distribution
of genotypes was produced for the ideal analysis. The true geno-
type of the most minor contributor was included in that distribu-
tion for the ideal analysis (6,9.3). Thus, the poor analysis failed
to capture the most minor contributor to the mixture due to
insufficient sampling.

Mixture Ratio Assessment

Mixture weights for two-person mixtures were initially esti-
mated based upon quantitation data and the input ratios of the
quantitated DNA placed into the PowerPiex® 16 System arnplifi-
cation reaction. After generation of the electrophoretic data,
mamnal estimates were created using loci for which there was no
allele sharing between contributors (loci with four alleles visible
or loci with two minor alleles and one major allele). The peak
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 79 of 189

1266 JOURNAL OF FORENSIC SCIENCES

 

woe + co

woe ]-

oc

nog

fates

qa

2oOo

aon

 

   

o>

i an . . mae tte.
cor ee oo
Mie Vegi

| A

By ma et 7

 

 

|
‘a
% ——“tedae” Bass Sccg AaTdse

ANC

BadcE

 

 

Fdo00o |

Compitie Oye

FIG, 1-—Markoy chain and histogram of an ideal analysis of the complex three-person mixture, Mix3_6, (Panel A) Histogram of derived mixture weights for
the three-person mixture. (Panel B) The corresponding ideal Markov chain history of the mixture weight sampling. The three colors indicate each derived

contributor.

height values for the minor alleles were summed and divided by
the sum of the peak heights for all of the alleles.

Specificity of the TrueAllele® Casework System

Specificity, the ability to exclude noncontributors, of the Tru-
eAllele® Casework analysis process was evaluated. The derived
contributor genotypes of two-, three-, and four-person mixture
samples were utilized for the test. Only ideal or acceptable Tru-
eAllele® Casework analyses that were retained and used for
genotype concordance were utilized for comparison with refer-
ence profiles.

All of the derived contributor genotypes from the two-, three-,
and four-person mixture profiles were interrogated for the match
statistic using 100 synthetically generated PowerPlex® 16 pro-
files kindly provided by Cybergenetics. None of the 100 profiles
were donors to any of the mixtures tested. To form the reference
profiles, a computer randomly sampled allele pairs at each locus
from a representative human allele count database. The random
profiles were saved as text files for subsequent upload to a Tru-
eAllele® World and eventual match comparison.

The TrueAllele® Casework system allows the user to manage
data in virtual worlds. A TA world will contain the STR data,
interpretation requests and the MCMC joint distributions. The
Cybergenetics representative population database (named CYB)
is a multi-ethnic allele count database based on five thousand
anonymous individuals (M. Legler, Cybergenetics, pers. comm.).
The synthetically derived PowerPlex® 16 profiles were uploaded

to TrueAllele® Casework as text files. Match statistics were per-
formed for all three major population groups: Black, Caucasian,
and Hispanic. ,

The ability of the TA system to distinguish relatives versus
true donors to the two-, three-, and four-person mixture samples
was assessed. Only first-degree relatives were tested, therefore,
“sons” were manually created from seven of eleven reference
profiles by selecting one of the reference profile alleles at each
jocus and randomly selecting a sister allele to create a “son”. Of
the eleven reference samples used for this validation study, ten
of those were donors used for creation of the two-, three-, and
four-person mixtures. Of the seven profiles that were used to
synthesize “sons”, six were donors to the two-, three-, and four-
person mixtures. Match statistics for the mixture profiles were
generated for ali of the eleven reference profiles as well as the
seven “sons”.

Additionally, “brothers” were manually created from five pro-
files of donors to the two-, three-, and four-person mixtures,
This was carried out by estimating the expected ratios given a
sibling relationship of both alleles being shared, one allele
shared and no alleles shared. The siblings were created in this
manner fo ensure that they shared many alleles and thus would
challenge the TrueAllele® Casework system. Furthermore, the
profiles of the references and the “brothers” were entered into
Popstats (a module of the Federal Bureau of Investigation’s
CODIS software) to calculate a sibling index. All sibling indices
surpassed the minimum of 33 used as an inclusion threshold at
VDES (25).
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 80 of 189

GREENSPOON ET AL. + ESTABLISHING THE LIMITS OF THUEALLELE® CASEWORK

 

 

aa T T T F T ¥ T F v T
00 4
teat 4
B soo}. 4
=
5
me “|
i
“4
5000:
a BI bz aa 7 BS oF BF aes 1
stor eyt
1 T T t F T T T T t
ORF | 4
' il
ost +
aI 4
o6F -
:
2 OSF -f
x
=
oa 4
oa} 4

 

 

 

Compute Oper

FIG. 2—Markov chain and histogram of a poor analysis of the complex
three-person mixture, Mix3_6. (Panel a) A nonideat histogram (the standard
deviation is too small given the complexity of the mixture) of the derived
mixture. (Panel b) The corresponding nonideal Markov chain history of the
mixture weight sanipling.

The Use of Assumed Known Profiles

The use of assumed knowns was explored by analyzing seven
different three-person mixture samples with TeAllele® Case-
work and selecting one of the donor samples as an assumed
known. Both the correct (assumed known was a donor to the
mixture) and incorrect (assumed known was not a donor to the
mixture) selection of an assumed known was tested, The match

1267

statistics produced when compared with eleven different refer-
ence profiles, of which three were the Hue donors in each mix-
ture, were compared when no assumed known and when an
assumed known was used.

Resuits and Discussion

Allelic Drepout, Locus Dropout, and Peak Imbalance:
Single-source Samples

Eight degraded DNA samples were analyzed using TrueAl-
lele® Casework (TA) and compared with their respective refer-
ence profiles for generation of the match statistic, Generally,
there was a good correlation between the number of alleles
observed both above and below the limit of detection (LOD)
and the strength of the match statistic (Fig. 4, only $11 samples
shown), The LOD values presented pertain solely to GMID as
described in Materials and Methods. TA does not apply a LOD
value, but instead samples electropherogram signal down to a
selected value which was 10 rfu for analyses reported in this
study, Baseline noise and peak uncertainty, which is proportional
to peak height, among other variables are considered when the
data are modeled (9,18,20). However, two sampies provided
negative log(LR) values when compared to their respective refer-
ence profiles (S11 UV and 83 80°C, 53 data not shown). Sam-
ple S11 subjected to 80°C produced a positive match statistic
yet it displayed fewer alleles above and below the LOD than the
sample S11 subjected to sunlight (referred to as UV exposed),
which produced a negative match statistic. Thus, further investi-
gation was necessary to determine the cause of such disparate
match statistics.

Figure 5 displays electropherograms of the 511 samples incu-
bated at 80°C and UV exposed at room temperature (RT), Six
loci of S11 exposed to UV (Panel b} displayed allelic dropout
fone allele of the heterozygous allele pair was not visible). Of
these six, two loci showed the single visible sister allele below
the LOD and unlabeled. The probability values (“p’) generated
by the TrueAllele® Casework analysis for the true heterozygous
genotypes were all extremely low values, thus driving the overall
match statistic lower than if neither allele of the heterozygote
were present. However, TrueAllele® Casework was able to uti-
lize allele data below the LOD, but distinguishable from baseline
noise. An example of this is shown in Fig. 5, Panel (b) where
afl arrow points to two peaks at 21511 that are imbalanced and
below the LOD, The probability value for the 30,32,2 genotype
at D21S11 was estimated at 0.8057. Another example is at the
D7S820 locus in Panel (6) where both the & and 9 alleles are
below the LOD, but TrueAllele® Casework assessed the proba-
bility of that genotype at 0.8878, thus demonstrating that ‘Tru-
eAllele® Casework was able to utilize more of the data than is
currently available using a traditional threshold based approach.
Conversely, the $11 sample subjected to 80°C (Panel a) did not
display allelic dropout; instead, it displayed total locus dropout
at multiple loci. The log(LR} match statistic (shown in the upper
right hand comer of each panel) was significantly higher for S11

. subjected to 80°C than subjected to UV even though fewer

alleles were visible in the 80°C sample. This difference can be”
explained by the effect that false homozygotes had on the proba-
bility values for the heterozygote genotypes in the UV-treated
sample.

Ten amplifications of two different samples (S9 and $1) using
genomic template quantities in the stochastic range (30 pg and
10 pg) were analyzed using TrueAllele® Casework and
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 81 of 189

4268 JOURNAL OF FORENSIC SCIENCES

 

 

ozs}

 

 

 

 

 

CE

Probakialy

arp

o25}-

 

 

   

ot o cth fon ny
ih aT as RS he 98 88 te [eed fied 899 49a e587 71S
anePte

FIG, 3—Genotype concordance at the THOI locus for the complex three-
person mixture, Mix3_6. (Panel A} Excellent and correct genotype concor-
dance is observed between the predominant contributor for both the ideat
and nonideal (poor) analyses shown in Figs 1 and 2. The dark blue column
is the derived contributor genotype probability for the nonideal anatysis, and
the light blue column is the genotype probability derived by the ideal analy-
sis, (Panel B) Poor genotype concordance is observed for the most minor
contributor of the ideal and poor analyses. The dark blue coiunin represents
the derived contributor genotype probability for the nonideal analysis. it dis-
plays a 100% probability for a genotype that is not concordant with the
minor contributor firue genotype is 6,9.3). The light blue colunms show the
derived contributor genotype distribution (due to uncertainty) for the most
minor contributor of the ideal analysis, The correct genotypes for the most
predominant and mosi minor contributors are cireled (7,9.3 and 6,9.3,
respectively}.

compated both to the donor reference profile and a nondonor
reference profile for generation of the match statistic. A positive
log(LR) was obtained when compared with the corresponding
reference donor profile for all 30 pg samples tested, but negative
log(LRs)} were obtained for three of the five 10 pg samples (data
not shown). An inspection of the electropherogram data for one
of those 10 pg samples demonstrated the same phenomenon
occurred as was described for the degraded samples: false homo-
zygotes, due to allelic dropout, caused a dramatic reduction in
the probability value down to zero for a heterozygote allele pair
at those loci (data not shown).

Mock Casework Mixture Sampies: Two-person Mixtures

‘Two-person mixture samples were utilized to evaluate how
well TA includes the true donors to the mixtures (the sensitivity)
and excludes nondonors (the specificity). Mixture samples were
chosen purposefully to define the limits of the TA system. The
contributor proportions varied from equal to a very tiny (less
than 10%) contribution of the minor contributor, All metrics for
the TA analyses were considered as described in Materials and
Methods. Only the TA analyses that were deemed ideal or
acceptable were utilized to assess genotype concordance between
independent runs.

Eighteen two-person mixture samples (Mix2_1~—Mix2_18)
were analyzed with TrueAllele® Casework and interrogated
using 11 references profiles. The derived contributors from the
mixture profiles were compared to the true donor references and
nine nondonor reference profiles. The quality of the TrueAllele®
Casework analysis results was evaluated using the metrics as
described in Table 1 and Materials and Methods, One require-
ment of the TrueAllele® Casework review process is to assess
the reproducibility; thus, results were compared between two or
more independent analyses of the same mixture fhat were
deemed acceptable: Deconvolved mixture weights for the
derived contributors were compared to ascertain whether or not
they were similar in value, and genotype concordance for both
contributors was assessed between analyses. A detailed descrip-
tion of the concordance for all two-person mixtures can be
viewed in File $2,

The analyses of all of the eighteen two-person mixtures pro-
duced at least two ideal analyses. All analyses provided good or
good/fair genotype concordance between the major contributors.
Thirteen of the two-person mixture samples provided good or
good/fair genotype concordance for the minor contributor. ‘The
minor contributor proportion of the mixture for the majority of
those samples was greater than 15%, but less than 30%, so a
clear distinction between the major and the minor contributors
was possible, These samples also showed concordance for the
other metrics, such as mixture weights and the log(LRs).

Five samples provided a fair or fair/poor genotype concor-
dance for the minor contributor and for these samples, and the
minor contributor proportion was less than 15%. Three of the
five samples (Mix2_I, Mix2_3, and Mix?_7) failed to provide
reproducible log(LR)'s for the minor contributor. However,
Mix2_3 and Mix2_7 did provide consistent mixture weights for
both the minor and major contributors. Mix2_1 failed to yield a
positive log(LR) for the minor contributor; however, upon exam-
ination of the electropherogram, only two small alleles at
1381358 and THOL (144 rfu and 92 rfu, respectively} were
observed that were solely attributable to the minor contributor
(Fig. 6), and thus, the negative log(LR} appears to be
appropriate.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 82 of 189

GREENSPOON ET AL. « ESTABLISHING THE LIMIFS OF TRUEALLELE® CASEWORK

soc

56C

 

 

37c

 

 

1269

Blog(LR}
sasister allele not observed

Baunber of alleles Gabove
and below LOD}

 

 

 

 

 

J 0 5 0

% a 30

FIG. 4—Relationship between the number of aileles above and below the LOD, the sister allele not observed and the log(LR) (natch statistic). Only sample
SUL is shown, and all analyses depicted were performed for 100K cycles. The maximum log(LR) for Si! (match probability) is 1 9.4927. All samples were incu-
bated for 3 months. Key: 37C, 56C, and 80C = temperature incubated in degrees centigrade, UV = ultra violet light exposure at room temperature (RT).

It should be noted that the three samples lacking good log
(LR) reproducibility for the minor contributor had one analysis
performed at 25K and the other at 100K. Thus, additional runs
at 50K or more may be merited to produce more consistent
match statistics for the minor contributor. The two-person mix-
ture samples with a low-level minor contributor were decon-
volved with great accuracy in that no nondonors were falsely
included, The minor contributors displayed more genotype
uncertainty, as would be expected with such low-level propor-
tions.

Mixture Weight Accuracy

The accuracy with which TrucAllele® Casework deconvolutes
mixture weights for two-person mixtures was assessed. Figure 7
displays a comparison between the targeted mixture weights of
17 mixture samples based upon the quantitation data, the esti-
mated mixture weights assessed by manual calculation and the
TreAllele® Casework deconvoived mixture weight derivations,
An inspection of the graph reveals that the manual and TrueAl-
lele Casework derived mixture weights were extremely similar,
but somewhat different from the targeted mixture weights based
upon the DNA quantitation data.

No manual calculation was performed for the Mix2_5 sample
as no clear minor contributor couid be identified. The TrueAl-
lele® Casework mixture weight value for the minor contributor
was far from the targeted mixture weight for Mix2/5 (49% vs.
20%, respectively), but a review of the electropherogram data
demonstrates that the TrueAllele® Casework derived mixture
weight was more accurate as it is clear that the mixture was
very close to a 1:1 combination of the two components
(Fig. 8) The Mix2_8 and Mix2_9 samples were dehydrated
and not re-quantitated, so the DNA concentrations were
unknown,

Three-person Mixture Samples

Fifteen three-person mixture samples (Mix3_1—Mix3_15) were
analyzed with TrucAllele® Casework and interrogated using 11
reference profiles; however, only ten of these mixtures were
assessed for genotype concordance and reproducibility, The other
five mixture samples were not repeatediy analyzed and thus were
utilized solely for the specificity test. Detailed information about
the samples can be found in File $1 and detailed assessments of
the TA analysis for each sample can be viewed in File $3, The
reference profile population contained the three donors for each
of the mixtures in addition to eight nondonors. The quality of the
TrueAllele® Casework analysis results was evaluated using the
metrics as described in Materials and Methods.

The three-person mixtures present a far more complex analysis
for either a human or the TmeAllele® Casework process. The
three-person mixtures utilized were challenging and purposefully
chosen for this study to assess the limitations of the TrueAllele®
Casework process. Given the complexity of the mixture samples,
the 25K cycle number was abandoned and those analyses are
not included in the File $3. In general, when all of the metrics
provided values within the desired ranges, for example, Mix3_4
(50K, 100K, and 10QK2X runs), the concordance observed
between muns was very good, Analyses that showed examples of
the convergence value exceeding 1.2 were observed for all cycle
numbers employed (50K, 100K, and 200K). This may indicate
that longer sampling (more cycles) might be merited or it may
be that the challenging nature of the mixture makes it recalci-
trant fo an ideal resolution, even at a very high cycle number.
While convergence values below 1.2 are ideal, many examples
of concordant runs were observed with higher than ideal conver-
gence values.

Mix3_10 proved to be a challenging sample. Seven indepen-
dent analyses were initially performed, consisting of five 100K
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 83 of 189

1270 JOURNAL OF FORENSIC SCIENCES

 

 

   

sit CEs A

 

 

 

log(LR) = 2.7388 |

 

 

~xeertuis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fo] : 12,13 p=0

 

f0,11 p=0

BIG. 5$—-PowerPlex® 16 System typing data for sample S11 incubated at 80°C (Panel A) and for sample SII incubated at RT with UV exposure (Panel B).
Circled peaks indicate loci where the sister allele is missing, The correct, heterozygous genotype is indicated below and to the right of the peaks. Probability
values (“p") for the true genotypes are adjacent to the genotypes. An arrow points to two peaks at the D21S11 locus that have poor allele balance (39%) and
are both below the LOD, An arrow points to D7S820 where both peaks are below the LOD. The match statistic is displayed in the upper right-hand corner of

panels (A) and (B).

and two 200K runs. Only one of those seven provided an ideal
analysis. Upon re-inspection of the electropherogram data, it was
noted that a large spike at a size of approximately 399 bases
was evident (data not shown). The allele calls associated with
that spike were removed using the Request module of TrueAl-
Jlele® Casework and the sample re-analyzed at 100K two times
and once at 200K (“edited” appears in the name of the follow-
up analyses, File §3). One of the 100K analyses and the 200K
analysis provided concordant results. It was noted that the two
concordant runs with the spike removed provided larger match
statistics for the three contributors than the single ideal analysis
that included the spike. This resuit is consistent with an increase
in genotype certainty once the spike was removed.

In nine of the ten three-person mixtures, all nondonors for
every ideal or acceptable and even poor analysis were excluded
(consistently provided negative log(LX) match statistics).
Mix3_6 did display a small positive match statistic for a noncon-
tributor (S6; 3.057 times more likely {log(LR) 0.485}) for the
under-sampled 5OK analysis; however, this was rated a poor
analysis prior to comparison with any reference samples and
more importantly, this positive match statistic for comparison to

S6 was not reproducible. The two ideal analyses provided log
(LRs) of 1.0538 and —1.0291, reproducibly providing no sta-
tistical support for inclusion of the nondonor, S6 (data not
shown). An examination of the electropherogram data dermon-
strates the selectivity of the TrueAllele® Casework analysis pro-
cess as nearly every allele of reference S6 is shared with the
Mix3_6 mixture profile (Fig. 9), yet no statistical support was
generated for reference S6 as a contributor to the mixture.

Three-person Mixtures with an Assumed Known

The use of an assumed known for three-person mixtures was
explored with respect to its effect on the TrucAllele® Casework
analysis process. Assumed knowns are frequently utilized in
forensic DNA analysis and mixture de-convolution as some sam-
ples, such as intimate ones, might reasonably be expected to con-
fain DNA from the source of the sample (e.g., a vaginal swab
would be expected to contain victim DNA). To demonstrate this
effect, an assumed known was designated for one of the true
donors for each of the seven-three-person mixtures selected for
this demonstration. A minor contributing donor was chosen for
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 84 of 189

GREENSPOON ET AL. » ESTABLISHING THE LIMITS OF TRUEALLELE® CASEWORK = 1271

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIG, 6—PowerPlex® 16 System profile of the Mix2_] sample. Obligate alleles to the minor contributor are circled (14 at D3S1358 and 7 at THO1).

Quant of input DNA

 

60
Manuel calculation

aTmeAilele derived

 

uy
3

 

~
o

 

ht
o

nw
a

Mixture Weight of Minor Contribator

 

0

 

FIG. 7—Aceuracy of mixture weight assessment by FrueAiele® Casework for the minor contributor of two-person mixture samples, The “n” ranged from 2
to 9, with the average being 6.4 loci for manual mixture weight estimates,

a donor to the mixture) and incorrect (individual was not a donor
to the mixture) assignment of an assumed known. Mix3_4 and
Mix3_8 were tested using assumed knowns that were actual

designation as an assumed known except for mixtures Mix3_3
and Mix3_4, where the predominant donor was designated.
Table 2 provides examples of the use of a correct (individual was
Case 2:19-cr-00369-DWA Document 108-2

1272 JOURNAL OF FORENSIC SCIENCES

Filed 10/14/20 Page 85 of 189

 

[eis S EN. etaaiigfin Mics

SevwatPhes 16 103.20 |

 
 

  

 

 

 

 

 

 

 

 

 

 

 

 

   

 

m0
fa #9 st a so
seo '
a0
“ | | | i
q Sa fs |
ON
[ois 6B eattagsn kEx's jPeveties 162.8
Aime one Tie | TAOS
1% #0 sa

 

 

 

 

o

CCID Ch

 

 

 

A
a

“HRD Toons foe labels

FIG. 8—PowerPlex® 16 System profile of the Mix2_3 tvo-person mixture. Loci displaying four alleles nearly equal in height representing the 50:50 mixture

are circled,

donors and assumed knowns that were not donors to the mixtures.
The log(LR) for an assumed known is the maximum value for that
profile and is shown in bold.

In general, the use of a correct assumed known increased the
match statistic for the remaining contributors and can increase the
KL value (the information content of the derived contributors);
however, for the Mix3_4, Mix3_6, and Mix3_7 samples, the log
(LR) was only slightly changed. The impact of an assumed known
is greater when teasing apart contributors similar in mixture
weight or when applied to a minor contributor (pers. obs.), Decon-
volved contributor genotypes with little to no uncertainty typical
of a major contributor demonstrate only marginal gain-in match
score as a result of assigning an assumed known.

The question of whether or not the software could be con-
fused by an operator error when assigned an assumed known
was addressed by choosing a nondonor as an assumed known.
An example of this is shown for samples Mix3_4 and Mix3_8.
The impact on the log(LR) for the remaining minor contributors
was a reduction in the value, but value for the predominant con-
tiibutor was relatively unaffected. The use of an incorrect
assumed known did not result in the inclusion of noncontributors
to the mixtures among the eleven reference profiles tested (data
not shown) nor in the exclusion of true donors.

Four-person Mixture Samples

Seven four-person mixtures (Mix4_J--Mix4_7) were analyzed
using the TmeAllele® Casework system. Supplementary File 4
provides a detailed summary of the results. Although the 25K
cycle number analysis was initially performed for these complex

four contributor mixture profiles, 25K cycles were deemed insuf-
ficient and those analyses are not included in File $4. As with
the three-person mixtures, the four-person mixtures required
multiple analyses to produce reproducible and concordant
results. Mixd_3 was a very challenging sample and eight inde-
pendent analyses were performed generating four ideal or accept-
able analyses. The concordance between the LOOK2X, 200K,
200K3X, and 200K4X analyses was good except for the match
statistic produced for the nondonor, $4, which fluctuated around
zero giving small negative (—0.0536 and —0.0104, 200K and
200K4X, respectively} and small positive (0.686 and 0.0869,
100K2X and 200K3X, respectively) log(LRYs. An examination
of the electropherogram for Mix4_3 demonstrated that as with
the three-person mixture (Mix3_6}, the nondonor shared nearly
every allele with the mixture profile (data not shown). The
match statistic for S4 was not reproducible among the four
analyses utilized for genotype concordance.

Of the seven samples analyzed, six provided at least two ideal
and concordant analyses. The analysis of one sample, Mix4_l,
did not produce more than one ideal analysis of the seven per-
formed, so genotype concordance was not assessed, Two sam-
ples, Mix4._4 and Mix4_5, provided small yet reproducible
negative log(LRs) for the most minor of the minor contributors.
An examination of the electropherogram data provided an expla-
nation for this statistical result as the mixture displayed allele
drop-out at three or more loci, peaks below the stochastic thresh-
old, masking of alleles, and alleles falling in the stutter position
which corresponded to the minor contributor, 58 (data not
shown). Given the complexity of the four-person mixture sam-
ples, additional analyses would be merited for casework samples
 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 86 of 189

GREENSPOON ET AL. » ESTABLISHING THE LIMITS OF TRUEALLELE® CASEWORK

1273

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIG, 9—-Mix3_6 PowerPlex® 16 System profile, The pink dois are adjacent to allele calls that are consistent with sample S6. Two dots indicate that 56 was
homozygous for the allele. The black circles at the baseline encircle either a stutter allele consistent with an allele for S6 at that locus, or the position at which
S6 would have an allele (i.e, no peak was observed in the Mix3_6 mixture profile).

of similar intricacy; however, further testing was not conducted
given that four contributor mixtures are not routinely interpreted
at VDFS (18,19).

Specificity of Differentiating Relatives

The ability of the TueAllele® Casework system to differenti-
ate between closely related people was tested. First-degree rela-
tives (“sons”) were manually synthesized for seven reference
profiles. Six of the reference profiles for which “sons” were cre-
ated were donors to the mixture samples. Thus, it would not be
unexpected to observe small positive match statistics for such
close relatives. Cnly ideal or acceptable analyses of the two-,
three-, and four-person mixtures were utilized for this test, The
match statistic for all synthetic relatives was negative for the
two-person mixtures (data not shown). Table 3 displays the log
(LR) values generated for three- and four-person mixture analy-
ses which produced a positive match statistic when compared
with the “sons”.

The analysis of three of the three-person and one of the four-
person mixture samples produced derived contributors that

resulted in positive log(LRs) when compared to a synthetic son of
a donor to the mixture, Mix3_7 and Mix3_8 displayed reproduc-
ible smal! positive match statistics for a “son” of S1. While, the
match statistic for the “son” of $1 was significantly lower than the
match statistic for SE in Mix3_8, it was approximately the same as
S1 in Mix3_7. Reference 51 is the most minor contributor in both
mixtures and exhibited allelic dropout at several loci (data not
shown). There was also a nonreproducible small log(LR) pro-
duced for a “son” of S8 in Mix3_10-ed. The analysis of one-four-
person mixture sample, Mix4_4, provided a positive match statis-
tic for a “son” of a donor to the mixture. The positive log(LR) for
the “son” was very small (1.002~1,79 times more likely). It is
interesting to note that the donor (father of the son) was the most
minor contributor to Mix4_4 and a reproducible negative log(LR)
was produced by the analysis of the sample.

When synthetic “brothers” of contributors to the same two-,
three-, and four-person mixture samples were compared, only
one sample, three-person mixture Mix3_2, displayed a positive
match statistic for the “brother”, Only one analysis of Mix3.2
(analyzed at 1COK2X) displayed a small positive match score of
1.0659 when the comparison to the synthetic brother of one of
 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 87 of 189

4274 JOURNAL OF FORENSIC SCIENCES

TABLE 2—The effect of an assumed known on the match statistic for three
contributor mixtures, All samples were analyzed at 100K cycles. The
assumed knowns used for Mix3_3 and Mix3_4 were the most predominant
contributors, whereas a minor contributor was utilized for all others, The
maich statistic for the asswned known (maxinien value) is shown in bald.
The corresponding natch statistic for the same donor when not selected as
an assumed known in a different analysis is italicized. The match statistics
for aif three contributors are listed in order (e.g., SI, 5, S7) for both analy-
ses {no assumed known and with an assumed known).

 

 

Assumed AK Donor to
Mixture Sample Known Mixture? lop(LR)}
Mix3_] No 8.08, 10.41, 19.45
Yes Yes 16.33, 13.21, 19.49
Mix3_2 No _ —0.75, 21.07, 12,13
Yes Yes 3,18, 20.96, 15.85
Mix3_3 No - §.43, 10.73, 14.63
Yes Yes 10.47, 11.23, 19.49
Mix3_4 No = 6.42, 5.50, 19.49
Yes Yes 6.41, 5.96, 19.49
Yes No 4.6, 1.23, 19.49
Mix3_6 No - 2.93, 11.85, 19.47
Yes Yes 2.58, 20.96, 19.49
Mix3_? No _ 0.67, 3.65, 18.59
Yes Yes 1.44, 21.96, 18.6
Mix3_% No - 4.13, 6.13, 17.57
Yes Yes 8.39, 21.96, 18.25
Yes No 2.03, 5.94, 17.69

 

AK, assumed knowr.

the donors was performed (data not shown). This was not repro-
ducible.

Specificity

’ The specificity of the TrueAllele® Casework analysis process
was more thoroughly addressed using 100 synthetic PowerPlex®
16 reference profiles, kindly provided by Cybergenetics, to com-
pare with the derived contributors genotypes of two-, three-, and

four-person mixtures. Multiple analyses of eighteen two person,
fourteen three-person and seven-four-person deconvolved mixture
samples were utilized. Only ideal or acceptable TrueAllele” Case-
work analyses were utilized. A total of 21,400 comparisons were
performed for the derived contributors. No positive log(LR)s were
produced for the comparisons performed for the two- and three-
person derived contributors (data not shown). Of all of the derived
contributors (214) for all of the analyses performed of the 39 total
samples analyzed, only one provided a small (2.9 times more
likely) and nonreproducible match statistic. Results for the most
common match scores for the four-person mixtures are displayed
in Fig. 10. The results of this test indicate that the TrueAllele®
Casework analysis process is highly specific, even for complex
three- and four-person mixtures.

Conclusion

The TmeAllele® Casework system accurately inferred problem-
atic single-source sample profiles and generated positive match sta-
tistics. Generally, the greater the number of loci with alleles above
the limit of detection, the more discriminating the match statistic;
however, exceptions were observed if the single-source profile con-
tained multiple false homozygotes, In those instances, a negative
match statistic was observed due to a very low or zero probability
being generated for the true heterozygote genotype at those loci.
TmeAllele® Casework analysis was demonstrated to take advantage
of additional information not utilized in a traditional threshoid based
analysis, such as alleles below the LOD and assigned probability
values greater than zero to the correct genotypes.

Two-person mixture samples were easily resolved with the
TreAlele® Casework system with great specificity and discrim-
inating match statistics unless the minor contributor was less
than a 10% contributor to the mixture. When the minor contribu-
tor provided only a very small proportion of the DNA in the
mixture, the match statistic reflected that weak contribution with

TABLE 3—Three and four-person mixture samples which provided positive match scores for synthetic sons. Dark gray fill and bolded number indicates the
match statistic for the donor included in the mixture (highest value generated for the comparison with the reference sample). Light gray fill and italicized num-
ber indicates a positive match statistic for a “son” af a donor to the mixture. SI-SII refers to sample name. Not shown are the results for comparisons to

“brothers” of the donors to the mixtures. :

 

 

 

 

 

 

 

SI Si_son $4 S4_son $5 S5_son 56 88 S8_ son $10

3 person mixtures

. Mix3_7 100K2* 0,668 ~0,150 —9,323 —9.015 —6.054 —9.515 —3,195 —8.424
Mix3_7 100K2X 24.490 —26.157 --23.057 —25,163 —26,413 —26,890 26,870 26,725
Mix3_7 100K2X 1,342 —9,659 —8.628 : —§.950 — 10.009 2,853 —6,7354
Mix3_7 200K O79] —9.070 8.012 5,728 —§5.712 — 10.560 2,743 —8.496
Mix3_7 200K 0.140 9.410 —8.636 5.775 5.330 —9,748 —2.641 —8.203
Mix3_7 200K —26.188 —23,717 ~-25.835 18.588 —27,073 —26,565 26.878 26.380
Mix3_8 100K2X 0.234 —~10.648 ~8.149 3, —5,224 —T.045 —Q.338 —6,790
Mix3_8 1G0K2X —21.625 21,935 17.852 ay —22,281 —25.652 21712 ~~ 24.039
Mix3_8 100K2x 0.199 8.567 —5.418 —4.756 —6.088 ~O773 —7.022
Mix3_8 100K3X% 0.182 —10.585 —7,533 —5.385 ~7,209 —0.538 —6.687
Mix3_8 [O0K2X 0.818 —11,299 ~—7,934 —4,045 —8.987 0.840 —7.254
Mix3 8 LOOK2X ~—18.904 —21.404 16.901 —20.465 25,347 —#9,532 —21.679
Mix3_10-ed 100K 0.906 3,998 —18.764 8.834 $347 12771 —,223 —9.649
Mix3_10-ed 100K —6.701 ~—8.054 —23.744 15,919 —11.562 ~19.780 —4,562 —11,529
Mix3_10-ed 100K [5.904 ~ 1,487 15.747 —9.026 —3,790 ~10.635 0.936 —8.448

4 person mixtures 8
Mix4_4 LOOK2X —24,400 24.337 =~ —30 —30 27,073 — 19.002 20,593 AT TSS,
Mix4_4 100K2X —8,983 — 7,388 1.585 —6,232 5.727 2,539 —0,111 —4441
Mix4_ 4 100K2X —8,285 6.954 _ 1453 6.981 ~6.364 2.859 0.001 —4,439
Mix4 4 1O0K2X —10.065 71,549 fj L,705, —6,665 5.116 [3,099 —O.101 —4.475
Mix4_4 LOOKAX —24,297 24.337 —30 —30 27,073 21.493 —20.490 17268
Mix4_4 100KAX —8.128 LOT L446, —7,189 ~-§.990 2,530 0,124
Mix4_4 100KAX —8.005 —6.789 L.376 —6,610 —5,380 2,535 —0.135
Mix4_4 100K4X —8,390 ~7.476 L314 6.363 4944 = [9970 > 0.252

 

  

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 88 of 189

GREENSPOON ET AL. « ESTABLISHING THE LIMITS OF TRUEALLELE® CASEWORK

Derived Contributor Genotypes

os) n 35

1275

   

10 a o 3

Maximum log(LR) Values for Non-done

Fig. 10—Maximum log(LR) values obtained by comparison of the derived contributors for the four-person mixture samples to 100 synthetic profiles (non-
donors). Each bar represents a derived contributor of the four-person mixture samples. Only one derived contributor for mixture Mixd_3 (arrow) provided a

positive log(LR).

uncertainty resulting in lower match statistics. Of the eighteen
samples, only Mix2_1 provided a negative match statistic for the
minor contributor, An inspection of the clectropherogram dem-
onstrated that only two very small alleles were solely attributable
to the minor contributor. All nondonors to the mixtures were
definitively excluded (generated negative log(LR) values).

TmeAllele® Casework accurately assessed the mixture weights
for two-person mixtures. When compared with the estimated mix-
ture weights based upon DNA quantitation and template input quan-
tities, TrueAllele® Casework provided a more accurate estimate
based on an evaluation of the electropherogram data, comparable to
the manually measured values calculated using peak heights.

Three- and four-person mixtures greatly increased the com-
plexity and the genotype uncertainty of the analysis which was
reflected in the match statistics for the minor contributors. For
the 10 three-person mixture samples repeatedly analyzed using
the TrueAllele™ Casework process, none of the runs used for
concordance provided a positive match statistic for a nondonor
fo the mixture. One sample (Mix3_6) provided a smail (3.037
times more likely) match statistic for a nondonor, but it was not
reproducible and only observed in a nonideal analysis (SOK),
thus, it could safely be excluded when drawing conclusions
based on ideal runs for that sample. An inspection of the electro-
pherogram demonstrated that the aforementioned nondonor
shared nearly every allele with the mixture profile; therefore, the
successful exclusion of the nondonor provides evidence support-
ing the specificity of the TrucAllele® Casework analysis process.
One sample, Mix3_10, appeared recalcitrant to obtaining repro-
ducible analyses. However, upon re-inspection of the electrophe-
rogram data, a large polymer spike was evident and once the
allele information associated with that spike was deleted, addi-
tional ideal analyses were obtained with higher match statistics
for the contributors, reflecting an increase in genotype certainty
once the spike was removed.

Of the seven-four-person mixture samples repeatedly analyzed
by the TrucAllele? Casework process, only one sample,
Mix4_3, provided small, but nonreproducible positive match

statistics for a nondonor, Ideal analyses at 100K and 200K
(L00K2X, 200K, 200K3X, and 200K4X) provided both positive
and negative log(LRs) hovering around an uninformative log
(LR) of zero for the nondonor. As with the Mix3_6 three-person
mixture discussed above, the nondonor shared nearly every allele
at all loci with the mixture profile and thus not unexpectedly,
provided a difficult challenge for the TmeAltele® Casework
analysis process. Analysis of two of the four-person mixture
samples, Mix4_4 and Mix4_5, produced small, but reproducible
negative log(LRs) for the most minor contributor. An inspection
of the electropherogram data provided a reason for these exclu-
sions as the donor displayed allelic dropout at muitiple loci,
masking of alleles, alleles in the stutter position, and alleles
below the stochastic threshold. This demonstrates that TrucAl-
lele® Casework analysis process requires sufficient evidential
support for a true donor to derive a positive match statistic.

The use of an assumed known was explored with respect to
its effect on the TrueAllele® Casework analysis process, Gener-
ally, the use of a correct assumed known, especially for a minor
contributor, increased the match statistic for the remaining con-
tribvtors by one or more bans and strengthened the KL value for
the derived contributors; however, for some samples, the match
statistic remained little altered. The use of an incorrect assumed
known did reduce the match statistic for the tre donors; how-
ever, it did not result in the inclusion of nondonors to the mix-
tures among the eleven reference profiles tested. Only a small
study was conducted as it is unlikely that a nondonor would be
selected as an assumed known.

Two person, three-person and four-person mixture runs were
used to assess the ability of the TrueAllele® Casework system to
differentiate between closely related people. First-degree relatives
(“sons”) were successfully excluded for all 35 mixture samples
tested except for three-three-person and one-four-person mix-
tures. The positive match statistic for the “son” of a donor for
two of the three-person mixtures was reproducible and small.
‘The third example of a positive match statistic for a “son” of a
donor to a three-person mixture was not reproducible. One
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 89 of 189

1276 JOURNAL OF FORENSIC SCIENCES

four-person mixture sample (Mix4_4) provided a positive match
statistic for a “‘son” of a donor to the mixture; however, the LR
was not reproducible and was small. When synthetic “brothers”
were compared with the same two-, three-, and four-person mix-
ture samples analyzed by the TrueAllele® Casework system,
only a single analysis of one sample (Mix3_2), a three-person
mixture, provided a small positive match statistic when com-
pared to a “brother” of one of the donors to the mixture. That
result was not reproducible, The potential for rendering a rela-
tively small positive match statistic for a first degree relative of
a contributor to a complex mixture is to be expected,

The specificity of the TrueAllele® Casework analysis process
was tested using 100 synthetic PowerPlex® 16 reference profiles
which were compared to the derived contributors of two-, three-,
and four-person mixtures. Of the 214 derived contributors from
the analyses performed, 21,400 comparisons were completed.
Only one provided a very small and nonreproducible match statis-
tic, indicating that the ‘TrueAllele® Casework analysis process is
highly specific, even for complex three- and four-person mixtures.

The TrueAllele® Casework process has been demonstrated to
be sensitive and specific in its ability to include trae donors and
exclude or find no statistical support for nondonors. STR data
displaying a great deal of allelic dropout and false homozygotes
may produce a negative match statistic when compared to a true
donor. This typically reflects the weakness of the profile and the
conservativeness of the TrueAllele® Casework process.

Based upon this body of work and extensive training, the
VDES has implemented the use of TA in selected cases begin-
ning in 2014. An inconclusive log(LR) range of 1 log unit
(ban) has been established for casework analysis based on the
specificity studies. Interestingly, a small number of cases where
the human review of a mixture sample resulted in a finding of
inconclusive with regard to the person of interest were also ana-
lyzed by TA and the match scores supported that finding (L.
Schiermeier-Wood, pers. obs., 26), While the VDFS does not
routinely interpret complex mixtures in which there is evidence
supporting four or more doncrs, the analysis of four-person mix-
tures is not precluded. The studies reported herein demonstrate
that even with complex four-person mixtures, TA is capable of
performing an accurate, sensitive, and specific analysis.

Acknowledgments

The authors greatly appreciate helpful comments and guidance
provided by Dr. Mark Perlin, Matthew Legler, and William
Allan of Cybergenetics.

References

1. Clayton TM, Whitaker JP, Sparkes R, Gill P. Analysis and interpretation
of mixed forensic stains using DNA STR profiling, Forensic Sci Int
1998;91:55-70.

2. SWGDAM. Interpretation guidelines for autosomal STR typing by foren-
sic DNA testing laboratories, 2010. http://swgdam.org/Interpreta-
tion_Guidelines_Jannary_2010-pdf (accessed June 12, 2014).

3. Gill P, Brenner CH, Buckieton 3S, Carracedo A, Krawczak M, Mayr
WR, et al. DNA commission of the International Society of Forensic
Genetics: recommendations on the interpretation of mixtures. Forensic
Sci Int Genet 2006;160;:90-101.

4, Gill P, Buckleton J. A universal strategy to interpret DNA profites that
does not require a definition of low-copy-number, Forensic Sci Int Genet
2009;4(4):221-7,

5. hitpvAvww.fbi, gow/about-us/lab/biometric-analysis/codis/swadam.pdf (accessed
May 21, 2014).

6. http:/Avww.nichevision.com/index.php/forensics/armedxpert {accessed
May 25, 2014).

. http://strmix.com (accessed May 21, 2014).

. Perlin MW, Szabady B. Linear mixture analysis:
approach to resolving mixed DNA samples.
200146; 1372-7.

9. Perlin MW, Legler MM, Spencer CE, Smith JL, Allan WP, Belirose JL,
et ai. Validating TrueAliele® DNA mixture interpretation. } Forensic Sci
201 1;56:1430-47,

10, Metropolis N, Rosenbluth AW, Rosenbluth MN, Teller AH, Teller E.
Equation of state calculations by fast computing machines. J Chem Phys
1953;21(6): 1087-92.

11. Richey M. The evolution of Markov chain Monte Carlo methods. Am
Math Mon 2010;117:383-413.

12. Poiver DJ. The growth of Bayesian methods in statistics and economics
since 1970. Bayesian Anal 2006;1(4);969-80.

13, Gelfand AB, Smith APM. Sampling-based approaches to calculating mar-
ginal densities. J Am Stat Assoc 1990;85:398-409.

14, Gill P, Haned H. A new methodological framework to interpret compiex
DNA profiles using likelihood ratios. Forensic Sci Int Genet 2013;7
(2):251-63.

15. Perlin MW, Belrose JL, Duceman BW. New York State TreAllele®
Casework validation study. J Forensic Sci 2013;58(6): 1458-66,

16. Taylor D, Bright J, Buckleton J. The interpretation of single source and
mixed DNA profiles. Forensic Sci Int Genet 2013;7:516-28.

17. Curran J. A MCMC method for resolving two person mixtures. Sci Jus-
tice 2008 ;48 (4): 168-77,

18. Perlin MW, Sinelnikov A. An information gap in DNA evidence inter-
pretation. PLoS ONE 2009;4:e8327.

19. http://ww.dfs. virginia. gov/wp-contentupioads/2013/07/210-D 1 00-Forensic-
Biology-Section-Procedures-Manual-Section-Ii]_pdf {accessed May, 21,
2014),

20. httpv/Avww.dis. virginia. gov/wp-content/uploads/2013/07/210-D | 100-Forensic-
Biology-Section-Procedures-Manual-Section-VIELpdf (accessed May 21,
2014).

21, Perlin M, Explaining the likelihood ratio in DNA mixture interpretation.
Proceedings of the Twenty-First International Symposium on Human
Identification; 2010 Oct 11-14; San Antonio, TX. Madison, WT: Promega
Corporation, 2010.

22. TrueAllele® VUler™ manuals (analyze, data, request, review and report
modules). Pittsburgh, PA: Cybergenetics.

23. Gelman A, Rubin DB. Inference from iterative simulation using multiple
sequences. Stat Sci 1992;7¢4):457-S 14.

24, Kullback 8, Leibler RA, On information and sufficiency. Ann Math Stat
1951;22(1}:79-86.

25, hitpv/www.dfs. virginia. gov/wp-contenvuploads/2013/07/210-D1100-Forensic-
Biology-Section-Procedures-Manual-Familial DNA Testing.pdf (accessed
May 21, 2014).

26, Perlin MW, Dormer K, Homyak J, Schiermeier-Wood L, Greenspoon $.
TrueAllele casework on Virginia DNA mixture evidence: computer and
manual interpretation in 72 reported criminal cases. PLoS ONE 2014,9
(3):292837,

oo

a mathematical
J Forensic Sci

Additional information and reprint requests:
Susan A. Greenspoon, Ph.D.

Virginia Department of Forensic Science
700 N, Sth St.

Richmond, VA 23219, USA

E-mail: susan.greenspoon @dis.virginia.gov

Supporting Information

Additional Supporting Information may be found in the online
version of this article:

File $1. Table listing all of the samples used for testing the
TmeAllele® Casework software program except for the syntheti-
cally created profiles obtained from Cybergenetics (100 profiles
uploaded to the system as text files).

File $2. Two person mixture results,

File $3. Three person mixtures.

File $4, Four person mixtures.

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 90 of 189

EXHIBIT 7
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 91 of 189
‘ ‘®-PLOS | ov:

OPEN G@ ACCESS Freely available online

 

TrueAllele Casework on Virginia DNA Mixture Evidence:
Computer and Manual Interpretation in 72 Reported
Criminal Cases

Mark W. Perlin’, Kiersten Dormer’, Jennifer Hornyak’, Lisa Schiermeier-Wood?, Susan Greenspoon?

1 Cybergenetics, Pittsburgh, Pennsylvania, United States of America, 2Department of Forensic Sclence, Richmond, Virginia, United States of America

 

Abstract

Mixtures are a commonly encountered form of biological evidence that contain DNA from two or more contributors.
Laboratory analysis of mixtures produces data signals that usually cannot be separated into distinct contributor genotypes.
Computer modeling can resolve the genotypes up to probability, reflecting the uncertainty inherent in the data. Human
analysts address the problem by simplifying the quantitative data in a threshold process that discards considerable
identification information, Elevated stochastic threshold levels potentially discard more information. This study examines
three different mixture interpretation methods, In 72 criminal cases, 111 genotype comparisons were made between 92
mixture items and relevant reference samples. TrueAllele computer modeling was done on all the evidence samples, and
documented in DNA match reports that were provided as evidence for each case, Threshold-based Combined Probability of
inclusion (CPi} and stochastically modified CPI (mCPi} analyses were performed as weil. TrueAllele’s identification
information in 101 positive matches was used to assess the reliability of its modeling approach, Comparison was made with
81 CPiand 53 mCPi DNA match statistics that were manually derived from the same data. There were statistically significant
differences between the DNA interpretation methods. TrueAllele gave an average match statistic of 113 billion, CPI
averaged 6.68 million, and mCP] averaged 140. The computer was highly specific, with a false positive rate under 0.003%,
The modeling approach was precise, having a factor of two within-group standard deviation. TrueAllele accuracy was
indicated by having uniformly distributed match statistics over the data set. The computer could make genotype
comparisons that were impossible or impractical using manual methods, TrueAllele computer interpretation of DNA mixture
evidence is sensitive, specific, precise, accurate and more informative than manual interpretation alternatives, it can
determine DNA match statistics when threshold-based methods cannot. Improved forensic science computation can affect
criminal cases by providing reliable scientific evidence.

Citation: Perlin MW, Dormer X, Hornyak J, Schiermeier-Woed 1, Greenspoon S$ (2014) TrueAllele Casework on Virginia DNA Mixture Evidence: Computer and
Manual interpretation in 72 Reported Criminal Cases. PLoS ONE 9(3): e92837, dol:10.137 i/Jourmal pone.0092837

Editor: Jack Ballantyne, University of Central Florida, United States of America
Received June 24, 2013; Accepted February 26, 2014; Published March 25, 2014

Copyright: © 2014 Perlin et al. This Is an open-access article distributed under the terms of the Creative Commons Attribution License, which permits
unrestricted use, distribution, and reproduction in any medium, provided the original author and source are credited.

Funding: The authors have no support or funding ta report.

Competing Interests: | have read the journal’s policy and have the following conflicts. Mark Perlin is a sharehofder, officer and employee of Cybergenetlcs in
Pittsburgh, PA, a company that develops genetic technalogy for computer interpretation of DNA evidence. Cybergenetics manufactures the patented TrueAllele®
Casework system, and provides expert testimony about DNA case results. Kiersten Dormer and Jannifer Hornyak are current or former employees of
Cybergenetics, Lisa Schiermeier-Wood and Dr, Susan Greenspoon are current employees of the Virginia Department of Forensic Science, a government laboratory
that provides expert DNA testimony in criminaf cases and Is adopting the TrueAllele Casework system. This does not alter our adherence to all the PLOS ONE
policies on sharing data and materials.

* E-mail perlin@cybgen.com

 

 

 

Introduction

DNA analysis is the forensic gold standard in human
identification [I]. By deriving a genotype from minute amounts
of biological material [2], scientists can help identify individuals
connected to a crime scene.

With increased societal expectations [3], crime laboratories now
process more challenging DNA evidence. Such samples are
typically mixtures of two or more individuals, with DINA that
may be damaged, degraded or present in small amounts [4], DNA
from one person expresses only one or two alleles at a genetic
locus, and so is readily genotyped by visual inspection. Mixture
data, however, may present multiple genotype alternatives that
complicate interpretation.

Human analysts may simplify short tandem repeat (STR) [5]
interpretation by applying a threshold that reduces quantitative
data into all-or-none events [6]. This approach works well with

PLOS ONE | www.plosone.org

single source samples that contain only one genotype, But with
mixtures, thresholds discard the quantitative contributions of each
genotype, along with the peak height pattern. Threshold-based
methods can reduce identification information, render probative
data “inconclusive”, and potentially infer an incorrect genotype
[7].

An “analytical” threshold helps human analysts distinguish
between allelic data peaks and baseline instrument noise. The
Combined Probability of Inclusion (CPE) mixture interpretation
method first applies this analytical threshold to decide which peaks
at a locus are sufficiently tall to be considered alleles. Ifa reference
individual’s alleles are inchaded in this set of mixture alleles, then
CGPI uses all the alleles in the mixture set to calculate a match
statistic (the inclusion probability} as the square of the surn of the
allele frequencies. (Allele determination can be viewed as a
separate human interpretation step that precedes the CPI
statistical calculation step. For clarity in this paper, we consider

March 2014 | Volume 9 | Issue 3 [| €92837
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 92 of 189

the entire data analysis procedure to comprise the CPI interpre-
tation method), The methed docs not make assurnptions about the
number of contributors.

There is naturally occurring random variation in the polymer-
ase chain reaction (PCR) [8]. Therefore, repeat amplifications of
the same DNA template quantity will produce varying peak
heights, A pair of heterozygote sister alleles may express one taller
peak, along with a considerabiy shorter peak, thereby creating a
situation where the heterozygote could be misinterpreted as a
homozygote. The analytical threshold does not address this
situation [9].

In 2010, the United States Scientific Working Group on DNA
Analysis Methods (SWGDAM) published guidelines to help
resolve such mixture genotyping issues [10}. For manual mixture
review, these new’ SWGDAM guidelines introduced a higher
“stochastic” threshold for use in a modified CPE (mCP) mixture
interpretation method. After determining locus alleles using the
analytical threshold, and establishing that an individual is
included, the more stringent mCPI method additionally requires
that every allele over the analytical threshold must also reach the
stochastic threshold; othenvise the locus cannot be used in the
mCP{ match statistic. The taller peak height requirement
addresses genotype errors by statistically removing ambiguous
locus situations where a peak resides in a third state, between the
analytical and stochastic thresholds. However, mCPI can discard
potentially useful identification data, which lowers match statistics
and reclassifies previously interpretable mixtures as “inconclu-
sive”,

The Virginia Department of Forensic Science (DFS) imple-
mented the new SWGDAM mixture interpretation guidelines, and
reviewed their DNA evidence using stochastic thresholds. In 2011,
DFS identified 375 criminal cases in which their stochastic
threshold method had produced an inconclusive result or a less
informative match statistic [11]. Interested in preserving more
identification information, DFS employed a provision in the
SWGDAM guidelines (paragraph 3.2.2) that allowed use of a

Computer and Manual DNA Mixture Interpretation

validated “probabilistic genotyping” computer interpretation
method [10].

Mathematical modeling can account for quantitative STR data
patterns [12]. Combining different amounts of contributor
genotypes, along with other variables, produces allele patterns
that can be compared with STR data peaks [13]. Incorporating
probability into the equations allows a computer to assess the
relative likelihood of alternative solutions [14,15], The result is a
genotype probability distribution that is objectively derived from
the data, independent of known comparison genotypes. Subse-
quent comparison of this evidence genotype with a reference
genotype, relative to a human population, produces a DNA match
statistic that measures identification information. By using all of
the quantitative DNA mixture data, and thoroughly considering
all feasible genotype alternatives, computer modeling can preserve
more identification information than manual review [7].

DFS pursued a probabilistic genotyping approach for their
DNA mixture evidence. They arranged for Cybergenetics
(Pittsburgh, PA} to apply their validated ‘TrucAllele Casework
system to DNA mixture evidence in 144 cases, Cybergenetics
produced DNA match reports on 92 evidence items in 72 cases.
This is the largest data set on which case reports have been
generated for probabilistic genotyping of DNA mixture evidence.

This study describes the results of computer-based probabilistic
genotyping mixture interpretation on 10] reported matches, out of
111 genotype comparisons. (A DNA match is defined here
operationally as a comparison between an evidence and reference
genotype, relative to a population, that gives a reproducible
positive match statistic). The 10 comparisons that did not produce
a match are also characterized. The study compares the
computer’s information yield with two methods of manual
interpretation on the same evidence items. Previous TrucAllele
Casework validation studies have been published on samples of
known composition [13,16], as well as on actual casework items
[7,17]. This observational study was performed on casework items.

 

 

 

 

 

PLOS ONE | www.plosone.org

Table 1. Distinguishing features of three different DNA mixture interpretation methods.
TrueAilele CPi mcPl
Peak data <2 Approach 72 quantitative. “qualitative 22.20 ‘qualitative °
Scale continuous binary tefnaiy
Pattern used
Threshold : TSE i “analytical “analytical and stochastic 55.0
Genotype inference probability model data above analytical: data above analytical
threshold threshold
-VRepresentation 70 allele pairs) alleles 0 alleles LenS
Operation automated manual manual
“Inclusion. JSS ‘statistical fey “alleles SUMS So “alletes. Lan Sh
Cantributor number assumed , —
Statistic ©. Comparison 2 with genotype 200 with alleles “with alleles 0° 2
Locus all inclusion stochastic inclusion
© Galeulation 22 © fikelihood ratle 202 Inelusion probability 2 ncluslon probability
Application include, exclude or inctude / include
inconclusive
“identification. renee information SUAS Inclusion : es “neluston
Attributes involving STR data usage, genotype inference and match statistic calculation are shown for the Truedllele, CPi and mCP! metheds.
doi:10,1371/journal.pone.d092837.1001

March 2014 | Volume 9 | Issue 3 | e92837
Case 2:19-cr-00369-DWA Document 108-2

A companion study has been performed using laboratory
synthesized mixtures [18].

The present study compares three interpretation methods for
analyzing DNA mixtures from actual casework, specifically, the
automated TrueAllele Casework computer system, with the
traditional CPI and updated mCPI manual threshold-based
methods [19]. The manual methods involve determining and
applying a threshold for binary or ternary peak classification,
whereas the automated approach uses continuous peak quantities
without a threshold (Table 1). The study hypothesizes that the
automated system will be more statistically powerful, precisely
because it uses more of the data that manual methods discard, If
this hypothesis is correct, the automated system should generally
reach the same conclusions but infer more powerful match
statistics, and resolve cases that the manual methods do not.

The paper begins by describing three methods of DNA mixture
interpretation, one automated and two done manually, We then
present the case materials used and the interpretation procedures
employed. We examine the TrueAllele automation method’s
reliability, using its inferred match statistics to assess how sensitive,
specific, precise and accurate it is. (In Forensic Science, “sensitive”
and “specific” describe the reliability of analytical instrumentation,
With DNA interpretation methods, they can similarly describe the
respective degree of positive or negative identification), We
compare how well TrueAliele, CPI and mCPI preserve identifi-
cation information relative to one another, as measured by their
match statistics. We conclude by observing that computer-based
DNA mixture interpretation can provide an improvement over
current manual forensic processes.

Methods

The DNA samples used in this study were lawfully obtained by
DFS in accordance with Virginia code Section 9.1-1101. All
personal identifiers were removed from DNA data prior to
computer interpretation. The submitted scientific manuscript

re
‘
5007 7

 

 

 

 

 

 

“Ll JL.

384 394 404 414 A24 434
Size (bp)

 

Figure 1. Mixture data, Quantitative DNA mixture data are shown at
the Penta E STR focus. The x-axis measures allele fragment size (bp}, and
the y-axis measures DNA quantity (RFU}; a boxed peak number denotes
allele tength. The two contributor mixture is formed from a 7,14 major
genotype and a 10,12 minor genotype. The result is a pattern of peak
heights that reflect the underlying genotypes.

doi:10,137 1/journal.pone,0092837.g001

PLOS ONE | www.plosone.org

Filed 10/14/20 Page 93 of 189

Computer and Manual DNA Mixture Interpretation

 

 

 

 

 

 

 

 

 

0 i het
384 394 404 At4 424 434
Size (bp)

Figure 2, Genotype modeling. Linear combinations of genotype
allele pairs can explain the observed quantitative mixture data. Here, a
major 7,14 contributor (blue bars) having twice the DNA as a minor
10,72 contibuter (green bars) explains the data well, with a high
likelihood value, Alternative genotype choices or combinations would
not explain the data as weil, and thus have lower likelihood,
doi:10.1371/journal.pone.0092837.g002

contains only summary statistics, and discloses no personal or
case information.

The DNA mixture interpretation process begins with electronic
data signals. These signals are examined to form genotypes.
Comparison of an evidence genotype with a reference genotype,
relative to a population, can then produce a DNA match statistic.

STR Mixture Data

A STR locus is a length polymorphism, where alleles have
different numbers of short DINA units (typically four or five base
pairs) that are repeated in tandern [5]. When a polymorphic locus
has 15 or more alleles, it provides over a hundred possible
genotype values. This genetic variation is useful for distinguishing
between people in a population. For example, the Penta E locus
on chromosome 15 contains the five base pair repeat unit
(AAAGA),, with n=5, 6, ..., 24; these 20 alleles permit 210
distinct allele pairs. (Given n alleles, there are n(nt+])/2 possible
unordered allele pairings, with n homozygotes and n(n—1)/2
heterozygotes, With n= 20, there are 20-21/2, or 210 genotype
values). ,

Following DNA extraction and quantification, STR analysis
proceeds in two steps. First, PCR. amplification with a set of
fluorescently labeled primers creates millions of allele copies from
the DNA template. Random variation in a 31 cycle PCR process
[19] produces natural variation in the quantities of amplified
alleles [20]. Second, the allele amplicons are size-separated by
capillary electrophoresis, with laser detection of DNA quantity
measured in relative fluorescent units (RU). The amplified allele
size and quantity signals are recorded as peaks in an electrophe-
rogram (EPG), and saved into a fragment size analysis (fsa) data
file.

Penta E is one of 15 STR loci in the Promega PowerPlex 16
multiplex kit [21]. The example EPG data at this locus show a
pattern of allelic peaks, where the x-axis (molecular size}
corresponds to the allele’s number of repeats and the y-axis
(RFU height) relates to allele quantity (Vigure 1). The data have

March 2014 | Volume 9 | issue 3 | 292837
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 94 of 189

 

 

 

 

 

a
oa.
Bs
2
a
Blog
B|%
Bey sO
9:
6
6
zis
uig:
a
E iiefe
a:
ro oe
3 a
g Les
: 2
c ag:
8 Blk #8
™ oF.
ro pe re A
a Pe :
£ hin
a a ne
L . i
& Sif).
tu seg Te
2 ra
2 o:
AS ney re
8 fe DSH
sy 2 ar
c H aS
3 S| La
wv ¢ as
wy aa a
c : mt
5 ” es
s oh
g AS past
3 a jog: ae
2 a a) Bal
7G = 16. 2
0 eit at
a = Llu
o gy a- fiat
fie: ain
od ae es
c os a
m :
ws :
q :
6 i
a Q
2 ole #2 2
9° Epa mig
o. i+ mos
w :
&
°
ec ws
Qo th
oO om
. he Kos
Nn ‘a oe
a é oa
& o :
a ‘a ve
e < a

2 30% os . co

Re

 

 

 

2%

0.6%
"2796"

10

3%

tS

 

a-o
= oe

0.7%

 

 

 

 

 

 

 

 

#

6%

1.6%

14

 

 

 

4
a:

Th es

700%

100%

100%

Total

 

Three different mixture interpretation methods were used, TrueAllele, CPI and mCPI. Over the sample space of possible allele pairs, each method has a likelihood function and posterior probability distribution. The LR gives the

ratio of posterior to prior probability at comparison allele pair 10,12 (italicized row). TrueAllele’s greater LR indicates more use cf the STR data than CPL. mCPI discarded teo much data, and could not yield a match statistic.

doi:10.1371 journal. pone.0092837,1002

 

PLOS ONE | www.plosone.org

Computer and Manual DNA Mixture [nterpretation

 

RFU
:

 

 

 

   

 

 

384 304 404 414 424 434
Size (bp)

Figure 3, Analytical threshold. The purpose of this threshold is to
distinguish allelic signal from background noise. Applying the threshold
(red line) reduces the quantitative peaks to all-or-none putative allele
events (blue bars). The analytical threshold operation eliminates
individual peak heights, as well as their collective pattern,
doi:10.1371/journal. pone.0G92837.g003

two tall peaks for alleles 7 and 14 with heights around 600 RFU,
and two shorter peaks at alleles 10 and 12 of height 300 RFU.

Three Interpretation Methods

STR mixture data can be interpreted in different ways, giving
rise to different DNA match statistics. Table | lists the features of
three such methods — the quantitative computer-based TrucAllele
approach, as well as the two qualitative human review methods
CPI and mCPI. TrueAllele uses all the peak height data on a
continuous RFU scale, examining the entire peak pattern to make
inferences. Applying an analytical RFU threshold, CPI reduces the
peak height quantities to two binary states (allele or not}, while
mCPI additionally applies a higher stochastic threshold to develop
a third state (uncertain),

 

600 rt 1

  
 

  
 

Stochastic threshold

 

 

 

 

3a4 304 404 414 424 434
Size (bp)

Figure 4, Stochastic threshold, A higher threshold level (red line} is
used in manual review to address random peak variation by
differentiating more certain (blue bars} from less certain peaks. The
stochastic threshold removes more STR loci from statistical consider-
ation, which makes less use of the available data.

doi:16.137 1/journal. pane,0092637.q004

March 2014 | Volume 9 | Issue 3 | ¢92837
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 95 of 189

Table 3, The range of biological sample types that were
found in the 92 evidence items is shown.

 

 

 

Sample type Count
blood 22g
epithelial/skin 30
fngenais 2 2

hair 1

saliva 000 hk ASS ee iit Oe
semen 3
stain 4

touch 4

 

For each sample type, the table records haw frequently that type was seen.
doi:10.1371/journal.pone.0092837.t003

 

TrucAllele infers genotypes with a probability model that uses a
computer to automatically propose peak patterns, and assess how
well they explain the quantitative data (Table 1, Genotype). The
manual methods infer alleles based on events above a predeter-
mined analytical threshold RFU level, and then assess inclusion.
Because TrueAllele separates out the genotypes contributing to a
mixture, it can compare evidence genotypes {as probability
distributions) with reference genotypes. CPI and mCPI reduce
peak height data to “alleles” instead of separating out genotypes,
and so compare reference genotypes with evidence data features
instead of with inferred genotypes.

TrueAllele’s inferred (probabilistic) genotypes can be entered
into standard formulae to calculate a likelihood ratio (LR) (Table 1,
Statistic). This LR result can give weight to inclusion or exclusion,
and so ail loci are used in the match statistic [22], GPI and mCPi
first establish an inclusion based on the analytical threshold; loct
that do not support an inclusion are not assigned a probability of
inelusion. The mCPI statistical calculation will not use a locus that
has an uncertain allele whose peak height lies between the
analytical and stochastic thresholds.

TrueAllele Genotype Modeling

Many variables are considered in genotype modeling, such as
the genotypes of each contributer.at every locus, the mixture
weights {that sum to 1) of the contributors, the DNA template

Table 4. The first three rows estimate for each number of
contributors (first column) how many mixture items (second
column) had that contributor number.

 

 

 

Contributors Items
Estimate 02 0.0 BS gg

3 65
Overlap 2063 . 16

2,30r4 1

 

When an item was consistent with more than one contributor number
possibility, that item appears is multiple categories. The last three rows
examine overlap situations where the number of contributors (first column) was
uncertain, and caunts the number of items (second colurnn) in those situations,
dol:10,137 journal, pone.0092837 1004

 

PLOS ONE | www.plosone.org

Computer and Manual DNA Mixture Interpretation

Table 5. The frequency distribution of mixture weights as
inferred by the computer is shown for the matched
genotypes.

 

 

 

Mixture Weight Count

0.15 13

025 PE sg

0.35 12

O48 2 ogg

6.55 4.2

O68 oo Ue ee ekg a
Q75 12

O85 62 Le oa is ag Se

0.95 4

 

The binning is done by decile, with each row shawing the center of its mixture
weight range, along with the number of genatypes in that bin.
dot10.1371 /journal.pone.0092837,t005

 

mass, PCR stutter, relative amphfication, DNA degradation and
the uncertainties of all these variables, A likelihood function
assesses how well particular values of these variables explain the
observed quantitative STR data peaks, determining the probabil-
ity of the (fixed) data conditioned on the (changing) variable
values.

With DNA mixture data vector d (of peak heights and sizes)
having K contributors, the primary explanatory variables are the
genotypes G, mixture weight [47 and mass Ad (of combined allelic
fluorescence intensity), An approximate likelihood function
containing these variables is

Pr{d|G= 2,4 =w,Af=m,..} = MPN(p2,5)

K
where mean pattern vector p=H7 7 wg, and covariance matrix
ken!
= are parameters of a multivariate normal {AVN} distribution, as
previously described [7,13]. Pattern : is constructed as a weighted
sum of contributor allele pairs gu.

We can -visually understand this likelihood fimction as
constructing a pattern of allele heights that can be compared
with the peak height data. Figure 2 shows a major contributor 7,14
allele pair (blue rectangles of equal height} and a minor 10,12
genotype value {green rectangles of equal height) in a 2:1 mixture
ratio. This genotype model is superimposed on the STR peak
data, where we see a good fit between the model and data
patterns, which corresponds to a high likelihood value. Alternative
genotype values and amounts might not explain the data as well
(e.g., proposing genotypes 7,10 and 12,15), and would have a
lower likelihood.

The posterior genotype probability is proportional to the
likelihood value times the prior population probability {23}

Pr{G=gid, ¥ =w,M =m1,...}
ocPr{d|G@=og, VW =w,Af=n,...}Pe{G= g}.

Bayes theorem [24] requires us to consider all feasible genotype
alternatives, even those having little probability. Other variables,
such as mixture weight, are similarly framed as posterior

March 2014 | Volume 9 | Issue 3 | 092837
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 96 of 189

Computer and Manual DNA Mixture interpretation

 

80006
ff Black

Hi Caucasian

70000
tt Hispanic

 

60000

 

50000

 

40000

Count

 

30006

 

20006

 

10000

   

 

  

30 -28 -26 -24 -22 -20 -18 -16 -14 -12 -10 -8 -6 -4 2 0 2 4
log(LR}

Figure 5. Computer specificity. A histogram shows empirical log(LR) distributions for 101 evidence genotype comparisons relative to 16,000
randomly generated references. There are 1,010,000 data points for each of the three ethnic populations. Note that the negative values are located
far to the left of zero.

doi:10.137 1fournal pone.0092837.g005

probability distributions [7]. Since the high dimensional parameter The modeling approach is objective in the sense that only
space is vast, the TrueAllele computer conducts a statistical search evidence data is used to infer genotypes, without any knowledge of
using Markov chain Monte Carlo (MCMC) to thoroughly sample a reference comparison genotype. Proceeding ab initio from the
the joint posterior probability distribution (25,26), data and model eliminates natural examination bias issues that

Table 6, Specificity results (ban) for TrueAllele mixture interpretation !og(LR) values, comparing 101 reported evidence genotypes
with 10,000 random genotypes from each of three ethnic populations.

 

 

 

 

 

n= 3,030,000 Black Caucasian Hispanic
Minimum ES gga FS ee BQ9NQ UE 00D

Mean —19.467 +19.217 19.547

Standard deviation 6.543 6.723 6.637

Tail distribution Black 2 Cameastan Mispanic. 0
0 39 32 23

2 } t

log{LR) >0 49 44 4G

 

The average exctusionary LR value was around one over a billion billlon. Very few false positives were seen in over three milion genotype comparisons,
dol:10.137#/journal.pone.0092837.4006

 

PLOS ONE | www.plosone.org 6 March 2014 | Volume 9 | Issue 3 | ¢92837
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 97 of 189

 

 

 

 

25 T T T T
+
*
20}- af
a
ie
ag
aut
18 + 4
« 3
g +
a 4°
2 +
#0; a et
+ +h +
+ wt +
j fey 4
5 ete?
: yer
at
a 1 1 \ 1
g 5 10 16 20 25
logt.Rt)

Figure 6. Computer precision, The scatterplot shows log(LR) values
for 101 duplicate computer runs on the same evidence, Each point
gives the first (x) and second {y} values, The data lie close to the y=x
diagonal, which represents exactly replicated results.
doi:1G,1371/journal.pone.0092837.g006

may affect other mixture interpretation approaches [27], The
resulting evidence genotype for the minor contributor at this focus
concentrated 98% of its probability at allele pair 10,12 (Fable 2,
TrucAllele},

CFI Allele Inclusion

Inclusion methods of DNA mixture interpretation begin by
applying an analytical threshold to the quantitative STR peak
data. The Virginia DFS analytical thresholds are specific to cach
fluorescent dye channel: 73 RFU (blue dye), 84 RFU (green),
75 RFU (yellow) and 52 RFU (red). Peaks above the threshold are
designated as “allele” events, while those below are not used
(Figure 3).

The inclusion likelihood function assigns | to all allele pairs
included in the allele list, and 0 otherwise. This CPI likelihood also
assumes that all alleles from each contributor are present. With
four allele events, for example, there are ten possible allele pairs
(Table 2, CPD). Multiplying the prior probability Himes the 0/1

(TrueAtlele, CPL and mCP).

Computer and Manual DNA Mixture Interpretation

likelihood values, and renormalizing, gives the CPI genotype
probability distribution [28].

The inclusion approach disperses probability over {in this
example) ten genotype values. Many of these allele pairs (e.g., 7,7)
are not compatible with a minor contributor genotype, based on
the peak height data shown. Since the total probability is 1,
diverting genotype probability away to infeasible solutions reduces
the probability at more likely solutions, and thereby lowers match
strength. Starting from highly informative STR data, CPI may
reduce considerably the reported identification information, or
even climinate it entirely by dismissing an evidence item as
‘inconclusive’. Inclusion protocols are susceptible to examination
bias, since a reference genotype could be considered (e.g., to assess
potential allelic dropout) when determining whether to use a locus
in a GPT statistical calculation [29].

mcCPI Stochastic Threshold

Replicate STR experiments exhibit natural variation in peak
height, as described by probability model data variance param-
eters [13,30]. When interpreting DNA evidence using threshold
approaches, stochastic thresholds help to account for this peak
pattern variability, which is often more pronounced in low-
template samples [8]. A laboratory determines its stochastic
threshold through replicate PCR experiments that examine
heterozygote allele imbalance and drop out. For example, in
following the SWGDAM 2010 guidelines, Virginia DFS set its
stochastic thresholds for different capillary injection times as
210 RFU (8s), 320 RFU (5s) and 460 RFU (10s) [19].

‘The higher nyCPI stochastic threshold can make less use of the
STR data. In our Penta E mixture example, the 5s injection peak
heights of alleles 10 and 12 now fall below the stochastic threshold
of 320 RFU (Figure 4}. This peak removal can assign essentially
zero probability to a 10,12 minor contributor allele pair at this
locus in a statistical calculation (Table 2, mCPI). Manual mOPI
mixture interpretation would omit Penta E from the cumulative
match statistic because of the uncertain alleles 10 and 12, and thus
not report the identification information at that locus.

Likelihood Ratio

The likelihood ratio is a standard DNA match statistic [31]. The
LR summarizes in one number the impact of STR data on our
belief in the identification hypothesis H that an individual
contributed their DNA to biological evidence. The base ten

Table 7. The log{l.R) DNA match information (ban) for genotype comparisons is shown for three mixture interpretation methods

 

 

TrueAllele cpl mcPl
Minimum oc8 0 Sg ayg e DSRS gage Seo eS @gop ec nah:
Median 10.550 6.681 1.887
Mean pqs So gga aags
Maximum 22.962 16,724 6.447
Standard deviation 0 ONS gag Spares 4678 |
Ne qi 81 70
indusion (0) 8) SM q0r J igp onal Soe gg
Persuasive {26} 82 54 2
inconclusive tile bot : : . net Derg ns noe kG 7 a Led

 

more inclusions and persuasive match statistics.
doi:10.137 1/fournal.pone.0092837.t007

 

PLOS ONE | www.plosone.org

‘The TrueAllele method preserved more identification information (mean} over a broader range (minimum, maximum) than the two inclusion methods, and produced

March 2014 | Volume 9 | Issue 3 | ©92837
Case 2:19-cr-00369-DWA

Document 108-2 Filed 10/14/20 Page 98 of 189

Computer and Manual DNA Mixture Interpretation

 

10 re T T

Count

 

tog(LR)

20 25

 

 

25 q T T

20

Count

10

 

lag(LR)}

20 25

 

10 15
fog(LR)

 

 

 

20 25

Figure 7. Method sensitivity, Three histograms show the empirical fog{LR) disteibution for different mixture Interpretation methods on the case
data, Frequency distribution {a} shows TrueAlfele inferred genotype match statistics for 101 evidence genotype matches (blue). The (b) manual CPI
review yielded 81 match statistics (green) that were generally fess informative (leftward) and less varied (clustered), The (c) 53 mCPI match statistics

(red) gave less information and had similar values.
doi:10.137 1/journal.pone.0092837.g007

logarithm of the LR expresses identification information in
additive “ban” units, and is called the “weight of evidence” [32].

There are several ways to calculate a LR match result, all of
which produce the same number [33]. Since our focus here is on
genotypes, we note that the LR is the ratio of posterior (after
having seen evidence) to prior (the population distribution)
genotype probabilities, cvaluated at the allele pair of a known
reference [34]. For case reporting, we write “a match between the
evidence and reference is (some number) times more probable

PLOS ONE | www.plosone.org

than coincidence”. The LR can also account for co-ancestry, the
relatedness in populations between all people {35,36}.

When a genotype likelihood function accounts for observed
quantitative evidence data, a repreducibly inferred LR number
can accurately summarize the extent of match between that
evidence and a reference. A positive log(LR) provides a weight of
evidence supporting a match, a negative log(LR) dees not favor a
match, while a fog(LR) near zero is inconclusive. The LR value is
always scientifically meaningful. Scientists sometimes verbally
describe a LR using an arbitrary subjective scale [37].

March 2014 | Volume 9 | Issue 3 | 92837
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 99 of 189

Empirical CDF

t ; Tat

 

0.8 f+

7p

O.6f-~ -

 

 

 

 

 

 

 

 

owe i i i '
a 5 10 15 20 26
x = log(LFA}

Figure 8 Method comparison, Cumulative empirical fog{LR}
distributions are shown for uniform probability (black), and for each
of the three mixture interpretation methods TrueAllele (biue), CPI
{green) and mCPi (red). TrueAllele tracks @ uniform distribution over a
wide information range, whereas CPI and mCP! do nat.

dol:10.3437 1/journal.pone.0092837.g008

Comparing Three Interpretation Methods

Table 2 shows the prior, likelihood and posterior genotype
probabilities of a minor contributor for three different mixture
interpretation methods at locus Penta E. The prior probability is
the population prevalence of an allele pair (Table 2, prior). The
differences between these methods reside in their likelihood
functions (Table 2, likelihood):

© The TrueAllele genotype modeling likelihood function is a positive
real number that describes how well each allele pair hypothesis
explains the STR data.

@ With CP? allele inclusion, the analytical threshold produces a list
of included possible allele pairs; these receive a likelihood of 1,
and all other values are set to 0. /

© Using a mCPI stochastic threshold at a higher RYU level forms a
possibly shorter list of allele pairs, corresponding to binary 0/1
likelihoods. .

A method’s posterior genotype probability is the product of its
likelihood and the prior, normalized to sum to unity (Table 2,
posterior),

The LR is shown (Table 2, LR) as a ratio of posterior to prior
genotype probabilities. We see that TrueAllele genotype modeling
used peak height information to make a clear distinction between

Computer and Manual DNA Mixture interpretation

the 7,14 major and 10,12 minor genotype contributors. By
ascribing 98% of the probability to genotype 10,12, the continuous
computer method produced a LR of 37 (posterior to prior ratio of
98/2.7) that preserved virtually all of the identification informa-
tion,

The GPT allele inclusion method uses all data peaks above a
predetermined analytical threshold to form allele pairs [38], The
LR of the inclusion genotype at known 10,12 relative to the
population is 4 (11/2.7), the reciprocal of the inclusion probability.
The inclusion method’s LR of 4 at this locus is approximately an
order of magnitude less than TrueAllele’s genotype modeling LR
of 37, Multiplying together independent locus inclusion LR values
gives the CPI match statistic. The inclusion method is named CPI
by its match statistic, also dubbed Random Man Not Excluded
(MNF).

mCPI uses a stochastic threshold to produce a DNA match
statistic, mCPI only uses those loci at which all of the peaks are
above the stochastic threshold. In our Penta E locus example, the
data peaks corresponding to the known 10,12 individual are both
under the threshold, setting the mCPI likelihood to zero.
Therefore the mOPI posterior probability and LR (from the
calculation 0/2.7) of the [ocus would both be zero, as well. This
locus was not used in the mCPI calculation.

Considering all loci in this mixture, TrueAllele’s Jog(LR) was
16.32; the weight of evidence was 7.04 ban for CPI, and 6.00 ban
for mCPI. This example illustrates how genotype modeling makes
more use of the data to preserve DNA match information, while
an already diminished CPE maich statistic can be further reduced
by the mOPI stochastic threshold, Our study examines this
phenomenon on a larger set of Virginia DFS case matches,
comparing the three mixture interpretation methods ‘TrueAllele,
CPI and mCPI.

Materials

Mixture Data

The Virginia DFS identified DNA mixture cases where
computer interpretation could potentially make more use of the
STR data than manual review. The selection criteria included
having a probative DNA item, possible use of that item as evidence
in a criminal trial, an included person of interest, and a need for
accurate DNA match information. Items that were easy to
interpret manually were not chosen.

The 72 cases spanned a full range of biological evidence,
including touch, epithelial cells, blood, saliva and semen (Table 3).
These samples are representative of DNA laboratory casework
items. The DNA evidence items were all mixtures, most having 3
contributors and some 4 (Table 4), as estimated visually from locus
peak counts and patterns.

Table 8. Paired comparisons for positive log{LR) values between TrueAllele (TA) and CP.

 

 

 

N=81 TA cP! TA - CPI test p-value
Median 10.816 6.681 4135 W=3047 6.66410"
reO2899 ft Hania moe a: nts :
r=0,0900

 

TruveAllele was significantly more informative than CPI,
doi:10,1371/journal.pone.0092837.1008

 

PLOS ONE | www.plosone.org

Significance tests were done for means (Student t) and medians (Wilcoxon signed rank W), Carrefation coefficients {r) and coefficient of detezminations {P) are shown.

March 2014 { Volume 9 | issue 3 | ¢92837
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 100 of 189

Computer and Manual DNA Mixture Interpretation

Table 9. Paired comparisons for positive log(LR) values between TrueAllele (TA) and mCPi.

 

 

 

N=53 TA mcPl TA - mcPl test p-value

Mean 0508 So BBs as 20738 CO pe SDF OS Sadan ioe y
Median 12,537 1.857 10.679 W= 1431 2386x107”
reoaeag 208 oo ti as cos ce ee at,

= 0.0867

 

TrueAllele was significantly more Informative than mCPI.
dof10.137 1 /jaurnal.pone.0092837 1009

 

The mixture weights as calculated by TrueAllele were evenly
distributed between 10% and 90% (Table 5). Statistically
comparing this empirical mixture weight distribution with a
uniform probability distribution gave a Kelmogorov-Smirnov test
£39] statistic of 0.1079, whose p-value (0.2220>0.05) showed no
significant difference between the distributions.

Virginia DFS generated STR data using the Promega Power-
Plex 16 kit (Madison, WI), analyzed on an Applied Biosystems
3130x} Genetic Analyzer {Foster City, CA). The DFS case
materials included electronic.fsa data files from the sequencer,
their own case reports and case context descriptions, DFS sent
these electronic materials via secure file transfer protocol (sF TP) to
Cybergenetics during the latter half of 2011. The data files were
organized in batches for computer processing,

TrueAllele System

Cybergenetics TrueAllele Casework is a computer system for
resolving DNA mixtures into their component genotypes [40].
Written in the MATLAB programming language, the computer

-uses MCMC sampling [25] to solve a hierarchical probability
model [23]. (in this paper, a “computer” always refers to
TrueAllele Casework software running on cither a client or server
computer). A human operator uses VUIer (Visual User Interface)
client software that interfaces over a network with a server that
hosts a database and parallel processors running interpretation
software.

TrueAllele divides DNA identification into two phases [41]. The
computer first infers genotypes from the evidence data. The
inference is objective in that it has no knowledge of downstream
comparison reference genotypes. Afterwards, a comparison can be
made between an inferred evidence genotype and a reference, to
calculate a LR [31] relative to a population. Separating mixture
data into single source-Hke genotypes can make results easier to
explain {33] and simpler to report [42].

Significance tests were done for means (Student t) and medians (Wilcoxon signed rank W}. Correlation coefficients (} and coefficient of determinations () are shown.

Procedure

TrueAllele Processing

For each received batch of cases, Cybergenetics processed
the.fsa files in the TrueAllele Analyze module to assess data
quality. For computing efficiency, EPG peaks below the baseline
noise level of 1G RFU were not used (since they do not affect the
results). The quality-checked quantitative peak data were then
uploaded to a TrucAllele database.

A trained first TrueAllele operator processed a case by
downloading from the database the electronic data for all evidence
items. The operator examined the EPG signals, and estimated the
number of contributors for each evidence item based on the
number of peaks observed at each locus. If relevant and available,
an assumed reference could be used. (For example, with an
intimate sample from a sexual assault, assuming the victim’s
genotype as a known contributor to the mixture is forensically
meaningful), Appropriate DNA interpretation case questions were
uploaded as “requests” from the VUler to the TrueAllele database
for processing.

Following this initial processing, an experienced second
TrueAllele operator then reviewed the computer results, and
determined whether further analysis would be required. Such
additional TrueAllele analyses could entail assuming a different
number of contributors, considering DNA degradation, or
repeating the question using more computer processing time.
When the number of contributors was ambiguous, multiple
contributer assumptions were tested; the assumed number of
contributors fvhen there are enough) does not have a major effect
on the inferred genotypes or match statistics. Reportable DNA
results were replicated in two or more independent computer runs.

Case Reporting

A reporting scientist examined all the computer results in a case.
After careful review of the replicated genotypes, together with the
data and mixture weights, a concordant genotype subset was
identified. Concordant genotypes had similar probability distribu-

Table 10. Paired comparisons for positive log{LR} values between CPE and mCPl.

 

 

N=52 cpl mcPl cPl - mcPi test p-value
Mean SO ogg ago pag SEE pea ga
Median 6.720 2.024 4.696 W= 1378 3.497 x1079
105188 0 7 ns eee Pegi S SAS? “ees

= 0.2692

 

CPi was significantly more informative than mCPI.
dot10.1371/journal.pone.0092837.t010

 

PLOS ONE | www.plosone.org

Significance tests were done for means (Student t) and medians (Wilcoxon signed rank W), Correlation coefficients (r) and coefficient of detezminatlons (7) are shown.

March 2014 | Volume 9 | issue 3 | €92837
19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 101 of 189

Case 2

Computer and Manual DNA Mixture Interpretation

 

LLOrzeezecq sued jeuinol/| Epo pnop

‘adAjouaB 33ua13J31 SY] WIM payIUajul B1ep BUAapP|AS SY] MOY INOGE SUOHeAIOSGS Sys] PUe ‘spo Ns UOReIUdIelUL SMU Baiyt 19y (Wed) sousiels Yew (YT)SO] Seah mou Wosuedwuos yoeq
: ‘sadAjouad soinquyuo> woy AAeWUeND palsnssuos aq yoUUeD (|) Wayed aquspazui uy

“poy ssqupe 7 Bram sind JusysisuodU Ue Sey (L) ainbdu ajqispagul Ly

“Sopa2 SOUSA 12 9909 JAPUN BouRTequi aOBAZOJa]ey SeleI|pUl | B aIUDDGLu! yea”

“Tad OG SHead SSIEIIPUl LY ‘THY COLD Sye8d a[a[e PeIwpereruaiajes Ney [fy sHxDEd MoT

“Sapjay[e Stes SDUaJaJe! BUT PUB SICINQUIUOD UMOLIY UaYM S1NDI0 GoyaAo aaliy

‘RIED SOUSPIAS Sy Ul [fe le Jeedde lou seop aye ssuelayol 2 UaYM SINGI0 Jnodon ajaly

“SQQUBLNOIO SNI9| JO JIQLUNU BLY Pode daylaao ajayio pue jnodosp ayalyy

 

L 8 vez

Loz
SOLU

IL
Me aga
Leb
ar
66e—
DS ate
93'h—
Oe ee
sog—
ee
E +901

 
 
 
 
 

 
 
 
 

ee Ie NN!

  
 
 

  
 
 
 
 
 

a
e
-

 

    
 
 
 
 
 
  

E
€
L L ¥

  

 waed ajeuseapay 8 0 aanpauy ayqiseagay 005 aouepequay yea 2) syed mop depeno appre. 22) gnodoup apsye tap ta pprwenay

 

SUOITEAIISGO Beg pow uonejeidiequy

 

 

‘pUeSNOYUL & JAPUN ane y7 [Jews e BuAey susyjo aay pue ‘Yoel @ Yodal JOU PIP a]s]/yarndL auaym suoseduio? adAjouaB ua} JO UAMOYS ae SYNSaY “LE BIqeL

 

March 2014 | Volume 9 | Issue 3 } 292837

11

PLOS ONE | www.plosone.org
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 102 of 189

tions, mixture weights and Kullback-Leibler (KL) statistics [43].
These properties all measure the inferred genotype, and are
independent of any reference comparison or match result. The
scientist chose a representative genotype from this concordant set.

In the VUler program, the TrueAllele scientist indicated the
three genotypes (evidence, reference and population) needed to
calculate a LR, Virginia’s databases of Black, Caucasian and
Hispanic populations were used, and the co-ancestry coefficient
was set at 1%. All three LRs were reported; for comparison
purposes in this study, we conservatively took the smallest of the
three match statistics.

Match Statistic Collation

Cybergenetics processed the data, and prepared DNA match
reports for 72 cases requested by DFS, These cases encompassed
92 items of evidence and 111 comparisons to reference individuals.
TrueAllele LR values were collated from these reports, DFS had
independently conducted manual mixture calculations on most of
the reported TrueAllele matches. These CPI and mCPI match
statistics were collected and recorded m a LR. format.

A DFS forensic examiner assessed DNA evidence to determine
whether a person of interest could be eliminated from the data.
This assessment considered the number of contributors, sample
type, DNA quantity, potential drop out, and other factors. When
the data were conclusive or the person had been eliminated, no
match statistic was calculated,

Results

We assessed the reliability of DNA mixture interpretation
methods through information metrics based on log(LR). The data
set comprised 111 computer-inferred evidenee genotypes and
match statistics; our focus is on the 101 reported matches. We
consider in turn how specifically, precisely and sensitively the
TrueAllele systern performs. Information comparisons with CPI
and mCPI methods are possible because formally these manual
methods are LRs [28].

Recall that the identification hypothesis H is that a particular
individual contributed their DNA to biological evidence. The
alternative hypothesis ~H is that they did not, ie., that the DNA
was left by someone else. Forensic science standardly approxi-
mates ~F with a random man hypothesis that the DNA
contributor is an unrelated person selected at random from a
genotype population [31].

TrueAllele Specificity

Specificity measures the extent to which a mixture interpreta~
tion method does not misidentify the wrong person. Since
identification information is expressed through the log(LR), let *
be a real-valued random variable of log{LR) values. We want to
understand the TrueAllele distribution of Pr{X=x | ~H}, the
information X conditioned on randomly selected genotypes (that
are not contributors to the mixture). The specificity statistic
Pr{X>0 | ~H} then tells us how frequently a positive log(LR)
occurs by chanee.

Toward this end, we gencrated ten thousand random genotypes
from each of the three Virginia ethnic populations. This
generation was done by randomly selecting alleles in proportion
to their prevalence in the population database. We compared the
101 matching TrueAllcle-inferred evidence genotypes to these
random reference genotypes, relative to the appropriate popula-
tion, to calculate log(LR) values; the co-ancestry coefficient was set
to 1%. These values provided a representative log{LR) sampling of
over a million nonmatching comparisons for each population.

PLOS ONE | www.plosone.org

12

Computer and Manual DNA Mixture interpretation

The resulting empirical Pr{X =x | ~H} distribution is shown
in Figure 5, where the k"™ bin aggregates the log(LR) values for the
interval k = x<k+l. A negative log(LR) value means that a
coincidental match is more probable than the evidence matching
the reference genotype. TrueAllele’s log(LR) distribution is highly
negative, with an average value around ~-19.5 {Table 6). ‘Thus, for
noncontributors, the computer-inferred probability of an evidence
genotype is generally much less than the population frequency.

The specificity value Pr{X>0 | ~H} was estimated by
counting the fraction of positive log{LR) outcomes. For all three
ethnic populations, TrueAllele’s false positive rate was less than
one in twenty thousand (Table 6, tail distribution). The rate for
X>>3 was under one in a million, and no false positives were seen
beyond that level. The results were essentially the same when
reference genotypes were randomly generated using co-ancestry
coefficients ranging from 1% to 5% (data not shown).

TrueAllele Precision

TrucAllele’s. genotype model has hundreds of variables.
Therefore the fargely continuous) probability model cannot be
solved directly by brute force integration or enumeration, Instead,
MCMC computing is used to statistically sample from the joint
posterior probability distribution, a standard numerical solution
for high-dimensional hierarchical models. Such methods exhibit
sampling variation between independent computer runs.

Precision describes a method’s reproducibility on the same data.
To measure precision, we examined the identification information
obtained in duplicate computer runs of the 101 matching
genotypes. The observed log(LR) pairs are shown in Figure 6,
where the scatterplot shows the points clustering near the y=x
diagonal line. Precision can be quantified by calculating within-
group standard deviation [7], which is the mean square variation
over replicate computations. For the set of genotype matches, we
found a precision of 0.305 ban. So, on average, repeated
‘TrueAllele LR values vary by a factor of 2 (10°°%) standard
deviations.

The Jog(LR) variation between computer runs was generally
greater at medium LR values having logarithms between 5 and 10
(Figure 6). When the LR was small, so were the inter-run
deviations, With large LRs, the highiy informative genotypes were
very reproducible. Statistical tests for heteroscedasticity (Breush-
Pagan, White) were not significant (p>0.05).

TrueAllele Sensitivity , ;

Sensitivity measures the extent to which a mixture interpreta-
tion method identifies the correct person. We therefore examine
Pr{X=x | H}, the leg(LR) distribution conditioned on the
identification hypothesis H. In this observational case study, we
want reassurance that H is true, so that the reference genotype
actually contributed to the mixture evidence.

The preceding specificity results demonstrated that the false
positive rate Pr{X>0 | ~H} of TrueAllele’s mixture interpreta-
tion under the nencontributor hypothesis was less than 0.003%.
(Fhis is ten times smaller than the highly reliable 0.05% error rate
for dual manual review of easily interpreted single-source
reference samples [44]). Moreover, beyond small log(LR) levels
around 3 ban, no false positives were seen in millions of
compatisons. Indeed, in experimental studies based on samples
of “known” composition [13,16,45,46], TrueAllele is used to
rectify laboratory errors in genotype composition and mixture
weight. Since the method’s high specificity assures identification
hypothesis H with considerable certainty, we can safely examine
the Pr{X=x | H} sensitivity distribution of positive log(LR)
values.

March 2014 | Volume 9 | Issue 3 | 92837
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 103 of 189

The TrueAllele logfLR} distribution of the 101 reported
matches is shown in Figure 7a, For each genotype comparison,
we took the smallest of the three ethnic population LR values and
used a co-ancestry correction of 1%, The log(LR) values ranged
from 1.255 to 29.962, with a mean value of 11.054 ban (Table 7,
TrueAllele). As expected, the matching DNA evidence evenly
spanned the entire range of positive identification information,
from zero to full single-source levels beyond 20 ban. This breadth
of scores was also seen in the large standard deviation of 5.423
ban. Of the 101 reported matches, 82 had a DNA statistic
exceeding a million, which is a level that people may find
persuasive [47].

More accurate genotype modeling employs a likelihood
function that better explains the data, and se tends to produce a
higher LR {relative to less accurate modeling} when there is a true
match. However, the actual LR value depends on the genotype
model, thus some other measure of accuracy is needed. Over a
large ensemble of DNA mixtures having randomly distributed
mixture weights (Table 5) and DNA amounts, one would expect to
observe uniformly distributed identification information. So one
measure of accuracy is the degree to which a method's empirical
tog{LR) distribution resembles a uniform distribution.

A uniform probability density function (PDF) is a constant
horizontal line. TrueAllele’s empirical PDF appears relatively
constant across its range of observed Jog(LR) values (Figure 7a). A
better comparison is made using a cumulative distribution function
(CDF); for a constant PDF value, the CDF is a straight line moving
from 0 up to | (Figure 8, black), The computer’s empirical CDF
forms a reasonably straight line (Figure 8, blue}, similar to the
uniform CDF (Figure 8, black}. The Kolmogorov-Smirnov (K-5)
test can statistically assess whether two probability distributions are
the same. With a KS value of 0.1059, the p-value (0.2149>0.05)
showed no significant difference between TrueAllele’s ernpirical
fog(LR) distribution and a uniform distribution, providing
statistical support for the system’s accuracy.

Threshold Methads

The two threshold-based manual methods produced less
informative DNA statistics that were distributed differently than
the computer's 10] genotype modeling positive log(LR) results. On
81 comparisons, the CPL manual methed yielded matches with a
mean log(CP]) value of 6.825 ban (Table 7, CPE), The mCPI
stochastic threshold method gave 53 matches with a 2.145 ban
average, and 17 inconclusive results where a match statistic could
not be calculated (Table 7, mOPD. Frequency plots of the jog(CP])
and log{mCPY) distributions show a pronounced leftward shift for
thesé two match statistics (Figures 7b and 7c, relative to 7a). The
match information range narrowed, with standard deviations of
2.217 and 1.675 ban, respectively.

We can again use the Kolmogorov-Smirnov statistic to test the
accuracy of these two manual methods. The empirical CDFs of
inferred log(LR) values for both CPI (Figure 8, green) and mCPI
(Figure §, red) are seen to deviate from a uniform distribution
(Figure 8, black). For CPI, KS=0.5609 (p=1,8856x10"),
demonstrating a significant difference between CFPI’s log(LR)
CDF and the uniform distribution, Similarly with mCPI,
KS = 0.7352 (p= £.1316x10"), showing a significant difference
between mCPI’s log(LR} CDF and the uniform distribution. The
nonuniform clustering of CPI and mGPI log(LR) values (Figures 7b
and 7c; Figure 8, green and red), statistically confirmed by the KS
tests, does not support the accuracy of threshold methods.

PLOS ONE | www.plosone.org

Computer and Manual DNA Mixture Interpretation

Comparison of Methods

The numerical differences in average log(LRB) between the three
interpretation methods were statistically significant (Tables 8-10).
TrueAllele preserved the most information, CPI kept less, and
mCPI retained the least, These results are not surprising [7]:
threshold metheds make less use of the data [48], higher
thresholds further reduce information, and the study’s case criteria
selected for items having low mCPI values. The correlations are
also of interest.

The TrueAllele genotype modeling method showed a significant
improvement over the older CPI allele inclusion method (Table 8).
The mean lop(LR) difference was 4.798 (Student t=8,396,
p= 1.350x107%), and the median difference was 4.135 (Wilcoxon
sign rank W= 3047, p=6.664x10}; both differences exceed
four orders of magnitude. There is only a weak correlation
(r=0,2999) between the methods, and the smail coefficient of
determination (r?=0.0900) leaves over 90% of the variance
unexplained. To the extent that TrueAllele quantitative modeling
measures identification information, the CPI binary allele inelu-
sion method is measuring something else.

TrueAllele also showed a significant improvernent over the
newer mCPI allele inclusion approach (Table 9). Here the mean
log(LR) difference was 10,738 ban (t= 15.147, p= 1.040x10,
and the median difference was 10.679 ban (W= 1431,
p= 2.386x 107), The 10 ban difference is a factor of ten billion
in DNA match statistic. The weak correlation (r=0.2945} and
small coefficient of determination (r? = 0.0867) again leaves over
90% of the variance unexplained. Since TrueAllele quantitatively
measures identification information, the mCPI stochastic thresh-
old method apparently measures some other data attribute.

Switching from alfele inclusion to stochastic thresholds sigmif-
icantly reduced the match statistic (Table 10}. The mean log{LR)
difference between CPI and mCPI was 4.889 ban (t=17,417,
p= 4.082107), and the median difference was 4,696 ban
(W= 1378, p= 3.497107, which is a match statistic ratio of
over ten thousand. There is some correlation (r= 0.5188) between
CPI and mCPI, but the small coefficient of determination
(r? = 0.2699) does not explain over 70% of the variance. Stochastic
thresholds seem to measure inclusion in a different way than does
CPE

These concordant multi-method match results increase confi-
dence in the sensitivity experimental design, where reference
genotypes were considered to be present in their respective DNA
mixture items. Each of the three interpretation methods works
differently, is accepted by courts as reliable criminal evidence, and
was calculated independently in the study. In each pairwise
comparison, the methods independently agreed on all matches
(N>50) and gave positive identification information. These
pairwise consensus results were obtained on highly reliable data
subsets of the more readily interpretable mixtures.

TrueAllele Conservatism

©ut of Lil TrueAlele genotype comparisons, 10 gave a
negative log(LR) value, and so did not produce a positive match
result (Table [1, first [0 rows), This often occurred when a
reference sample allele was not seen as an STR peak in the
evidence data, which could be explained by either exclusion or
allele dropout. Dropout at a locus usually yields a negative log{LR)
value for that locus, which the computer must tally in its joint
match statistic. Other STR. features that can confound a match
between the evidence data and a reference sample are allele
overlap, low peaks, peak imbalance, infeasible mixture combina-
tions and an infeasible mixture pattern.

March 2014 { Volume 9 | Issue 3 | e92837
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 104 of 189

There were 5 genotype comparisons where CPI indicated a
match, but the computer found no statistical support (Table 11,
TrueAllele <0, CPI >0}. Laboratory reexamination of these
items agreed with the computer’s conchusions. Since the
threshold methods did not use peak height information, they
supported inclusions whose genotype mixture combinations were
incompatible with the quantitative data. Manual mixture
interpretation statistics may omit loci that do not demonstrate
inclusion, and reported loci can only add positive log(LR)
values. The TrueAllele computer, on the other hand, must use
all the loci, with negative results at a locus decreasing the total
weight of evidence.

Five genotype comparisons gave a smail positive TrueAlele
log(LR) value of under 3 ban (Table 11, last 5 rows). CPE produced
a match statistic in one of these cases, while mCPI provided no
statistics. Three of the five items showed considerable allele
overlap, which the computer could mathematically resolve better
than inclusion methods, There were fewer low peaks and greater
peak imbalance in these data, relative to the negative match
results. The last column shows that TrucAilele can distinguish
between quantitatively feasible and infeasible mixture patterns,
while CPI and mCGPI may not.

Discussion

Modern criminal justice requires rapid and reliable processing
of DNA evidence. Reliability is the basis of admissible evidence,
and entails sensitivity, specificity and precision. However, when
confronted with complex mixtures or touch DNA, manual
review can become a challenging task. Since such mixtures may
constitute the bulk of biological evidence found in serious crimes
such as sexual assault or homicide, effective interpretation of
these data is needed.

In this casework study, the newly adopted mGPI stochastic
threshold method produced results in 53 of 70 DNA match
comparisons, finding an average match statistic of 140 (Table 7,
mCPI, as 107!**), The previously used CPI threshold method had
greater sensitivity in 8] inclusions on this data set, for an average
match statistic of 6,68 million. TrucAllele computer interpretation
provided 101 match statistics, with an average LR of 113 billion.
The genotype modeling reported on more of the evidence than did
threshold methods, and preserved mere DNA identification
information.

TrucAllele mixture interpretation does not always increase a
DNA match statistic. In this study, the computer's statistics were
lower than the corresponding human CPI values in 15 reported
matches [49]. Moreover, the computer found no statistical support
for a match in 10 cases, including 5 where CPI gave an
inclusionary match statistic. While the system does find more
matches and computes stronger statistics on average, it examines

References

‘

1, Jeffreys AJ, Wilson V, Thein SC (1985) Individual-specific fingerprints of human
DNA. Nature 316: 76-78.

3, Edwards A, Civitello A, Hammond H, Caskey C (1991) DINA typing and genetic
mapping with wimeric and tetrameric tandem repeats. Am J Hum Genet 49:
746-756,

3. Schweitzer NJ, Saks Mj (2007) The CSI Effect: Popular fiction about forensic
science affects the public's expectations about real forensic science. Jurimetrics
47; 357,

4, Kelly H, Bright JA, Curran J, Buckleton J (2012) The interpretation of low level
DNA mixtures. Forensic Sci Int Genet 6: 191-197,

5. Weber J, May P (1989) Abundant class of human DNA polymorphisms which
can be typed using the polymerase chain reaction. Am J Hum Genet 44: 386—-
396.

PLOS ONE | www, plosene.org

Computer and Manual DNA Mixture Interpretation

DNA evidence objectively without introducing bias that may favor
the prosecution or defense.

In addition to increased average sensitivity, TrueAllele also
maintains excellent specificity. The computer’s LR can quantify
negative match information, unlike manual interpretation meth-
ods that are restricted to positive {logarithmic} values. We
examined several million genotype comparisons between comput-
er-inferred evidence and randomly generated references, and
found a false positive rate of under 0.005%. The negative match
information in this simulation experiment had a log(LR) averaging
around ~19.5 ban.

TrueAllele calculates DNA match statistics with precision.
Replicate computer runs on the same evidence data showed a
within-group log(LR} standard deviation of 0.305 ban. Thus,
independent runs on the same evidence item gave statistically
similar DNA match statistics that were usually within an order of
magnitude.

To assess accuracy, (ogarithmic) match statistic distributions
were examined. Across an entire ensemble of matches, the
random sampling inherent in casework should produce a
uniform log{LR) distribution. TrueAlfele’s match distribution
was statistically uniform, which lends support to the overall
accuracy of its LR values. However, the manual methods each
clustered around their average match value, and so did not
exhibit a uniform distribution that would support their
accuracy.

DNA, whether single source or complex mixture, can provide
evidence that implicates criminals and exonerates the innocent.
Current manual review of DNA mixture data applies thresholds
that can discard valuable data and understate the evidential
import of the identification information, As demonstrated in this
casework comparison study, TrueAllele computer interpretation
More effectively preserves DNA evidence and match informa-
tion, relative to CPE and mCPI methods that use thresholds.
Both prosecutors and defense attorneys may benefit from use of
this validated computer technology to review complex DNA
mixture evidence.

Acknowledgments

The authors would like to thank William Allan, Meredith Clarke and
Matthew Legler of Cybergenetics for data analysis that was instrumental in
conducting this study. They also appreciate the insightful comments from
Farrel Buchinsky, Mark Fichman, Saul Shiffman and anonymous reviewers
who helped improve the quality of the manuscript.

Author Contributions

Conceived and designed the experiments: MWP LSW. Performed the
experiments; KD JH. Analyzed the data; MWP SG. Contributed reagents/
materials/analysis tools: MWP LSW. Wrote the paper: MWP KD 8G.

6. Scientific Working Group on DNA Analysis Methods (3 WGDAM) (2000) Short
Tandem Repeat (STR) interpretation guidelines, Forensic Science Communi-
cations 2. :

7. Perlin MW, Legler MM, Spencer CE, Smith JL, Allan WP, et al. @011)
Validating TrueAllele DNA mixture interpretation. f Forensic Sci 56; 1430-
i447,

8. Gill P, Puch-Solis R, Curran J (2009) The iow-template-DNA (stochastic)
threshold — is determination relative to risk analysis for national DNA
databases. Forensic Science International: Genetics 3; 104~111.

9, Budowle B, Qnorate AJ, Callaghan TF, Manna AD, Gross AM, et al. (2009}
Mixture interpretation: defining the relevant features for guidelines for the
assessment of mixed DNA profiles in forensic casework. J Forensic Sei 54: 810~
821.

10. SWGDAM (2016) Interpretation guidelines for autosomal STR typing by
forensic DNA testing laboratories.

March 2014 | Volume 9 | Issue 3 | e92837
It.

29,

22.
23.

24,
25.

26,
27.

28,

25,

.

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 105 of 189

Flaherty MP (2011) Virginia reevaluates DNA evidence in 375 cases.
Washington Post. Washington, DS.

. Perlin MW, Szabady B (2001) Lincar mixture analysis: a mathematical approach

to resolving mixed DNA samples. J Forensic Sci 46: 1372-1377.

. Perln MW, Sinelnikov A (2009) An information gap in DNA evidence

interpretation. PLoS ONE 4: 8327.

. Mertera J, Dawid AP, Lauritzen SL (2003) Probabilistic expert systems for DNA

mixture profiling, Theoretical Population Biology 63; 191-205.

. Cowell RG, Lauritzen SL, Mortera J (2007) Identification and separation of

DNA mixtures using peak area information. Forensic Science International 166:

26-34.

. Ballantyne J, Hanson EK, Perlin MW (2013) DNA mixture genotyping by

probabilistic computer interpretation of binomially-sampled laser captured cell
populations: Combining quantitative data for greater identification information.
Sei Justice 53: 103-114.

. Perlin MW, Betrose Ji, Duceman BW (2013) New York State TrueAllele

Casework validation study, J Forensic Sei 58: 1458-1466,

. Greenspoon SA, Schiermeier-Woed L, Jenkins BA (2013) Pushing the limits of

TrucAllele Casework: a validation study. manuscript in preparation,

. Biology Program Manager (2011) Section VIL Capillary electrophoretic

detection PCR-based STR DNA protocol: PowerPlex 16 system. Forensic
Biology Section Procedures Manual. Richmond, VA: Department of Forensic
Science, pp.i26.

Stolovitzky G, Cecchi G (1996) Efficiency of DNA replication in the polymerase
chain reaction. Proc Natl Acad Sci USA 93: 12947-12952,

. Krenke B, ‘Fereba A, Anderson S, Buel E, Culhane §, et al. (2002) Validation of

a 16-locus fiuerescent multiplex system. J Forensic Sci 47: 773-785,

Evett 1W, Weir BS (1998) Interpreting DNA Evidence: Statistical Genetics for
Forensic Scientists, Sunderland, MIA: Sinauer Assoc.

Gelman A, Carlin JB, Stern HS, Rubin D (1995) Bayesian Data Analysis. Boca
Raton, FL: Chapman & Hall/CRC.

©’ Hagan A, Forster J (2004) Bayesian Inference. New York: John Wiley & Sons.
Gilks WR, Richardson S, SpiegeJhalter DJ (1996) Markov Chain Monte Carlo in
Practice: Chapman and Hall.

Curran J (2008) A MCMC method for resolving two person mixtures, Sei Justice
48: 68-177,

Dror IE, Hampikian G (2011) Subjectivity and bias in forensic DNA mixture
interpretation. Science & Justice 51: 204-208.

Perlin MW {2010} Inclusion probability is a likelihood ratie: implications for
DNA mixtures (poster #85), Promega's Twenty First International Symposium
on Human Identification. San Antonio, TX.

Curran JM, Buckleton J (2010} Inclusion probabilities and dropout. J Forensic
Sei 55: 1) 73-1173.

Tvedebrink T, Eriksen PS, Mogensen HS, Morling N (2012) Identifying
contributors of DNA mixtures by means of quantitative information of STR
typing. J Comput Biol 19; 887-902.

PLOS ONE | www.plosone.org

15

32,
33,

34,

35,

36.
37.
38.
39,

40.

41.
42,

43.

45,

46,

47.

48.

49,

Computer and Manual DNA Mixture Interpretation

. Aitken GG, Taroni I (2004) Statistics and the Evaluation of Evidence for

Forensic Scientists. Chicester, UK: John Wiley & Sans.

Good Tj (1950) Probability and the Weighing of Evidence. Lendon: Griffin.
Perlin MW (2010) Explaining the likelihood ratio in DNA mixture interpreta-
tion. Promega’s Twenty First International Symposium on Human identifica-
tion, San Antonio, TX.

Essen-Moller E (1938) Die Bicsweiskraft der Abnlichkeit im Vater Schaftsnach-
weis; Theoretische Grundlagen. Mitteilungen der anthropologischen Gesell-
schaft in Wien 68.

Balding Df, Nichols RA (19945) DNA profile match probability calculation: how
to allow for population stratification, relatedness, database selection and single
bands, Forensic Sci Int 64: 125-140.

Gurran JM, ‘Triggs ©, Buckleton J, Weir BS (1999) Interpreting DNA mixtures
in structured populations. J Forensic Sci 44: 987-995.

Aitken CG, Taroni F (1998) A verbal scale for the interpretation of evidence.
Science & Justice 38: 279-281,

Devlin 8 (1993) Forensic inference from genetic markers, Statistical Methods in
Medical Research 2: 241-262.

Masscy FT (1951) The Kolmogorev-Smirnov test for goodness of fit. Journal of
the American Statistical Association 46: 68-78.

Perlin MW (2003) Simple reporting of complex DNA evidence: autornated
computer interpretation. Promega’s Fourteenth International Symposium on
Human Identification, Phoenix, AZ.

Perlin MW (2012) DNA Identification Science. In: Wecht CH, editor, Forensic
Sciences. Albany, NY: LexisNexis Matthew Bender. pp. Chapter 370.

Perlin MW (2012) Easy reporting of hard DNA: computer comfort in the
courtroom. Forensic Magazine 9: 32-37.

Cover TM, Thomas JA (2006) Elements of information theory. Hoboken, N,J.i
Wiley-Interscience, 748 p.

. Kadash K, Kozlowski BE, Biega LA, Duceman BW (2004} Validation study of

the TrucaAlfele automated data review system. } Forensic Sci 49: 1-8.

Coble MD, Butler JM (2011) Exploring the capabilities of mixture interpretation
using TrueAflele software. International Society of Forensic Genetics. Vienna.
Kline MC, Butts ELR, Hill CR, Coble MD, Duewer DL, et al, (2011) The new
Standard Reference Material 239ic: PCR-based DNA profiling standard.
Forensic Science International: Genetics Supplement Series.

Koehler Jf (2001) When are people persuaded by DNA match statistics? Law
and Human Behavior 25: 493-513.

Gil P, Brenner CH, Buckleton JS, Carracedo A, Krawezak M, et al, (2006)
DNA commission of the International Society of Forensic Genetics: Recom-
mendations on the interpretation of mixtures, Forensic Sci Int 160: 90-201.
Brenner CH (2011) The mythical “exclusion” method for analyzing DNA
mixtures -- does it make any sense at all? (A11). AAFS 63rd Annual Scientific
Meeting. Chicago, IL: American Academy of Forensic Sciences. pp.79.

March 2014 | Volume 9 | Issue 3 | e92837
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 106 of 189

EXHIBIT 8
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 107 of 189

Forensic Science International: Genetics 36 (2018) 205-212

 

Contents Hsts available at ScienceDirect

Forensic Science International: Genetics

  

journal homepage: www.elsevier.com/locate/fsigen

 

 

Simplification of complex DNA profiles using front end cell separation
and probabilistic modeling

 

Nancy A. Stokes*, Cristina E, Stanciu®, Emily R. Brocato*, Christopher J. Ehrhardt*”,
Susan A. Greenspoon”

* Department of Forensic Science, Virginia Convnonwealth University, 1015 Floyd Avenue, Richmond, VA, 23284, United States
® Virginia Departnient of Forensic Science, 700 N. Sth 5t, Richmond, VA, 23219, United States

 

 

 

ARTICLE INFO ABSTRACT

Keywords: Forensic samples comprised of cell populations from nvultiple contributors often yield DNA profiles that can be
DNA mixtures extremely challenging to interpret. This frequently results in decreased statistical strength of an individual’s
Flow cytometry association to the mixture and the loss of probative data, The purpose of this study was to test a front-end cell
Cell separation separation workflow on complex mixtures containing as many as five contributors. Our approach involved se-
ania modeling lectively labelling certain cell populations in dried whole blood mixture samples with fluorescently labeled

antibody probe targeting the HLA-A*02 allele, separating the mixture using Fluorescence Activated Ceil Sorting
(FACS) into two fractions that are enriched in A*02 positive and A*02 negative cells, and then generating DNA
profiles for each fraction. We then tested whether antibody labelling and cell sorting effectively reduced the
complexity of the original cell mixture by analyzing STR profiles quantitatively using the probabilistic modeling
software, TrueAllele” Casework. Results showed that antibody labelling and FACS separation of target poptula-
tions yielded simplified STR profiles that could be more easily interpreted using conventional procedures.
Additionally, TrueAllele” analysis of STR profiles from sorted cell fractions increased statistical strength for the
association of most of the original contributors interpreted from the original mixtures.

 

t, Introduction more individuals prior to DNA analysis and facilitate the generation of
single or near single source STR profiles.

One of the biggest challenges with DNA evidence is the presence of The purpose of this study was to test a workflow for resolving
cell populations from multiple contributors which can result in de- complex biological mixtures that combines front-end cell separation
creased statistical strength of STR profile interpretation and, poten- with probabilistic genotyping of the simplified sorted celk fractions. A
tially, loss of evidence. Many methods have been developed to separate similar approach has been previously demonstrated with laser capture
contributer cell populations prior to DNA profiling including micro- microdissection as the front end separation approach for enhanced in-
fluidic manipulations [1], laser capture microdissection [2], and flow terpretation of buceal cell mixtures containing two contributers in
cytometry based techniques such as fluorescence activated cell sorting equal ratios [9]. We have built upon this work by processing two-,
(FACS) [3,4]. However, one limitation of these approaches is that they three-, four- and five-contributor mixtures where only one cell type,
have largely been demonstrated on mixtures containing only two con- blood, is present, Front-end separation was accomplished using anti-
tributors and/or have been applied to fresh or uncompromised mixture body probe labelling and Fluorescence Activated Cell Sorting (FACS), a
samples. Although probabilistic genotyping systems can perform ana- high-throughput, non-destructive cell separation technique previously
lyses on mixtures that contain three or more contributors which are described for forensic applications [3,4,10,11]. The abundance of an-
superior to human analysis [5,6], limits remain as to the number of tigen targets on white blood celis and average DNA yield make this a
contributors that can be successfully disentangled [7]. This is particu- useful sample system for investigating this workflow. Additionally,
larly in true for mock casework samples that display stochastic im- complex blood mixtures may be encountered in forensic casework fol-
balances that impact low level contributors, and create allelic and locus lowing homicides with multiple victims, mass disasters, or terrorism
drop-out [8], Therefore, there is still considerable need for front-end incidents.
techniques that can reduce the complexity of mixtures with three or We employed fluorescently labeled antibody probes targeting the

* Corresponding author.
H-mail address: cehrhardt@veu.edu (C.J. Ehrhardt).

htips://doi.org/10.1016/j. fsigen. 2018.07 .004

Received 22 February 2018; Received in revised form 26 June 2018; Accepted 2 July 2018
Available online 17 July 2018

1872-4973/ © 2018 Elsevier B.V. All rights reserved,
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 108 of 189

WA. Stokes et al

A*02 allele of the Human Leukocyte Antigen (HLA) Complex to selec-
tively label individual contributor cell populations in a mixture that
were recovered from dried whole blood stains. Cell populations were
then physically sorted into two fractions, A*02 positive and A*02 ne-
gative {referred to as ‘P2’ and ‘P3’, respectively), each of which con-
tained a simplified subset of contributors from the original mixture. The
unsorted and sorted fractions were subjected to STR profile analysis and
both human and software interpretations using the TrueAllele”
Casework System (‘TA’) for probabilistic modeling. Probabilistic inter-
pretations were compared to traditional analyst assessments using
standard caseworking protocols.

2, Materials and methods
2.1. Blood sample preparation

Human whole blood samples (n = 9) were obtained from the Tissue
and Data and Acquisition and Analysis Core Facility at Virginia
Commonwealth University pursuant to Institutional Review Board
protocol #870. Blood samples were screened for the HLA-A*02 allele as
previously described [3]; four were HLA-A*02 positive (sample [Ds 93,
96, 103, 106) and five were HLA-A*02 negative (sample IDs 94, 95,
104, 105, 107). Multiple contributor blood mixture samples of two to
five donors were prepared in the ratios (volume:volume) shown in
Table 1. Next, 500 pl of each whole blood mixture was dried in a peti
dish and incubated at room temperature for approximately 16h. After
the incubation, ceils were eluted from the surface by pipetting 1 ml of
1x Phosphate Buffered Saline solution inte the petri dish and transfer-
ring the cell solution into a 1.5 ml microcentrifuge tube, Samples were
then subjected to red blood cell lysis using the Ammonium-Chloride-
Potassium (ACK) lysis buffer (Thermofisher Scientific, Waltham, MA). A
50 yl aliquot of each lysed mixture was retained for the unsorted
samples and the remainder of each mixture was labeled with FITC-
conjugated anti-human HLA-A*02 antibody (BioLegend, San Diego,
CA}. As part of our initlal optimization experiments, we tested three
different concentrations of antibody probe: 5 ug, 2 pg, and 0.5 pg (per
30,000 cells}, No appreciable differences in the proportion of hy-
bridized celis were observed between 5 pg and 2 pg samples (Figure $1).
Five micrograms was used for all hybridization experiments, Mixtures
were then processed using FACS to produce the sorted samples as de-
scribed in [3]. Untreated blood for each of the nine contributors was
used for donor reference samples.

2.2, Fluorescence activated cell sorting (FACS)

Fluorescence activated cell sorting (FACS) was performed using a
BD FACS Aria II (Becton Dickenson, Franidin Lakes, NJ) in the Flow
cytometry Core Laboratory on the Medical College of Virginia campus
of VCU. FACS separation of antibedy-labeled white blood cells was
accomplished using a 488nm laser and gating criteria for discrimina-
tion of HLA-A*02-labeled and HLA-A*02-unlabeled cells into the P2

Table 1
Contributors and ratios for each mixture.

 

Number of Mixture Ratios Contributors in Mixture ?

Contributors (vol:vol}

2 Ti 93{+3:946-}

2 Li O5(-3:96(+)

3 Lil 105f—);106¢ + ):107(—-)

3 Lib: 105{—};106(+):107{—-)

4 L223 103{+);104( — }:106( 4 ):107(—-}

5 L:b:1:1:3 103¢ +);104( — ):105(— ):206(+):107(—-)

 

1 Contributors are listed in the same order as the mixture ratios, “+” or “”
indicates whether donor cell populations exhibited interactions with the HLA-
A*02 antibody.

206

Forensic Science Intemational: Genetics 36 (2018) 205-212

and P3 fractions, respectively.
2.3, DNA extraction

DNA extraction was performed using the DNA IQ™ system which
was previously validated for low level samples [12]. All DNA pur-
ification reagents were provided in the DNA 1Q™ kit (Promega, Ma-
dison, WI). Briefly, samples were placed in 1.5 ml microcentrifuge tubes
and cell lysis was performed in 160 pl of a Proteinase K buffer CFNE,
2.5% Sarkosyl), 2041 of 039M Dithiothreitol (DTT), and 20p! of
20 mg/ml Proteinase K). Samples were incubated at 56 °C for 2h, then
substrate material was removed to a spin basket in the sample tube and
centrifuged at 10,000 x g for Smin to remove excess liquid. DNA pre-
parations of the blood mixture and reference samples were also per-
formed using the Biomek°NX” Automation Workstation (Beckman
Coulter, Inc,, Indianapolis, IN) following the same process but auto-
mated. The purified DNA was stored at 4°C,

2.4, DNA quantification

DNA was quantified by real-time PCR (qPCR) using the Plexor” HY
System (Promega) in a MX3005P™ Quantitative PCR instrument
(Stratagene, Santa Clara, CA) equipped with Plexor” HY Analysis soft-
ware, as detailed in [13]. The Plexor” HY System (Promega, Madison
WI} simultaneously quantifies human and male DNA and amplifies an
interna! positive control that may indicate sample inhibition.

2.5, STR amplification and analysis

STR amplification of extracted DNA was performed using the
PowerPlex’ Fusion System (Promega, Madison, WH) ina GeneAmp 9700
thermal cycler (Applied Biosystems, Carlsbad, CA), as per manu-
facturer’s protocol, The 25 pi reactions allowed for the addition of 15 pl
template; the maximum amount used was 0.5ng DNA in a STR am-
plification, though most samples had much less than this in the PCR.
Separation of PCR products was accomplished by capillary electro-
phoresis (CE) in a 3500xl Genetic Analyzer followed by STR data
analysis using the GeneMapper ID-X v1.4 software program (Applied
Biosystems, Carlsbad, CA) or data analysis using TrueAllele” Casework
probabilistic modeling system (Cybergenetics, Pittsburgh, PA}.

As part of our initial method development we also tested whether
direct amplification and STR profiling of the sorted cell populations
with the Powerplex Fusion system compared with results obtained from
DNA IQ™ extraction. Direct amplification was performed according to
the manufacturer's protocol with the following modification: 15 11
PunchSolution™ Reagent was added to a PCR tube containing the pel-
leted cell sample or reagent blank, mixed by pipetting, capped, and
incubated at 70°C for 30 min, The entire sample was then subjected to
PCR amplification, Results indicated no clear differences in the number
of alleles detected across either method (comparison tables shown in
‘Table 51). All results reported in this study were obtained using DNA
1O0™ method for extraction of DNA from unsorted mixture samples,
contributor reference samples, and sorted cell fraction P2 and P3.

Qualitative (analyst) assessment of STR profiles followed Virginia
Department of Forensic Science (VDFS) procedures for calling alleles,
examination of controls and identification of artifacts in samples. For
mixture samples, allele assignment to contributors was based on com-
parison to known donor reference profiles. Alleles were noted as either
unique to a donor, shared with at least one other donor, or non-denor
(not attributable to any of the contributors of the sample). In a case-
work setting, qualitative approaches alone would not utilize all of the
data present within an STR profile, underscoring the need for quanti-
tative interpretation protecols such as TA. Thus, we used both quali-
tative and quantitative analyses of mixtures for this study. Quantitative
assessment of selected STR profiles was performed using TrueAllele”
Casework software [5,8]. This probabilistic modeling system uses all of
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 109 of 189

NA. Stokes et al

the peak height and position data from an electropherogram to develop
most likely explanations for the profile by use of Markov chain Monte
Carlo (MCMC) sampling of the data. The TrueAllele” Casework (TA)
mixture deconvolution process is performed in the absence of any re-
ference profiles uniess a reference is “assumed”. No references were
assumed for this study. There is no drop-in or drop-out factor calculated
or needed for the TA analysis process, Instead, the allele data, in the
form of peaks, is modeled de nove for each electropherogram, Every
possible allele pair combination is tested and the probability assessed to
explain that mixture profile, After the mixture deconvolution process is
complete, then comparisons, in the form of likelihood ratios, are per-
formed for all reference profiles of interest. Moreover, the TA process
requires a minimum of two reproducible independent TA analyses of
the STR data, thus if a value brackets zero, small positive log(LR) for
one run and small negative log(LR) for the other, it will also be inter-
preted as inconclusive.

The hypothesis utilized in this study for all mixtures was as follows:
the LR hypothesis (Hp) is that a person contributed their DNA to the
mixture, along with N-1 unknown contributors, The alternative (Hd) is
that the mixture contains N unknown contributors. Qualitative and
quantitative assessments of blood samples were compared for con-
eurrence of results.

3. Results and discussion
3.1. Blood mixture samples

Blood from five different contributors was used to prepare mixture
samples derived from two, three, four or five of those donors in speci-
fied ratios (Table 1}. White blood cells from each of these mixture
samples were labeled with HLA-A*02 antibody and sorted by FACS to
the P2 or P3 fractions corresponding to cell populations that bound to
the antibody probe and cell populations that did not bind to the probe,
i.e, A*02 positive and A*02 negative phenotypes, respectively. The
fluorescence histograms and sorting gates for the two contributor
mixtures are shown in Fig. 1, while the three, four, and five contributor
fluorescence histograms and sorting gates are shown in Fig. 2.

STR profiles were generated from each sorted cell population and
compared to the reference profiles of the contributors for that mixture
sample. Far three, four, and five contributor mixtures, alleles unique to
each contributor are color-coded in the genotype table for ease of vi-
sualization, Each donor was assigned a color: donor 103 = gold, 104 =
purple, 105 = red, 106 = green, 107 = blue. Within each subsample
profile an allele unique to a donor was marked with that donor's color
(Tables 4,6,8,10), otherwise uncolored boxes indicate that allele was
shared by more than one donor in the mixture. All mixture samples and
sorted cell populations were qualitatively analyzed in this manner.

3.2, Blood mixture samples — nve contributor mixtures

‘Two separate, two contributor mixtures containing an A*02 positive

63494 fModure $5406 Mixture

Count

Count

 

 

  

FigG-A FITC-A

Fig, 1, Fluorescence histograms and sorting gates for 93 + 94 and 95:96 two
contributor mixtures. HLA-A*02-labeled cells were sorted into the P2 fraction,
and HLA-A*02-unlabeled cells were sorted into the P3 fraction.

207

Forensic Science International: Genetics 36 (2078) 205-212

3 Contributor Mobdure 1:4:7 9 Conlibuter Mixture 1:1:2

 

 

 

 

 

 

 

500
400-4

= 3004 e

5

g 8
200 4
400-4
od

z

6

 

 

 

 

  

Fig. 2. Fluorescence histograms and sorting gates for the three, four, and five
contributor mixtures. HLA-A*02-labeled cells were sorted into the P2 fraction,
and HLA-A*02-unlabeled cells were sorted into the P3 fraction.

and an A*02 negative contributor were created in 1:1 ratios. The
fluorescence histogram of the first cell mixture (contributors 93 and 94)
after antibody hybridization shows two distinct peaks consistent with
the presence of an A*02 positive and an A*02 negative contributor
(Fig. 1 left panel}. DNA profiling of the unsorted mixture (Table 2)
showed fuil STR profiles for both donors. After sorting, the P2 sorted
fraction (A*G2 positive) showed a complete, single source profile for
donor 94, There were no alleles from 93 detected in this fraction
(Fable 2). The P3 sorted fraction (A*02 negative) showed a full profile
for the negative donor, 94, with only five minor alleles consistent with
93 detected. The peak height ratio of major to minor contributor ranged
between 8:1 to 10:1.

A second mixture composed of donors 95 and 96 showed similar
results (Table 3}. Although the fluorescence histogram showed two
distinct peaks consistent with an A*02 positive and an A*02 negative
contributor, cell populations exhibited more apparent overlap with less
distinct differences in peak fluorescent intensity compared to the pre-
vious mixture histogram (Fig. 1, right). Complete STR profiles for both

 

 

Table 2
STR profiles from two-person mixture (Donors 93, 94).

94 93 93 + 94 P2 Sorted’ 3 Sorted *

Reference Reference UnSorted '

(-} (+)
DSS1179 13,15 10,13 10,13,15 10,13 13,i5
p21sit 28,32.2 28,31 28,31,32.2 28,31 28,32.2
D7S820 12 10,21 10,11,22 10,11 iz
CSF1PO 10,11 10,12 10,11,22 10,12 16,21
D3S1358 16,17 16,17 16,17 16,17 16,17
FHOL 6,7 7,8 6,7,8 7,8 6,7
Di3§317 141,12 8,12 811,12 8,12 11,32
Di6ss39 21,12 9,13 9,11,12,13 9,13 £9),11,12
D2S81338 20,25 19,24 19,20,24,25 49,24 £19),20,25
1198433 «13,15 12.2,15.2 22.2,33,15,15.2  12.2,15.2 13,15
VWA 1? 15,16 15,16,17 15,16 17
TPOX 8,10 8,9 8,9,10 8,9 8, (99,10
D18s51 15,17 12,17 12,15,17 12,27 15,17
AMEL XY XY xY ay XY
D5S8i8 11,13 $12 8,11,12,13 8,12 11, (12),13
FGA 23 2h 21,23 21 (219,23

 

1 Minor peaks are shown in parentheses.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 110 of 189

NA. Stokes et ab.

 

 

Table 3
STR profiles from two-person mixture (Donors 95, 96),

95 96 95 + 96 P2Sorted P33 Sorted

Reference Reference  UnSorted } 1

(A*02—-} {A*02+)
D8S1179 «14,16 14,15 14,15,16 14,15 14,16
D21Si1 28 28,29 28,29 28,29 28
p7sa20 011 8,10 B,10,11 8,10 li
CSFIPO 8,10 10,22 8,10,12 10,12 8,10
D38i358 15,16 15,26 15,16 15,16 15,16
THOL 89 6,7 6,7,8,9 6,7,(8) B,9
D13S317 10,13 11,122 10,11,12,13 11,12,113) 10,13
Dr6ss39 il 8,10 8,16,11 810,01) 11
D28133B 16,20 22,25 16,20,22,25 (16), 16,20

(20),22,25
DE9S433 12,14 13.2,18.2 22,13.2,14,18.2 13.2, 12,14
(14),18.2

VWA 15,48 15,17 15,17,18 15,17 45,18
TPOX 8,14 8,11 8,11 8,14 8,11
DI8S5i «15,17 16,23 15,16,17,23 16,23 15,17
AMEL RR XY XY KY XX
D5$818 11,12 11,12 11,12 11,12 11,12
FGA 22,24 22,23 22,23,24 22,23,(24) 22,24

 

1 Nunor peaks are shown in parentheses,

donors were detected in the unsorted mixture. The P2 sorted fraction
contained a full profile for the positive donor, 96, with seven minor
alleles detected from the negative donor, 95, The peak height ratio of
major to minor contributor ranged in this mixture between 8:1 to 10:1.
The P3 sorted fraction gave a complete, single source profile for the
negative donor. No alleles from the positive donor were detected in this
fraction (able 3}.

Results from the two-person mixtures indicate that antibody hy-
bridization can be used to selectively label and sort contributor cell

Table 4

Forensic Science International: Genetics 36 (2078) 205-212

populations in a dried blood sample. Easily interpretable STR profiles
consistent with each contributor were obtained from the two sorted cell
fractions with only minor contributions from the non-target con-
tributor. The decreased separation between A*02 positive and A*02
negative populations compared to earlier studies (i.e., (3)) may be due
to increases in autofluorescence after drying as suggested previously [4]
or due to increases in non-specific probe interactions due to degrada-
tion of cell targets after drying. Alternatively, differences in the effi-
ciency of antibody hybridization may be donor-specific depending the
presence of cross-reactive HLA alleles, Le., non-A*02 antigens binding
to A*02 antibody probe [14].

3.3. Blood mixture samples ~ three contributor mixtures

Next, three donor samples (105, 106, and 107) were used to create
two separate, three contributor blood mixtures in ratios of 1:1:2 and
dil:l, Donor 106 was HLA-A*02 positive whereas donors 105 and 107
were HLA-A*02 negative (Table 1). Therefore, in both mixtures the P2
fraction should have been enriched in donor 106 whereas the P3 frac-
tion should have been enriched in cells from donors 105 and 107, For
the 1:1:2 mixture, STR profiles from the unsorted mixture yielded full
profiles for all three contributors and profiles from the P2 fraction
primarily contained alleles consistent with donor 106 and with only
two alleles from donor 107 and two alleles from donor 105 detected
(Table 4). The STR profile from the P3 fraction was enriched for donors
105 and 107, with six alleles from donor 106 detected (Table 4).

Quantitative assessment by TA confirmed the qualitative results for
the three contributor mixture sample (1:1:2). TA log(LR) values for the
unsorted subsample were within 100-fold of each other, ranging from
9.4714 to 11.4591 (Table 5), which is equivalent to likelihood ratios of
2.9 billion and 287 billion, respectively. This indicates that it is 2.9
billion to 287 billion times more probable to observe the obtained DNA
results if the person of interest contributed their DNA to the mixture,

Genotype table for the three contributor (4:1:2) blood mixture.(For interpretation of the references to colour
in this table legend, the reader is referred to the web version of this article.}

 

Unsorted Mixture 1:1:2

Sorted P2 (A*62+) Sorted P3 (A*02-)

 

Marker
AMEL
D3§1358
Di81656
D28441
D108 1248
DISS317
Penta B
DI68539
DI8ssi
D251338
CSFIPO
Penta D
THO1
yWA
D21S8i1
D78820
DS5S818
TPOX
DYS391
D8S1179
D128391
1198433
FGA
D2281045 Ii IS

Red =: 105, Green = 106, Blue = LO?.

x

Y¥

17

 

13

 

 

x
15

Y
17
173

  
   
  

 

208
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 111 of 189

N.A. Stokes et al

Table 5

Forensic Selence International: Genetics 36 (2078) 205-212

TrueAllele” Casework analysis for the three contributor (1:1:2) blood mixture sample.(For interpretation
of the references to colour in this table legend, the reader is referred to the web version of this article.)

 

log Likelihood Ratio
Contributor! Unsorted Sorted P2 (A*024} Sorted P3 (A*02-}
9.7462 -16.5399 11.5894
114591 £3.0249 -15.7665
9.4714 -11.9631 20.5656

 

 

1Denor colors correspond to genotype charts in Table 4.

Table 6

Genotype table for the three contributor (1:1:1) blood mixture.(For interpretation of the
references to colour in this table legend, the reader is referred to the web version of this

article.}

Unsorted Mixture 1:1;1

Marker
AMEL
D3S1358
D1S1656
D25441
Hi081248
D138317
Penta E
D168539
D18ssl
D281338
CSFLPO
Penta D
THOL
vWA
D21S811
D78820
D58818
TPOX
DYS391
D8S1179
D125391
D198433
FGA
12281045 ll

 

 

Sorted P2 (A*02+)

 

 

 

Red = 105, Green = 106, Blue = 107.

Table 7

TrueAllele” Casework analysis for the three contributor (1:1:1) blood mixture
sample, (For interpretation of the references to colour in this table legend, the
reader is referred to the web version of this article.}

 

 

Jog Likelihood Ratio
Contributor Unsorted Sorted P2 (A*02+4)*
13.1799 -15.3381
14.5489 5.1996
17.8216 -1.7661

 

 

1ponor colors correspond to genotype charts in Table 6.
2pNA was not detected in the P3 fraction for this mixture.

along with N-1 unknown contributors, than if the mixture contains N
unknown contributors. TA analysis of the sorted cell populations pro-
vided quantitative support that donor 106 was enriched in the sorted P2
fraction and donors 105 and 107 were enriched in the sorted P3 frac-
tion. Specifically, the sorted P2 fraction subsample yielded a log(LR) of
13,0249 for contributor 106, an enrichment of almost 100-fold greater

209

from the unsorted subsample. Concurrently the log(LR) values for
contributors 105 and 107 in the sorted P2 subsample were -16,.5399
and -11.9631, suggesting that they were excluded from the P2 cell
population (Table 5). TA analysis of the sorted P3 subsample yielded a
negative log(LR} value for donor 106, which indicated that this con-
tributor was excluded from the P3 subsample. Donor 105 had a log{LR)}
value of 11.5894, an almost 100-fold increase from the unsorted log
{LR} of 9.7462, Donor 107 displayed a log(LR) value of 20,5656 in the
sorted P3 subsample, an increase of more than 11 orders of magnitude
from the unsorted subsample (Table 5).

Although DNA was not recovered from the P3 fraction of the 1:1:1
mixture, STR profiling results from the unsorted mixture and the P2
fraction suggested efficient separation of the A*02 positive contributor
from the mixture, Specifically, full STR profiles for each of the three
contributors were detected in the unsorted fraction whereas a full
profile for only donor 106 was detected in the P2 fraction (Table 6).
Only one allele from a non-target contributor (107) was detected in this
fraction, TA analysis indicated that there was only statistical support for
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 112 of 189

N.A. Stokes et al

Table &

Forensic Science International: Genetics 36 (2018) 205-212

Genotype table for the four contributor (1:2:2:3) blood mixture. (For interpretation of the references to colour in this table
legend, the reader is referred to the web version of this article}

 

Unsorted Mixtare 1:2:2:3

Sorted P2 (A*024)

Sorted P3 (A*02-)

 

Marker -
AMEL xX Y¥
D381358
DiS1656
D2s44t
D1G$1248
D138317
Penta E
D165539
D18Sst
B25 1338
CSFiPO
Penta D
THO1
¥WA
D2i514
D78820
D5$818
TPOX
DYS391
DsS1i79
D12$391
D198433
FGA
D228iG45

Yellow = 103; Purple

  

 

 

 
 

 
 
    
 

 

104; Green = 106; Blue = 107,

Table 9

     
 

Y

 

 

TrueAllele’ Casework analysis for four contributor (1:2:2:3) blood mixture sample.(For interpretation of the
references to colour in this table legend, the reader is referred to the web version of this article.)

 

 

   

log Likelihood Ratio
Contributor! Unsorted Sorted P2 (A*02+) Sorted P3 (A*02-)
103 G 5.6952 25.8097 04071
93661 49489 13.8653
10.2259 3.902 4 5862
6.3227 4.6193 10.6459

 

 

ADonor colors correspond to genotype charts in Table 8.

donor 106 in the P2 fraction (5.1996 106 compared to -1.7661 for 10
and -15.338 for 105, Table 7). :

3.4, Blood mixture samples -- four contributor mixture

The 1:2:2:3 four contributer biood mixture sample was prepared
with donors 103, 104, 106, and 107. STR profiles from the unsorted
subsample yielded full profiles for all four contributors (Table 8). Based
on respective HLA phenotypes, P2 should have been enriched in donors
103 and 106 and P3 should have been enriched in donors 104 and 107,
The actual STR profile from the P2 fraction was enriched for donor 103,
as seen by the frequency of gold colored alleles in the genotype chart
(Table 8, center), The P2 fraction shows few alleles from donor 106,
compared to what we would expect given the dominance of their alleles
in the P2 fraction of the three contributor mixtures. The STR profile
resulting from the P3 fraction shows alleles consistent with donors 104
and 107, representing all alleles for both of those contributors. All al-
ieles consistent with 106, except for one allele at D2S1338 are also
present, however a qualitative analysis does not utilize much if any
allele peak height information and mixture weight assessments and thus

216

does not always provide a complete picture of the data.

Probabilistic modeling showed evidence of all four contributors in
the unsorted mixture with LR values of ~5.7, 6.3, 9.3, and 10.2 for
donors 103, 107, 104, and 106 respectively (Table 9). After sorting, the
P2 fraction showed significant enrichment for donor 103 (25.8097) and
the P3 fraction showed significant enrichment for donors 104 and 107
(13.8653, 10.6459 respectively}. There was only limited statistical as-
sociation of donor 106 in either sorted cell fractions (3.902 in P2 and
4.5862 in P3)}. Overall, TA analysis provided quantitative support for
one of the A*02 positive contributors and both A*02 negative con-
tributors in the corresponding sorted cell fractions. Although a few
unique alleles for donor 106 were detected in the unsorted mixture
profile as well as the sorted P2 and P3 fractions (Table 8), the lower
statistical support for 106 from TA analysis suggests proportionally
fewer cells were sorted into either P2 or P3 fractions. This may be due
to incorrect partitioning of donor 106 cells into the P3 fraction from
inefficient antibody hybridization. We note that poor detection of al-
leles from donor 106 was observed in multiple cell mixtures for this
study (4:2:2:3 and 1:1:1:1:1 shown below). Direct comparison of hy-
bridized cell populations from the donors 103 and 106 {both A*02
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 113 of 189

N.A. Stokes et al.

Table 10

Forensic Science international: Genetics 36 (2018) 205-212

Genotype table for the five contributor (1:1:4:1:1) blood mixture.(For interpretation of the references to colour in this table

legend, the reader is referred to the web version of this article.)

 

Unsorted Mixture 1:1:1:1:1

Sorted P2 (A*02+)

Sorted P3 (A*02-)

 

Marker .
AMEL x
D3S 13338
DIS1656
D25441
D10S1248
D1358317
Penta B
D165539
DI8S$1
281338
CSFIPO
Penta D
THO!
YWA
D21S11
D7S820
DS5S8818
TPOX
DYS391
D8S1L79
D12$391
D198433
FGA
D2281045

HEE

 

il

 

 

¥
i?

 

Yellow = 103; Purple = 104; Red = 105; Green = 106; Blue = LOY,

Table 11 ’

TrueAliele’ Casework analysis for five contributor (1:1:1:1:1) blood mixture sample.(For interpretation of
the references to colour in this table legend, the reader is referred to the web version of this article.)

 

log Likelihood Ratio
Contributor! Unsorted Sorted P2 (A*02+) Sorted P3 (A*02-}
77709 28.0754 -3.7186
T7105 ~10.3345 19.1138
8.4417 -7. 6818 9.1347
79141 -7,8931 -12.6020
3.4128 -16.3560 94315

 

 

1ponor colors correspond to genotype charts in Table 10,

positive) after drying indicates that donor 103 cells have stronger in-
teraction with the probe as evidenced by higher proportion of cells
above 10 [3] RFU (igure 52), Additionally, mixtures in which donor
106 is the only A*02 positive contributor exhibit lower fluorescence
intensities in the P2 subpopulation compared to mixtures where donor
103 is present (e.g., P2 populations in top two histograms versus
bottom two histograms in Fig. 2}, further suggesting that this is a
contributor-specific trend.

3.5, Blood mixture samples ~ five contributor mixture

The five contributor 1:1:1:1:1 blood mixture sample was composed
of donors 103, 104, 105, 106, and 107, All alleles consistent with the
five donors were observed in the unsorted subsample (Table 10). In a
forensics [aboratory this would be a very challenging mixture, not only
due to the number of contributors but also because all were present in
equal measure. In many, if not most forensic laboratories, the mixture
would be deemed uninterpretable due to its complexity and potential

all

information would be lost.

Donors 103 and 106 were HLA-A*02 positive and are expected to
sort into the P2 fraction whereas donors 104, 105 and 107 were HLA-
A*02 negative and are expected to sort into the P3 fraction.
Qualitatively, the STR profile generated from the sorted P2 fraction was
enriched for donor 103, with 10 unique alleles detected from this
contributor compared to three unique alleles detected from con-
tributors 105 and 106 (Table 10), The STR profile generated from the
sorted P3 fraction showed the highest number of unique alleles for
donors 104 ( = 8), 105 ( = 10}, and 107 ( = 9), with only three alleles
detected that were uniquely attributable to donors 103 or 106
(Table 10). Qualitative assessment determined that the sorted P2 sub-
sample yielded all alleles for donor 103, and the sorted P3 subsample
generated all alleles for donors 104 and 107 and nearly all for 105. The
limited number of unique alleles from donor 106 detected in the P2
fraction are consistent with results from the 1:1:2 mixture and could
indicate less efficient antibody hybridization to this contibuter cell
population and subsequent sorting into the A*02 negative fraction
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 114 of 189

N.A. Stokes et al.

(discussed further below). Additionally, physical adhesion or clumping
of target cells to non-target celis has been observed in previous flow
cytometry studies [3] and could have contributed to non-specific
sorting, and allelic drop-out in this experiment.

Quantitative assessment of the five contributor sample was per-
formed using TA (Table 11). The unsorted subsample included all five
donors, with log(LR} values ranging between 3.4128-8.4417. TA ana-
lysis of the sorted P2 subsample yielded log{LR) of 28.0754 for donor
103, a value that is comparable to a single source sample [15], and
negative values for the other four contributors, The sorted P3 sub-
sample yielded log(LR) of 19.1138 for donor 104, an increase of nearly
12 orders of magnitude. While donor 105 produced equivalent values
for unsorted and sorted fractions, the log(LR) for donor 107 increased
by 6 (a million times more likely increase), Donors 103 and 106 showed
LR values of -3.7186 and -12.6020 respectively suggesting that they
were excluded from the sorted P3 subsample. The TA results provided
quantitative confirmation that donor 103 was enriched in the sorted P2
fraction, donors 104 and 107 were enriched in the sorted P3 fraction
while donor 105 stayed the same, and that donor 106 was not detected
after the cell sorting process.

4. Conclusions

The data presented here suggests that antibody probes combined
with FACS can be used for the front-end separation of contributor ceil
populations in two-person dried blood mixture samples to generate
single source STR profiles. Further, for mixtures containing three, four,
or five individuals, binary sorts based on the presence or absence of an
HLA allele can be combined with probabilistic modeling procedures to
enhance the interpretation of complex mixture samples. Results from
mixtures containing three or more individuals may potentially be fur-
ther improved by combining different antibody probes in the initial
hybridization steps to enhance discrimination of cell populations during
FACS and/or sorting cell populations into more than two fractions (Le.,
non-binary sort) depending ‘on the nature of the fluorescence histogram
and the initial resolution of contributor cell populations with the mix-
ture sample. Alternative antibody probes may be particularly useful for
labelling contributor cell populations that exhibit decreased separation
efficiency with a given probe (e.g., donor 106 with A*02 probe). With
this, it may be necessary to systematically investigate binding effi-
ciencies of specific antibody probes against dried celi populations
containing a range of subtypes of the target allele (e.g., subtypes of
A*02 described in ([16])} as well as cell populations with non-target
antigens within the same cross-reactive group as the target allele
[14,17].

Future studies can also make effort to collect and profile cells from
the discarded fraction of the FACS instrument that result from sorting

_errors or events falling outside the initial gating parameters for target
cells, For some complex mixtures retaining this fraction may help detect
certain contributor cell populations that are incorrectly sorted and also
would be a generally advantageous practice for degraded and/or low
template samples, Although these results suggest that antibody based
cell labelling and FACS separation may be used on dried/compromised
samples, we acknowledge that as the extent of sample degradation in-
creases (i.e, dried for > 24h), decomposition of antigen targets and/or
autofluorescence may present more significant obstacles. Applying this
workflow to the full range of sample types and conditions encountered
in forensic casework may require more robust probe targets or alter-
native autofluorescence-based signatures that can be detected in aged
samples [18].

Grant information

This project was funded by the National Institute of Justice Award

212

Forensic Sctence International: Genetics 36 (2018) 205-212

numbers 2013-DN-BX-K033 and 2015-DN-BX-K024. Flow cytometry
services in support of the project were provided by VCU Massey Cancer
Center, supported in part with funding from NIH-NCE-P30CA016059.
The sponsoring agencies were not involved in the study design; col-
lection, analysis and interpretation of data, or the decision to submit the
article for publication,

Acknowledgements

The authors gratefully acknowledge Julie Farnsworth for providing
technical assistance for this project.

Appendix A. Supplementary data

Supplementary material related to this article can be found, in the
online version, at doi:https://doi.org/10,1016/j.fsigen.2018.07.004.

References

#.M. Horsman, J.M. Bienvenue, K.R. Blasier, J.P. Landers, Forensic DNA analysis on
microfluidic devices: a review, J. Forensic Sci. 52 (uly(4)) (2007) 784-799.

S. Seid!, R. Burgemeister, R. Hausmann, P. Betz, T. Lederer, Contact-free isolation of
sperm and epithelial cells by laser microdissection and pressure catapulting,
Forensic Sci. Med. Pathol. 1 (2005) 153-158,

L. Dean, Y.J. Kwon, MK. Philpott, C.E. Stanciu, $.J. Seashols-Williams, T. Dawson
Cruz, et al., Separation of uncompromised whole blood mixtures for single source
STR profiling using fluorescently-labeled human leukocyte antigen (HLA) probes
and fluerescence activated cell sorting (FACS}, Forensic Sci, Int. Genet. 17 July}
£2015) 8-16.

T.J. Verdon, RJ. Mitchell, W. Chea, K. Xiao, R.A. van Oorschot, FACS separation of
non-compromised forensically relevant biological mixtuzes, Forensic Sci. Int. Genet.
14 Ganuary) (2015) 194-206.

MM. Perlin, M.M. Legler, C.E. Spencer, .L. Smith, W.P. Allan, J.L. Belrose, et al.,
Validating TrueAliele® DNA mixture interpretation, J. Forensic Sci. 56 (Nov(6)}
(2022) 1430-1447,

LA. Bright, D. Taylor, C. McGovern, S. Cooper, L. Russell, D. Abamo, et al.,
Developmental validation of STRmix™, expert software for the interpretation of
forensic DNA profiles, Forensic Sci, Int. Genet. 23 (July) (2016) 226-239,

HLM, Coyle, Sources of computational error in probabilistic genotyping software
used for DNA mixture interpretation, Int. Res. J. Comput. Sci. 2 (May(5}) (2015)
12-16.

S.A, Greenspoon, L, Schiermeier-Wood, B.C. Jenkins, Establishing the limits of
trueailele® casework: a validation study, J. Forensic Sci. 64 (September(S)) (2015)
1263-1276.

J. Ballantyne, E.K. Hanson, M.W. Perlin, DNA mixture genotyping by probabilistic
computer interpretation of binomially-sampied laser captured cell populations:
combining quantitative data for greater identification information, Sci. Justice 53
{June(2}) (204 3} 163-114.

W.M. Scheell, M. Klintschar, R. Mizhasheni, D. Strunk, A, Giuliani,

G. Bogensberger, et al., Separation of sperm and vaginal cells based on ploidy, MHC
class I-, CD45-, and cytokeratin expression for enhancement of DNA typing after
sexual assault, Cytometry 36 (August(4}) (1999} 319-323.

M, Katherine Philpott, C.E. Stanciu, Y.J. Kwen, E.E. Bustamante, S.A. Greenspoon,
C.J. Ehrhardt, Analysis of cellular autofluorescence in touch samples by flow cy-
tometry: implications for front end separation of trace mixture evidence, Anal.
Bioanal. Chem. 409 (July(17}} (2017) 4467-4179,

Forensic Biclogy Procedures Manual Extraction of DNA, (2017) Apr 28; Available
from: htep://www.dis.virginia,gov/wp-cantent/uploads/2017/06/23 0-D2004-FB-
PM-Extraction-of- DNA. pdf,

Forensic Biolagy Section Procedures Manual; Fluorescent Detection PCR-Based STR
DNA Protocols: Powerplex £6 Bio System, (2009), pp. 2-263.

G.E, Rodey, T.C. Fuller, Public epitopes and the antigenic structure of the HLA
molecules, Crit. Rev. Immunol. 7 (3) (1987) 229-267,

MLW. Perlin, K. Dormer, J. Hornyak, L. Schiermeler-Wood, 5, Greenspoon,
FrueAllele casework on Virginia DNA mixture evidence: computer and manual
interpretation in 72 reported criminal cases, PLoS One 9 (March(3)} (2014) 292837.
S. Song, M. Han, H. Zhang, ¥. Wang, H. Jiang, Full screening and accurate sub-
typing of HLA-A*02 alleles through group-specific amplification and mono-allelic
sequencing, Cell Mol. Immuno], 10 (November(6)} (2013) 490-496.

LA, Wade, C.K. Hurley, S.K. Takemoto, J, Thompson, $.M. Davies, T.C. Fuller, et al.,
HLA mismatching within or outside of cross-reactive groups (CREGs) is associated
with similar outcomes after unrelated hematopoietic stem cell transplantation,
Blood 109 (May(9} (2607) 4064-4070.

E.R. Brecato, M.K. Philpott, C.C. Connon, C.J, Ehthardi, Rapid differentiation of
epithelial cell types in aged biological samples using autofluorescence and mor-
phological signatures, PLoS One 13 {May(5S}) (2038) e@197701.

(1)

[2

olen

[3]

[4]

[5

a

[6.

=

[73

[83

(3

hee

[10]

{11]

{12]

113]
[14]

[15]

116]

[17]

(18)

 

 

 

 

 

 

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 115 of 189

EXHIBIT 9
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 116 of 189

SCIENTIFIC ADVISORY COMMITTEE
October 15, 2013 9:00 am
Department of Forensic Science
Central Laboratory Training Room 1
Proposed Agenda

I. Cail to Order —- Committee Chair Jami St. Clair
© Welcome New SAC Members

ll. Approval of Agenda

 
 
 
 
  
 

ill. Approval of Minutes of May 14, 2013 meeting
NV. Chair's Report, if any
V. DFS Director’s Report — Director Linda C. Ja k

@ DFS Update

e Facilities
Workload/Backlogs
Grants
Resources and Budget Outlook,
Laboratory News/Updates
e Staffing:and Instrumentation:

      
  
   

st-Convi on DNA Testing:Program
ler updates, if any a

  

Vi. Old Business

® True Allele: DFS Validatic Studies and Case Experience -- Brad Jenkins, DFS
Biology Program Manager.

e Report of DNA/Biology Subcommittee on True Allele - Consideration of
Recommendation by SAC -- Brad Jenkins

e __ Latent Prints Manual / Mideo Implementation — Sabrina Cillesson, DFS Physical
Evidence Program Manager

e Trace Evidence Update - Scott Maye, DFS Chemistry Program Manager

Vil. New Business
e Outlook for 2014 Legislation - Gail Jaspen, DFS Chief Deputy Director

Vill. Public Comment, if any
IX. Confirm future meeting dates

X. Adjourn
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 117 of 189

EXHIBIT 10
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 118 of 189

FORENSIC SCIENCE BOARD
Wednesday, October 16,2013 9:00 am
Central Laboratory, Classroom 1
Draft Agenda

Call to Order and Welcome — Board Chair Jo Ann Given

Adoption of Agenda

   

Approval of Draft Minutes of August 7, 2013 meeting .“
Board Chair’s Report, if any

DFS Director's Report - Director Linda Ja ékso

e State of the Agency | | i ' ‘i
Facilities mT "
Resources — instrumentation / Budget 0
Workioads / Backlogs

Customer Communication

New DFS Website

Grants ad
Implications of Federal Government Shutdown (TENTATIVE)

ooo0dcadm[UmOUUOUO

Scientific Advi stimittee Report and Recommendations Deac Chair Jami St. Clair

 

o- ~ Gail FS Ones

e Western Region gan ef

   

New Business

e Reaccreditation - DFS Director of Technical Services Alka Lohmann

e Review and Adoption of Proposed Annual Report of the Board Pursuant to
VA Code § 9.1-1110 - Gail Jaspen

e Outlook for 2014 Legislation — Gail Jaspen

Public Comment, if any
Confirm future meeting dates

Adjourn
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 119 of 189

EXHIBIT 11
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 120 of 189

Welcome to the world of TrueAllele® Cloud

TrueAllele Casework objectively interprets complex DNA evidence. Starting from
laboratory data, TrueAllele quickly separates mixtures to produce accurate match
statistics. The technology resolves degraded and touch DNA, and mixtures with many
contributors or relatives. TrueAllele routinely makes DNA identifications for police,

prosecutors, defense lawyers, crime labs, and actual innocence.

The TrueAllele Cloud lets anyone test DNA evidence, without having to purchase a
system. Forensic scientists and students can learn about TrueAllele on the
Cloud. Crime laboratories use the TrueAllele Cloud for validation, training, and extra

computer capacity. Defense lawyers and experts can confirm TrueAllele case reports.
Hf you are interested in testing DNA mixtures your own data using TrueAllele on the

Cloud, please contact Cybergenetics at data@cybgen.com or call 412-683-3004 for

more information.

Cybergenetics © 2020 Page 1 of 1
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 121 of 189

EXHIBIT 12
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 122 of 189

TrueAllele® Methods: Statistical Model

System 3, Version 25
September 2008 model

Mark Perlin, PhD, MD, PhD
Cybergenetics, Pittsburgh, PA
8 March 2016

Overview

This document provides scientific background and mathematical formulas for statistical
modeling in the TrueAllele system. The document complements previously published

descriptions of the hierarchical Bayesian model for genotype separation.

Data

Short tandem repeat (STR) data originate as charge-coupled device (CCD) camera counts
that are collected on a genetic analyzer from fluorescently end-labeled DNA fragments as
they are separated by size via gel electrophoresis. These multi-spectral CCD signals are
isolated by their fluorescent dyes using a color separation matrix to form dye-specific
signals via matrix inversion.

Signal analysis identifies a DNA data peak corresponding to a particular DNA
fragment. Using allelic and internal size ladders, the analysis determines a DNA peak’s size
(bp) and allele length (repeats), as well as the DNA quantity measured in relative
fluorescent units (rfu). A data vector records the DNA quantity (including zero) for every

fragment size,
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 123 of 189

We model the quantitative data at STR locus / (of L loci) using several variables.
Data vector d, forms a pattern that maps DNA product lengths into their observed

quantitative peak heights.

We linearly model the data vector d, using a truncated (2 0) multivariate normal
distribution N, of the mean vector y, and covariance matrix 2%, as
d, ~N, (H,>%))
We write the peak data covariance matrix 2, as
L=o Vite
where o? is amplification dispersion, 1” is detection variation, and V, is a diagonal matrix

diag (d,) of peak heights.

Data Usage

TrueAllele determines statistical parameters directly from the data, mining DNA evidence
for statistical information. The fully Bayesian system does not require calibration (i.e,
setting parameters from historical laboratory data unrelated to evidence data).

TrueAllele inputs and uses all the data. There are no thresholds, since uncertainty is
determined statistically from the data. There is an optional rfu cutoff, usually set at ten rfu
(within the background noise), well below allelic peak events. Should alleles be observed
below this level, the cutoff can be lowered or turned off.

Allele dropout occurs when alleles that are present in the genotypes do not appear
in the data signal. Bayesian modeling accounts for all genotype possibilities, whether or
not component alleles manifest themselves in the genotyping data. TrueAllele assesses
allele dropout through a likelihood function, assigning lower probabilities to genotype
proposals that have less support in the data. TrueAllele addresses allele drop-in events ina
similar way. There are no explicit drop parameters ~ Bayes theorem with an informative
likelihood function addresses data drop phenomena.

Using all the data is thorough and preserves identification information. Eliminating

human data decisions (choosing loci, peaks, artifacts) removes human bias from the
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 124 of 189

interpretation process. Users cannot “control their data,” The user supplies the data,
makes few assumptions (number of contributors, sampling time, degradation option), and
the rest is done automatically by the computer system.

TrueAllele can answer questions about different data combinations. Data from
multiple items or amplifications can be used in a joint genotype analysis. Known genotypes
(e.g. a victim present in a mixture, ascertained by case context or match statistics) can help
reduce problem complexity.

A comparison genotype (e.g,, a suspect} cannot be part of interpreting evidence,

The computer does not know the “answer” when it separates genotype from evidence. A
match comparison is only made afterwards. Guaranteeing that genotype inference is

entirely separate from match statistic calculation helps ensure process objectivity.

Mass

DNA is packaged in the cell nucleus. This cell packaging is opened when DNA is extracted
from a biological sample and made available for laboratory analysis. The mass, or number
of intact DNA molecules examined in a test tube, is modeled as a normal random variable.

The total DNA quantity at locus / is given by mass parameter m,. The locus mass

m, prior is a (nonnegative) truncated normal distribution on feasible total peak rfu values.

m, ~ N, (5000, 5000")

Genotype

Individuals inherit DNA from two parents, Therefore, at a given genetic locus on an

autosomal chromosome, a cell has two alleles (STR length variants), one from each parent.

This pair of alleles is called a genotype. A genotype is represented as a vector of all possible

allele sizes, with each vector entry containing a number of alleles at that particular size.
With K contributors to the data, we represent the k” contributor genotype

parameter at locus / as a vector g,,, where the DNA length entries contain allele counts
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 125 of 189

that sum to 1, A heterozygote genotype vector g,, contains two 1/2 entries, while a
homozygote has a single 1 entry; all other vector entries are 0,
The genotype prior probability Pr{g,, = x} at allele pair x=[i j] is a product of

population allele frequencies { f}.

iP, i=j

Bu) one, ivi

TrueAllele’s likelihood function assesses a genotype candidate value to determine
how well it explains the observed data. The likelihood is larger when the quantitative data
is better accounted for by a predicted peak height pattern based on the allele pair value.
For the i” data observation d,, at locus /, the likelihood function for a genotype g,, is the

probability Pr{d,, Ig..= X,...} of the data conditioned on genotype value x, where “...
denotes the other model variable values, given by the data distribution d, ~ N, (4,,2)).

Combining the prior genotype probability together with J independent genetic data
observations, we can compute the posterior genotype probability using Bayes theorem as
the product of prior probability and joint likelihood functions. The probability mass
function (pmf) q(x) of genotype g,, is the joint probability distribution

i
Pr{ gi, =x] Dy ya sesdy pf oe Pr{ ge, = x} ‘[[Pr{d, Ig.) = X,.up
i=l

over all the relevant random variables.
Mixture Weight

A mixture contains DNA from two or more people. The relative amount of DNA from a
person contained in the mixture is a mixture weight value between zero and one. The sum
of the mixture weights over all the people contributing the mixture is one.

The mixture weight parameter at locus / is a vector w, whose K contributor

4
components sum to 1, so that ye =1. A hierarchical model of mixture weight at every
kel
- Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 126 of 189

locus provides a better fit to the data. We therefore draw each individual locus weight w,

as a hierarchical prior from a common DNA template mixture weight w using a truncated

(simplex) multivariate normal distribution as
W, ~ Nag ayes (w, y?-1)

The mixture weight covariance is an identity matrix scaled by a mixture variance yr.
The template mixture weight w is assigned a uniform prior probability over the K
contributor simplex.
w ~ Dir(1)
The mixture variance y” has an inverse gamma prior probability distribution.

yw? ~Gam(1/2, 1/200)

Genotype Combination

Genotypes are combined in a mixture by adding together contributor vectors, with each
contributor weighted by its mixture weight. The sum is a genotype vector that describes
the total number of alleles in the sample at each fragment size.

A quantitative linear model of data pattern d, at locus / has an expected vector
value pt, given by the weighted genotype sum

K
Ly = Wey Bey

k=l
Amplification Variance

The polymerase chain reaction (PCR) is an imperfect copying mechanism. A PCR cycle does
not automatically double the number of copies of a particular DNA fragment. Rather, the
number of fragment copies randomly increases each round by a factor between one and
two. This random branching process follows the mathematics of a Poisson counting

process, which can be modeled as a positive-valued distribution having a variance that

scales with fragment quantity y as oy,
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 127 of 189

The data variation parameter o* has an inverse gamma prior probability
distribution.

o* ~Gam(10, 20)

Background Variance

Instrument noise arises from a genetic analyzer’s laser signal, optical path, CCD camera,
and other sources. This background noise is independent of the PCR process, and can be
modeled as a normal distribution having a fixed variance parameter.

The data variation parameter t” has an inverse gamma prior probability
distribution.

? ~Gam(10, 500)

PCR Stutter

The DNA polymerase enzyme can drop or add a repeated STR unit when replicating an STR
fragment. The Markov chain process forms a random pattern of fragment lengths centered
about the primary allele length. This PCR stutter pattern is far more pronounced with the
mono- or di-nucleotide repeat loci used in genetics, and attenuated somewhat with the
tetra- or penta-nucleotide repeats used in forensics.

The stutter amount increases with the number of repeats, and can be modeled as a

regression line. Let x be the number of repeat units, and y the stutter proportion. Then
the linear model relating increasing stutter amount to repeat length at a locus is:
y~N (a+ bx,o?)
Prior probabilities for the PCR stutter model parameters are:
a~N(0,1]
b~N(0,10~)
oy ~ Gam{0.5,0.5 107)

The stutter proportion is constrained to lie between 0% and 15%.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 128 of 189

Relative Amplification

PCR amplifies shorter DNA fragments more efficiently than longer ones. This relative
amplification displaces allele mass away from longer alleles toward short ones.

The allele mass rebalancing increases with the size difference between alleles, and
can be modeled as normally distributed variation in allele height. Let Ax be the difference
in repeat units, and Ay the difference in allele peak heights. Then the linear mode] relating
allele height difference to size difference at a locus is:

Ay ~N(c-Ax,o?)
Prior probabilities for the relative amplification model parameters are:
c~N(0,10)
o;,’ ~Gam(0.5,0.5-10 |

Differential Degradation

Polymerase requires a connected DNA fragment in order to make a copy. One or more
breaks in a DNA sequence will prevent PCR copying. The chance of having no breaks in a
fragment (unimpeded copying) follows an exponential decay curve in the fragment length |
variable, with a decay rate proportional to the density of DNA breaks.

Since TrueAllele models the DNA mass and variation of each experiment separately,
no additional modeling is needed when DNA degradation or inhibition is the same for all
contributors. However, when there is differential degradation between the different
contributors, the decay rate of each contributor’s DNA can be determined by logarithmic
modeling of the exponential process.

Let x be allele size, y contributor allele amount, and Voy the effective contributor

amount following DNA degradation. Then the linear model relating effective allele amount

to allele size for a contributor at a locus is:
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 129 of 189

yop

a2 ~ N(-a . x,02)

Prior probabilities for the differential degradation model parameters are:
A~N, (0,10)

o;? ~Gam{0.5,0.5-10-7)

Hierarchical Modeling

TrueAllele models variables hierarchically, subdividing them by experiment. Thus one
parameter can expand into many parameters, one for each STR locus experiment, and
another one for the group. This expansion of variables permits modeling that is more
customized to the data, yielding more accurate answers.

For example, contributor mixture weights are determined for each locus experiment

as the set of variables {w,}, and also for the DNA template as group variable w.

K
d,~N, [m wy 8.0)
kok
2
Ww, ~ Nay (w. y 1)

w ~ Dir (1)

Statistical Computing

The joint probability distribution is fully specified as the product of the likelihood and prior
distributions. Using a Metropolis-Hastings sampler, we iteratively draw from the posterior
probability distributions of {g,,}, fw, {m,}, w, 0’, 0’, w and other variables using
Markov chain Monte Carlo (MCMC) computer methods.

Once beyond the initial burn in phase, the Markov chain samples from the joint

posterior probability distribution. Marginalizing these posterior samples to each genotype
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 130 of 189

random variable g,, for contributor & at locus 1, we obtain the desired posterior

probability functions g(x) for the genotypes.

Match Statistic

~The likelihood ratio (LR) is the information gained in the hypothesis H odds by having
observed data
ee O(H|dy.dp.ds)
O(H)
Here, hypothesis # is that the suspect contributed to the DNA evidence, and the DNA data

comprises the questioned evidence d,, the reference population allele frequencies d, and

suspect profile d,.

Standard Bayesian rearrangements tell us that the LR can also be written as the
ratio of conditional probabilities
_ Pr{dy|H.dy.de}

a Pr {dy [Ft .dy ds f

where # is the alternative hypothesis that someone else contributed to the evidence.

Suppose that there is uncertainty in the evidence genotype having pmf q(x) or in the

suspect genotype with pmf s(x). Then this genotype uncertainty is expressed in the LR as

do (x)-s(x)
ESSA)

xeG

where 2, (x) is the likelihood function of the evidence genotype Q and r(x) is the pmf of

reference population genotype.
Bayes theorem lets us rewrite this ratio of likelihood sums as a numerically
equivalent sum of posterior genotype probability product ratios. Probability can be more

intuitive and easier to explain than likelihood.

un-y.200)900

)
ca (x
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 131 of 189

This genotype probability formulation expresses the LR as a sum of ratios that compare

match probability to coincidence.
Co-ancestry Correction

The LR for the hypothesis that a person contributed their DNA to evidence items 1 and 2 is

calculated from genotype probability distributions via:

S's (2)+ Ag (x) - g(x)
LR= xe
YY AG) Ay) 929)

xeG yeG

 

The joint prior probability z,(x,y) function is just the product of independent
population priors 2(x) and (y) when not accounting for co-ancestry (i.e. 8 = 0).
However, it is more accurate and conservative to recognize that people in a human
population share common ancestors (i.¢., 0 >0).

The conditional match formulae for the homozygote and heterozygote cases
developed by Balding and Nichols were given in the National Research Council (NRC) Il
report equations 4.10a and 4.10b, derivable from the probability ratio 7, (x,y) / x(x). The

corresponding joint prior probabilities 2,(x,y) ata particular value of @ are:

Py [(1- O)p, +6|[(i- @)p,+ 26 || (1- 8)p,+ 30 |

 

 

7, (aa,aa) = fay 2
n,{ab,ab) = AP o [(l- 8) Pg +0 |p, [( —0)p, +6 |(1-0)
_ (i+e@)(1+20)

In situations where the genotype allele pair values are not the same, the joint probabilities

n,(x,y) can be similarly calculated from their Dirichlet distributions, as described in

Chapter 4 of Evett and Weir’s DNA interpretation textbook.

10
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 132 of 189

References

Balding DJ, Nichols RA (1994) DNA profile match probability calculation: how to allow for
population stratification, relatedness, database selection and single bands. Forensic Sci Int

64: 125-140,
Ballantyne J, Hanson EK, Perlin MW (2013} DNA mixture genotyping by probabilistic

computer interpretation of binomially-sampled laser captured ceil populations: combining

quantitative data for greater identification information. Sci Justice 53: 103-114

Evett IW, Weir BS (1998) Interpreting DNA Evidence: Statistical Genetics for Forensic

Scientists. Sunderland, MA: Sinauer Assoc.

National Research Council (1996) Evaluation of Forensic DNA Evidence: Update on

Evaluating DNA Evidence. Washington, DC: National Academies Press.

Perlin MW, Lancia G, Ng S-K (1995) Toward fully automated genotyping: genotyping
microsatellite markers by deconvolution. Am / Hum Genet 57: 1199-1210.

Perlin MW, Szabady B (2001) Linear mixture analysis: a mathematical approach to
resolving mixed DNA samples. J Forensic Sci 46: 1372-1 377,

Perlin MW, Sinelnikov A (2009) An information gap in DNA evidence interpretation. PLoS
ONE 4: 8327:

Perlin MW (2010) Explaining the likelihood ratio in DNA mixture interpretation. Promega’s

Twenty First International Symposium on Human Identification. San Antonio, TX.

Perlin MW, Legler MM, Spencer CE, Smith JL, Allan WP, et al. (2011) Validating TrueAllele®
DNA mixture interpretation. J Forensic Sci 56: 1430-1447.

11
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 133 of 189

EXHIBIT 13
~ Case 2:19-cr-00369-DWA ‘Document 108-2°*Filed*10/14/20 “Page 134’of T89

 

COMMONWEALTH of VIRGINIA

DEPARTMENT OF FORENSIC SCIENCE

OFTICE OF TH DIRECTOR 700 NORTH STH SPRERT

DEPARTMENT OF FORENSIC SCIENCE REIGHMOND, VIRGINIA 28218

A Natlonally Accredited Laboratory (804) 786-228! Fax (804) 786-6857
April 4, 2016

Daniel T. Satterberg, Prosecuting Attorney
W554 King County Courthouse

516 Third Avenue

Seattle, Washington 98104

Re: The Virginia Department of Forensic Science Validation of TrueAllele® Casework

Dear Mr, Satterberg,

{am employed at the Virginia Department of Forensic Science (DFS) as a Forensic
Molecular Biologist. TrueAllele” Casework was validated by our laboratory prior to its use
on forensic casework. As part of my job responsibilities with DFS, I was the principal
scientist on the validation study for TrueAllele®,

The validation of any new technology by a forensic laboratory is necessary and
- required prior to its implementation and use for analysis of evidence, The primary aims of
validation work are to determine if the product performs as advertised, to develop an expertise
in the use of the product, to assess the accuracy, precision and reproducibility (where
applicable) of the technology, and to understand its limitations.

We have achieved these goals without the source code to TrucAllele” Casework, as is
true for the many different technologies and products that we use daily in the laboratory.
Testing TrueAllele® Casework using complex DNA profiles where we knew the answer (Le,
the genetic makeup of the contributors to the DNA profiles) provided.invaluable information.
Moreover, simple statistical calculations performed by TrueAllele® Casework were compared
to values produced by another previously validated software program and the comparison -
aided our laboratory in the validation process. This internal validation work informed us as to
the accuracy and reproducibility of the process, the limitations of the system, the ability of the
technology to defect minor contributors to the DNA profiles (sensitivity) and perhaps most
importantly, the ability to eliminate non-contributors to the DNA profiles (specificity),

Our ability to use a given technology for forensic DNA profiling is verified by
thorough validation work, not studying the source cade, We have never requested the source

1
mira CASE 2:19-6-00869-DWA™ Document 108-2 Filed 10/14/20" Paget35°of 189

code for the TrueAllele” Casework software because it was not necessary in order to
determine the reliability of TrueAllele® Casework.

[have attached a copy of our published validation study for your reference.
Sincerely,

Susan A, Greenspoon, Ph.D.
Forensic Molecular Biologist
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 136 of 189

EXHIBIT 14
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 137 of 189

  

frontiers
in Genetics

GENERAL COMMENTARY
published: 15 March 2017
doi: 10,9389/fgene.2017.00033

 

OPEN ACCESS

Edited by:
Sue Pope,
Principal Forensic Services, UK

Reviewed by:

Pater Ronaid Gunn,

University of Technology Sydney,
Australia

*Correspondence:
Duncan A. Taylor
Duncan. Taylor@sa,gov.au

Specialty section:

This articla was submitied to
Statistical Genetics and Methadalagy,
a section of the journal

Frontiers in Genetics

Received: 03 November 2018
Accepted: 28 February 2077
Published: 15 March 2017

Citation:

Taylor DA, Brighi U-A and Buckleton J
(2077) Commentary: A “Source” of
Error: Computer Code, Criminal
Defendants, and the Constitution.
Front. Genet. 8:33,

doi: 10,4389/Agene.201 7.00033

 

Commentary: A “Source” of Error:
Computer Code, Criminal
Defendants, and the Constitution

Duncan A. Taylor*?*, Jo-Anne Bright® and John Buckleton®

? Forensic Science South Ausiralia, Adelaide, SA, Ausiratia, ? School of Biological Sciences, Flinders University, Adelaide, SA,
Ausiralia, ‘institute of Environmentat Science and Research, Auckland, New Zealand

Keywords: source cade, STRmix, DNA profile interpretation, closed source, court challenge

A commentary on

A “Source” of Error: Computer Code, Criminal Defendants, and the Constitution
by Chessman, C. (2017), Calif Law Rev. 105, 101-193.

Chessman (2017) warns of the current trend to admit into court unchallenged the results of
complex computerized calculations. He provides a number of examples and arguments claimed
to demonstrate the need for open source software to remove the “black box” element. We agree
with parts of this sentiment, and the topic of this special issue, that there is a danger with those
using and receiving information from black box systems.

Some care however is needed with simple diagnoses and prescriptions such as these.

Modern probabilistic genotyping software are replacing methods previously applied manually.
We have great confidence in the forensic community with regard to both integrity and dedication.
The previously applied processes are usually a composite of standard operating procedure and
human judgment. The difference between these and probabilistic software is largely that the
processes in the software are encoded.

Many disciplines are sufficiently broad that practitioners need to rely, in part, on the work of
others. This is not new (for a discussion on this point see Taylor, 2016). The risk to which Chessman
refers arises when the individual using the system has so little understanding that they do not know
how to use the system, or when it has not worked'. Chessman provides some helpful suggestions
for how breaking down black box barriers can be addressed on an individual and systemic scale.
As developers of expert system STRmix™? (Taylor et al. 2013), we wish to address some of the
alarmist points in Chessman (and echoed by others®) that gives the impression that producers of
expert systems are all either incompetent or corrupt.

We first wish to correct a couple of points in (Chessman, 2017). Regarding the “erroneous
assumption” referenced by footnotes 49-51: This miscode, and indeed any miscode found that has
been identified in STRmix™ development or use, was identified by examination of the program's
output and not the source code. It would be nearly impossible to identify subtle errors in code
by viewing the code, The identification has always been a result of comparison of the results
produced by a program to some known control’, The results of these comparisons then trigger
the examination of a specific section of the code in order to discover the source of the discrepancy.

 

INote that this is not an issue with just computer programs, recent history has numerous examples within forensic biology
showing that a misunderstanding of the way a system works at a fundamental level can cause issues even when the calculations
themselves are relatively simple and able to be done by hand (Budowle and Bieber, 2015).

2 An expert system that analyses STR DNA profile data.

3 For example see EPIC (https://epic.org/state-policy/foia/dna-software/).

4Commonly a “by-hand” recreation of the expected value(s).

 

Frontiers in Genetics | waay.frontiersin.org

1 March 2017 | Volume 8 | Article 33
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 138 of 189

Taytor et al.

Commentary: A “Source” of Error

 

Even as developers, during the developmental validation of new
versions of STRmix™, we utilize the extended outputs of the
software to validate, and do not validate by examination of
code. A further reference (footnote 98} makes the same incorrect
assumption that it was code review that lead to the discovery of
a programming error. Our experience has been that even more
crucial than a review of source code, is the ability to have access
to outputs that demonstrate each step of a calculation. We should
also note that our ongoing evaluation and testing of the software
is a marker of continuous validation and refinement, rather than
just fixing “errors” and “blunders.”

The second point we wish to make is that the type and
magnitude of miscodes are important to consider, The majority
of programming errors will lead to instances of a program
“crashing” or failing to produce an answer. These types of
errors are arguably inconsequential as they will not lead to any
erroneous results being produced. More serious are miscodes
where no errors are identified or displayed by the software.
‘These can be split into those that will be clearly identifiable?
and those that are more subtle and may go initially unnoticed.
Even in this latter category, the question should be asked “What
effect does this error have?” If the magnitude of the difference
in the result caused by the miscode is small compared with the
natural variability in the results being produced® then arguably
the consequences are minimal. We are by no means suggesting
that that these types of errors are acceptable, they should be
rectified as soon as found. We simply suggest that they tend
to be used for scaremongering in a manner disproportionate
to their impact. Case in point is the oft quoted article (David
Murray, 2015), which contains the never quoted sentence “The
DNA likelihood ratios in both the new and original statements
appear to be the same.”

We agree with the suggestion of Chessman that source code
should be available for scrutiny. STRmix™ abides by one of the
mechanisms that Chessman suggests, namely the ability for code
to be disclosed under confidentiality agreements’. We note that
running of STRmix™ is just the final step in a long journey
of computerized activities that ultimately lead to an answer.

5Such as value of a probability greater than one, or a negative amount of some
substance,

This may either be in the raw results due to inherent variability in the laboratory
process or it may be variability in the statistical result due to an evaluation method
that utilizes random number generation (Bright et al., 2015).

he code of STRmix™ has been viewed under such conditions in the past,

REFERENCES

Bright, J.-A., Stevenson, K. EB, Curran, J. M. and Buckleton, j. $. (2015).

The variability in likelihood ratios due to different mechanisms.
Forensic Sei, Inf. Genet. 14, 187-190. doi 10.1016/j.fsigen.2014.
10.013

Budowle, B., and Bieber, F. R. (2015). Final Report on Review of Mixture
Interpretation in Selected Casework of the DNA Section of the Forensic Science
Laboratory Division, Department of Forensic Sciences, District of Cofumbia.
Available online at: http://dfs.de.gov/page/usao-report-april-2015.

Chessman, C. (2017, A “source” of error; computer code,
criminal defendants, and the constitution. Calif Law Rev. 105,
101-193.

A true challenge of all steps in the process would require the
examination of the source code underlying the Java programming
language in which STRmix™ js written, the Windows™
operating system on which it is run, the software used to process
the raw electrophoretic data, the software used to collect the
raw electrophoretic data from the electrophoresis instrument,
the code used to run the electrophoresis instrument, the PCR
thermocycler, the quantification instrument and a myriad of
no doubt thousands of blocks of code that sit within the
numerous Peripheral Interface Controllers that control hardware
components.

With the advent of complex computerized evaluation of
evidence, there is a shift from a time where an expert can
testify to all aspects of the evaluation, to one where, at some
level, the workings of an expert system are accepted without
absolute understanding. This may initially seem frightening,
but an examination of the bigger picture suggests otherwise,
It would be difficult to argue that the use of computerized
breathalyzers is a backwards step from the reliability of the
Field Sobriety Test. Similarly, virtually all senior advisory
bodies relating to DNA profile evaluation recognize the
clear benefits of the probabilistic interpretation systems
(which by nature of their complexity require computerized
implementation) over the preceding manual or binary
interpretation methods (Coble et al., 2015; SWGDAM, 2015).
In our efforts to ensure that software is not the “source”
of errors, it is important to recognize that even with the
noted occurrences of these errors, the current computerized
solutions, when used by trained experts, represent a vast
improvement to the quality and reliability of evidence presented.
in court.

AUTHOR CONTRIBUTIONS

All authors contributed to the discussions and writing of the
manuscript. Points of view in this document are those of the
authors and do not necessarily represent the official position or
policies of the author’s organizations.

FUNDING

Funding to write this manuscript was provided by the author's

_ institutions only in the sense of allowing work time to be used to

develop the document.

Coble, M. D., Buckleton, }., Butler, J. M. Egeland, T.. Fimmers, RB. Gill,
B, et al. (2015), DNA Commission of the international Society for
Forensic Genetics: recommendations on the volidation of software
programs performing biostatistical calculations for forensic genetics
applications. Forensic Sci. Tat, Genet, 25, 191-197, doi: 10,1016/j.fsigen.2016.
89.002

David Murray (2015). Queensland Authorities Confirm ‘Miscode’ Affects
DNA Evidence ia Criminal Cases {Online}. Available online at:
http://www.news.com.auv/national/queensland/queensland-authorities-
confirm-miscode- affects-~dna-evidence-in-criminal-cases/news-story/
833¢580d3f1c59039efd latefS5af92b [Accessed].

Scientific Working Group on DNA
(SWGDAM}. (2015). Guidelines for the

Analysis Methods
Validation of

 

Frontiers in Genetics | weay.frontiersin.org

March 2017 | Volume 8 | Article 33
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 139 of 189

Taylor et al.

Commentary: A “Source™ of Error

 

Probabilistic Genotyping Systems [Online]. Available online at:
http://media.wix.com/ugd/4344b0_22776006b67c4a32a5ffc04fe3b56515, pdf
[Accessed 3 October 2016).

Taylor, D. (2016), Is technology the death of expertise? Forensic Sci. Int. Genel. 24,
el-e3. doi: 10,1016 /)-fsigen.2616.06.006

Taylor, D., Bright, J.-A. and  Buckleton, =f. (2013). The
interpretation of single source and mixed DNA profiles.
Porensic Sci. Int. Genet. 7, 516-528. doi: 10,1016/j.fsigen.2013.

05.011

Conflict of Interest Statement: Authors are technical developers of commercial
software STRmix™ but do not benefit financially from sTRmix™,

Copyright © 2617 Taylor, Bright and Buckleton. This is an open-access article
distributed under the terms of the Creative Commons Attribution License (CC BY).
The use, distribution or reproduction in ofher fortans is permitted, provided the
original author(s) or licensor are credited and that the original publication in this
journal is cited, in accordance with accepted academic practice, No use, distribution
or reproduction is permitted which does not comply with these terms.

 

Frontiers in Genetics } way. frontersin.org

March 2017 | Volume @ | Article 33
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 140 of 189

EXHIBIT 15
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 141 of 189

Filed 1/9/15
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 

 

California Rules of Court, rule 8.1775(a), prohibits courts and partles from citing or relying on opinions not certified for
publication or ordered published, except as Specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

 

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

SECOND APPELLATE DISTRICT

DIVISION FOUR
THE PEOPLE, B258569
Petitioner, (Los Angeles County
Super. Ct. No. NA093179)
V.
THE SUPERIOR COURT OF
LOS ANGELES COUNTY,
Respondent;
MARTELL CHUBBS,

Real Party in Interest.

 

 

ORIGINAL PROCEEDINGS in mandate. Richard R. Romero, Judge. Writ
granted.

Jackie Lacey, District Attorney, Roberta Schwartz and Matthew Brown,
Deputy District Attorneys, for Petitioner.

No appearance for Respondent.

Angelyn Gates for Real Party in Interest.

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 142 of 189

Real party in interest Martell Chubbs was charged in a November 28, 2012
information with the murder of Shelley H. in 1977 (Pen. Code, § 187, subd. (a).
The charge was filed after a DNA sample from the victim was found to be a match
for Chubbs. The People petition for a writ of mandate to overturn the order of the
superior court compelling the disclosure of a computer source code for software,
TrueAllele® Casework (TrueAllele), which was used in the DNA analysis. The
People contend that the source code is a protected trade secret of the creator and
owner of the software, Mark W. Perlin, and his company, Cybergenetics. We

prant the petition.

FACTUAL AND PROCEDURAL BACKGROUND
Preliminary Hearing Evidence*

In December 1977, Long Beach Police Department officers found the 17-
year-old victim in her Long Beach apartment. She was lying on the end of the bed
with her feet touching the ground and with an electrical wire tied around her neck.
During an autopsy, swabs were taken from the victim’s vagina and smeared onto
slides.

In June 2011, as part of a cold case investigation, Sorenson Forensics
(Sorenson) conducted a DNA test on the vaginal swabs from the victim. Sorenson
generated a DNA report that indicated three contributors to the DNA: a major

sperm DNA profile attributable to an unidentified male, a minor sperm DNA

 

t All unspecified statutory references are to the Penal Code.

? The People have not included the transcript of the preliminary hearing, instead
relying on a declaration from the deputy district attorney who appeared at the preliminary
hearing, summarizing the evidence.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 143 of 189

profile, and a partial DNA profile attributable to the victim. Sorenson excluded the
victim’s husband, Nolan Hankins, as the source of the major sperm DNA profile.”

Although the record before us does not include the basis for the arrest, Long
Beach Police Department detectives arrested Chubbs in August 2012. Chubbs
confirmed that he lived in Long Beach in the 1970s.

In September 2012, Sorenson compared the DNA profile of Chubbs, an
African-American, to the major sperm DNA profile and found a match. The
frequency of the profile occurrence in the general population was determined to be
one in approximately 10,000 for African Americans.

At the preliminary hearing in November 2012, Chubbs was held to answer
for one count of murder. The information charged Chubbs with one count of
murder and alleged six prior convictions of serious felonies (§ 667, subd. (a)(1))
that also qualified as strikes under the Three Strikes law (§§ 667, subds. (b)-(i),
1170.12, subds. (a)-(d)). In January 2013, Chubbs pleaded not guilty to the murder
charge.

As part of trial preparation, in September 2013, the People sent the victim’s
vaginal slide to Cybergenetics’ lab in Pittsburgh, Pennsylvania for further testing.
Cybergenetics prepared a supplemental report, explaining that it had used its
TrueAllele software to “infer possible DNA contributor genotypes from the
samples,” then compared the evidence genotypes to the reference genotypes
(which included Chubbs’ and Hankins’ genotypes) to compute likelihood ratio
DNA match statistics. “TrueAllele assumed that the evidence sample data. . .
contained two or three contributors, and objectively inferred evidence genotypes

solely from these data.” Perlin concluded in the supplemental report that the DNA

 

3 Hankins is sometimes referred to in the record as the victim’s boyfriend, rather

than her husband.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 144 of 189

match between the vaginal sperm sample and Chubbs is “1.62 quintillion times
more probable than a coincidental match to an unrelated Black person.” Perlin
also concluded that the DNA match with Hankins was “2.82 million times more

probable than a coincidental match to an unrelated Black person.”

Defense Discovery Efforts

In November 2013, Chubbs made his third informal discovery request,
which included the request at issue here, for Cybergenetics’ source codes for
TrueAllele. In January 2014, Chubbs filed a motion to compel discovery that
included the request for Cybergenetics’ source codes. Defense counsel cited
statements in Cybergenetics’ supplemental report indicating that TrueAllele made
assumptions and inferences in computing its DNA match statistics. According to
defense counsel, the TrucAllele program was “brand new” and had not been the
subject of a Kelly hearing, and without the source codes there would be no way to
cross examine Perlin about the efficacy and accuracy of the program."

The defense received several discovery items related to Cybergenetics and
TrueAllele, including the following: the September 2013 supplemental report, a
November 2013 case packet by Cybergenetics, published articles by Perlin

 

4 The three-pronged test established in People v. Kelly (1976) 17 Cal.3d 24
“provides a framework within which courts can analyze the reliability of expert testimony
based on new or novel scientific methods or techniques.” (People v. Lucas (2014) 60
Cal.4th 153, 223.) “‘The first prong requires proof that the technique is generally
accepted as reliable in the relevant scientific community. [Citation.] The second prong
requires proof that the witness testifying about the technique and its application is a
properly qualified expert on the subject. [Citation.] The third prong requires proof that
the person performing the test in the particular case used correct scientific procedures.’
[Citation.]” (id. at p. 223, fn. 31.) The test is also known as the Kelly/Frye test. Un re
Jordan R. (2012) 205 Cal.App.4th 111, 115, fh. 3; see Frye v. U.S. (D.C. Cir. 1923) 293
F. 1013.)
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 145 of 189

regarding DNA analysis and the TrueAllele software, a data disc from Sorenson,
TrueAllele manuals from March 2014, a data disc from Cybergenetics, and a
PowerPoint presentation to be used by Perlin. However, the dispute here focuses
on the source codes for TrueAllele, which were not produced.

On January 15, 2014, the People filed an opposition to the motion to compel
discovery, arguing that the defense was not entitled to a discovery order because
the People had voluntarily complied with their discovery obligations, citing section
1054.5, subdivision (a).” As pertinent here, the People explained that they
requested the source code from Cybergenetics, but Cybergenetics did not turn it
over because it is a trade secret. The People argued that disclosure of the source
code would be “financially devastating” to Cybergenetics.

The People stated in their opposition that, although Cybergenetics is
unwilling to disclose its source code, it “is willing to conduct additional TrueAllele
testing on a limited set of defense-provided data to further defense understanding
of the system, its operation and its reliability. Cybergenetics is also willing to meet
with defense experts (in person or via an Internet meeting) to show them the results
in this case, and explain to them on a TrueAllele computer how the system
operates, though Cybergenetics cannot provide [the] defense with a[n] executable

version of the TrueAllele casework system which costs $60,000.”

 

° The statute provides: “No order requiring discovery shall be made in criminal

cases except as provided in this chapter. This chapter shall be the only means by which
the defendant may compel the disclosure or production of information from prosecuting
attorneys, law enforcement agencies which investigated or prepared the case against the
defendant, or any other persons or agencies which the prosecuting attorney or
investigating agency may have employed to assist them in performing their duties.”

(§ 1054.5, subd. (a).)
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 146 of 189

Chubbs then filed an application for an out-of-state subpoena duces tecum,
seeking the source codes for the TrueAllele software. He argued that the source
codes were essential to his defense because the DNA evidence from the vaginal
slide was the only evidence against him. He pointed out the discrepancy between
the random match probability calculated by Sorenson (1 in approximately 10,000)
and the likelihood ratio calculated by Cybergenetics (1.62 quintillion times more
probable than a coincidental match) to argue that the source codes were necessary
to cross-examine Perlin about the accuracy of TrueAllele.

In a declaration submitted with the application, defense counsel stated that
forensic experts and other attorneys who work with DNA evidence advised her to
obtain the source codes for TrueAllele. She stated that “other experts in the field
have developed a similar software program as TrueAllele for which their source
codes are open for public review.” Defense counsel further stated that Allan
Jamieson, an expert in DNA analysis who had experience with TrueAllele, told her
that she could not properly defend against the TrueAllele results without the source
codes.

Jamieson stated in his declaration that “access to this code is the only
satisfactory and professionally recommended way to fully consider the validity of
the TrueAllele analysis” in this case. He stated that “[o]ther analysts who have
developed computer-assisted DNA comparison software . . . do not hide their
source codes” and instead make them freely available, which allows others to fully

review and verify the reliability of the method and results in any given case.

Motion to Quash
On May 16, 2014, the People filed a motion to quash the subpoena duces

tecum. Contrary to its earlier argument in its opposition to the motion to compel

6
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 147 of 189

discovery, the People now argued that Cybergenetics was not a third party to the
investigation but instead was an investigatory agency within the meaning of
section 1054.5, subdivision (a).

The trial court denied the People’s motion to quash and issued a certificate
for an out-of-state subpoena, ordering Perlin to produce the source codes. On
June 16, 2014, a Pennsylvania court issued an order directing compliance with the
subpoena duces tecum. The Pennsylvania court reasoned that Perlin was a material
witness, and the means by which he arrived at his opinions likewise was material.
The court thus ordered Perlin to appear with the source codes and stated that any
issue regarding the disclosure of trade secrets should be determined by the
California court.

The People moved to quash the subpoena duces tecum. The People argued
that the materials are a trade secret, that Chubbs has not established the source
codes are material or necessary, and that the discovery is not permitted by section
1054, subdivision (e).°

On June 24, 2014, the trial court issued and held a body attachment for
Perlin based on his failure to appear pursuant to the subpoena duces tecum. ‘The
People subsequently withdrew the contention that Perlin was an expert employed
by the prosecution pursuant to subdivision (a) of section 1054.5, noting that Perlin
had retained private counsel regarding the trade secret privilege.

Perlin, represented by California counsel, submitted a brief in support of his

assertion of the trade secret privilege. The People filed a motion to reconsider the

 

6 Section 1054 states that the chapter on discovery “shall be interpreted to give

effect to all of the following purposes,” including “[t]o provide that no discovery shall
occur in criminal cases except as provided by this chapter, other express statutory
provisions, or as mandated by the Constitution of the United States.” (§ 1054, subd. (e).)

7
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 148 of 189

court’s May 16 order denying the People’s motion to quash the subpoena duces
tecum, and for an order granting the motion and quashing the body attachment held
for Perlin.

Ata July 29, 2014 hearing, the court ruled the source codes are not
necessary pursuant to Kelh/Frye, but that Chubbs’ right to confront and cross-
examine witnesses required the production of the source codes. The prosecutor
again invoked the trade secret privilege on Perlin’s behalf. The court found that
nondisclosure of the source codes does “work injustice” in the sense that it denies
Chubbs a right to confront and cross-examine witnesses (Evid. Code, § 1060), and
that a protective order can protect Perlin’s interest. The court indicated that it
would follow the procedure set forth in Evidence Code sections 1061 and 1062, by
issuing a protective order and, if needed, excluding the public from the
proceedings. The court held the body attachment for Perlin until August 26 and
ordered the prosecution to provide the source codes on that date.

On August 26, 2014, the court deemed the TrueAllele source code a trade
secret for purposes of the trial. Perlin brought an encrypted form of the source
code. However, before turning over the source code, the prosecution raised the
issue of a protective order. The court explained that although it would grant a
protective order to minimize disclosure of the source code, the source code would
be revealed to a certain extent at trial. The People subsequently did not proffer a
protective order, but instead refused to turn over the source code. Defense counsel
requested the exclusion of the TrueAllele results at trial. The court granted the
request based on Chubbs’ rights under the confrontation clause and the fact Perlin
was to be a main prosecution witness against Chubb,

The People petitioned for a writ of mandate to this court. We issued an

alternative writ of mandate ordering the superior court to vacate the July 29 and
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 149 of 189

August 26, 2014 orders compelling the disclosure of the computer source codes, or
to show cause why a peremptory writ of mandate should not issue.’ The superior

court did not vacate its ruling, and the matter is now before us.

DISCUSSION

The People contend that the trial court improperly applied the trade secret
privilege and that Chubbs failed to make a prima facie showing sufficient to
overcome the privilege.* “The court’s ruling on a discovery motion is subject to
review for abuse of discretion. [Citation.]” (People v. Jenkins (2000) 22 Cal.4th
900, 953.) “A trial court has abused its discretion in determining the applicability
of a privilege when it utilizes the wrong legal standards to resolve the particular
_ issue presented. [Citation.]” (Seahaus La Jolla Owners Assn. v. Superior Court
(2014) 224 Cal.App.4th 754, 766.)

We begin by setting forth the statutes and law regarding the trade secret

privilege.

 

We further issued a temporary stay of the trial.
8 We disagree with Chubbs’ contention that the trial court’s ruling was an

- evidentiary ruling not subject to writ review. Although the trial court’s ultimate ruling
was to exclude the TrueAllele evidence, this was based on the People’s refusal to disclose
the source codes. “‘Extraordinary review of a discovery order will be granted when a
ruling threatens immediate harm, such as loss of a privilege against disclosure, for which
there is no other adequate remedy. [Citation.] ... “‘[W]here the petitioner seeks relief
from a discovery order that may undermine a privilege, we review the trial court’s order
by way of extraordinary writ. [Citation.]’” [Citation.]’ [Citation.]” (Doe v. Superior
Court (2011) 194 Cal.App.4th 750, 754; see also § 1512, subd. (a) [authorizing the
people to seek review of an order granting a defendant’s motion for discovery by a
petition for a writ of mandate]; People v. Superior Court (Mouchaourab) (2000) 78
Cal.App.4th 403, 413 [“writ review is appropriate when the petitioner ‘seeks relief from a
discovery order which may undermine a privilege, because appellate remedies are not
adequate once the privileged information has been disclosed””].)

9
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 150 of 189

I. Trade Secret Privilege

Evidence Code section 1060 provides: “If he or his agent or employee
claims the privilege, the owner of a trade secret has a privilege to refuse to disclose
the secret, and to prevent another from disclosing it, if the allowance of the
privilege will not tend to conceal fraud or otherwise work injustice.” In the instant
case, it is undisputed that the source codes in issue constitute a trade secret. (See
Evid. Code, § 1062, subd. (a) [for purposes of Evidence Code sections 1061, 1062,
and 1063, which apply to criminal cases, “[t]rade secret” is defined in Civil Code
section 3426.1 or Penal Code section 499c, subdivision (a)(9)].)

In civil cases, a burden-shifting procedure is used to evaluate assertion of the
trade secret privilege. Based on the language and legislative history of Evidence
Code section 1060, the court in Bridgestone/Firestone, Inc. v. Superior Court
(1992) 7 Cal.App.4th 1384 (Bridgestone) held that “the party claiming the [trade
secret] privilege has the burden of establishing its existence. [Citations.]
Thereafter, the party seeking discovery must make a prima facie, particularized
showing that the information sought is relevant and necessary to the proof of, or
defense against, a material element of one or more causes of action presented in the
case, and that it is reasonable to conclude that the information sought is essential to
a fair resolution of the lawsuit. It is then up to the holder of the privilege to
demonstrate any claimed disadvantages of a protective order.” (Ud. at p. 1393; see
also Raymond Handling Concepts Corp. v. Superior Court (1995) 39 Cal.App.4th
584, 590-591 [relying on the procedure enunciated in Bridgestone and concluding
that the information was discoverable and that the trial court did not abuse its

discretion in entering a protective order].)

10
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 151 of 189

Chubbs contends that when a defendant in a criminal case seeks disclosure
of an item meeting the definition of a trade secret, Evidence Code section 1060
does not permit the owner of the trade secret to refuse to disclose. Rather,
according to Chubbs, Evidence Code sections 1061 and 1062 supersede section
1060, and authorize only (on a proper showing) the remedy of a protective order
(§ 1062) and exclusion of the public from portions of the trial at which a trade
secret might be revealed (§ 1062). Evidence Code section 1061 provides: “In
addition to Section 1062, the following procedure shall apply whenever the owner
of a trade secret wishes to assert his or her trade secret privilege, as provided in
Section 1060, during a criminal proceeding.” (Evid. Code, § 1061, subd. (6).) The
statute then sets forth a procedure under which the holder of the trade secret
privilege or an authorized representative may move for a protective order (Evid.
Code, § 1061, subd. (b)(1)), any party to the proceeding may oppose the motion
(id., subd. (b)(2)), and the court, on a finding “that a trade secret may be disclosed
_.. unless a protective order is issued and that the issuance of a protective order
would not conceal a fraud or work an injustice, ... issue[s] a protective order

limiting the use and dissemination of the trade secret” (id., subd. (b)(4)).?

 

, Evidence Code section 1061 provides in relevant part: “(b) In addition to Section
1062, the following procedure shall apply whenever the owner of a trade secret wishes to
assert his or her trade secret privilege, as provided in Section 1060, during a criminal
proceeding:

“(1) The owner of the trade secret shall file a motion for a protective order, or the
people may file the motion on the owner’s behalf and with the owner’s permission. The
motion shall include an affidavit based upon personal knowledge listing the affiant’s
qualifications to give an opinion concerning the trade secret at issue, identifying, without
revealing, the alleged trade secret and articles which disclose the secret, and presenting
evidence that the secret qualifies as a trade secret under either subdivision (d) of Section
3426.1 of the Civil Code or paragraph (9) of subdivision (a) of Section 499c of the Penai
Code. The motion and affidavit shall be served on all parties in the proceeding.

isl
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 152 of 189

 

“(2) Any party in the proceeding may oppose the request for the protective order
by submitting affidavits based upon the affiant’s personal knowledge. The affidavits
shall be filed under seal, but shall be provided to the owner of the trade secret and to all
patties in the proceeding. Neither the owner of the trade secret nor any party in the
proceeding may disclose the affidavit to persons other than to counsel of record without

prior court approval.

“(3) The movant shall, by a preponderance of the evidence, show that the issuance
of a protective order is proper. The court may rule on the request without holding an
evidentiary hearing. However, in its discretion, the court may choose to hold an in
camera evidentiary hearing concerning disputed articles with only the owner of the trade
secret, the people’s representative, the defendant, and defendant’s counsel present. If the
court holds such a hearing, the parties’ right to examine witnesses shall not be used to
obtain discovery, but shall be directed solely toward the question of whether the alleged
trade secret qualifies for protection.

“(4) If the court finds that a trade secret may be disclosed during any criminal
proceeding unless a protective order is issued and that the issuance of a protective order
would not conceal a fraud or work an injustice, the court shall issue a protective order
limiting the use and dissemination of the trade secret, including, but not limited to,
articles disclosing that secret. The protective order may, in the court’s discretion, include
the following provisions:

“(A) That the trade secret may be disseminated only to counsel for the parties,
including their associate attorneys, paralegals, and investigators, and to law enforcement
officials or clerical officials.

“(B) That the defendant may view the secret only in the presence of his or her
counsel, or if not in the presence of his or her counsel, at counsel’s offices.

“(C) That any party seeking to show the trade secret, or articles containing the
trade secret, to any person not designated by the protective order shall first obtain court
approval to do so:

“(j) The court may require that the person receiving the trade secret do so only in
the presence of counsel for the party requesting approval.

“(ii) The court may require the person receiving the trade secret to sign a copy of
the protective order and to agree to be bound by its terms. The order may include a
12
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 153 of 189

Evidence Code section 1062 similarly provides a procedure under which “the
court, upon motion of the owner of a trade secret, or upon motion by the People
with the consent of the owner, may exclude the public from any portion of a
criminal proceeding where the proponent of closure has demonstrated a substantial
probability that the trade secret would otherwise be disclosed to the public during
that proceeding and a substantial probability that the disclosure would cause

serious harm to the owner of the secret, and where the court finds that there is no

 

provision recognizing the owner of the trade secret to be a third-party beneficiary of that
agreement.

“(ii) The court may require a party seeking disclosure to an expert to provide that
expert’s name, employment history, and any other relevant information to the court for
examination. The court shall accept that information under seal, and the information —
shall not be disclosed by any court except upon termination of the action and upon a
showing of good cause to believe the secret has been disseminated by a court-approved
expert. The court shall evaluate the expert and determine whether the expert poses a
discernible risk of disclosure. The court shall withhold approval if the expert’s economic
interests place the expert in a competitive position with the victim, unless no other
experts are available. The court may interview the expert in camera in aid of its ruling.

_ If the court rejects the expert, it shall state its reasons for doing so on the record and a
transcript of those reasons shall be prepared and sealed.

“(D) That no articles disclosing the trade secret shall be filed or otherwise made a
part of the court record available to the public without approval of the court and prior
notice to the owner of the secret. The owner of the secret may give either party
permission to accept the notice on the owner’s behalf.

“(E) Other orders as the court deems necessary to protect the integrity of the trade
secret.

“(c) A ruling granting or denying a motion for a protective order filed pursuant to
subdivision (b) shall not be construed as a determination that the alleged trade secret is or
is not a trade secret as defined by subdivision (d) of Section 3426.1 of the Civil Code or
paragraph (9) of subdivision (a) of Section 499c of the Penal Code. Such a ruling shall
not have any effect on any civil litigation.”

13
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 154 of 189

overriding public interest in an open proceeding. No evidence, however, shail be
excluded during a criminal proceeding pursuant to this section if it would conceal a
fraud, work an injustice, or deprive the People or the defendant of a fair trial.”

(Evid. Code, § 1062, subd. (a).)”"

 

10 Section 1062 provides in full: “(a) Notwithstanding any other provision of law, in

a criminal case, the court, upon motion of the owner of a trade secret, or upon motion by
the People with the consent of the owner, may exclude the public from any portion of a
criminal proceeding where the proponent of closure has demonstrated a substantial
probability that the trade secret would otherwise be disclosed to the public during that
proceeding and a substantial probability that the disclosure would cause serious harm to
the owner of the secret, and where the court finds that there is no overriding public -
interest in an open proceeding. No evidence, however, shall be excluded during a
criminal proceeding pursuant to this section if it would conceal a fraud, work an injustice,
or deprive the People or the defendant of a fair trial.

“(b) The motion made pursuant to subdivision (a) shail identify, without
revealing, the trade secrets which would otherwise be disclosed to the public. A showing
made pursuant to subdivision (a) shall be made during an in camera hearing with only the
owner of the trade secret, the People’s representative, the defendant, and defendant’s
counsel present. A court reporter shall be present during the hearing. Any transcription
of the proceedings at the in camera hearing, as well as any articles presented at that
hearing, shall be ordered sealed by the court and only a court may allow access to its
contents upon a showing of good cause. The court, in ruling upon the motion made
pursuant to subdivision (a), may consider testimony presented or affidavits filed in any
proceeding held in that action.

“(c) If, after the in camera hearing described in subdivision (b), the court
determines that exclusion of trade secret information from the public is appropriate, the
court shall close only that portion of the criminal proceeding necessary to’prevent
disclosure of the trade secret. Before granting the motion, however, the court shall find
and state for the record that the moving party has met its burden pursuant to subdivision
(b), and that the closure of that portion of the proceeding will not deprive the People or
the defendant of a fair trial.

“(d) The owner of the trade secret, the People, or the defendant may seek relief
from a ruling denying or granting closure by petitioning a higher court for extraordinary
relief.

14
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 155 of 189

Although Chubbs does not expressly acknowledge it, an implicit premise of
his contention seeking disclosure of the source codes is that a criminal defendant
need not make a prima facie showing of the relevance and necessity of the trade
secret before disclosure occurs. Rather, upon a defense request for material that
qualifies as a trade secret, the holder of the trade secret privilege cannot object on
the ground that no showing of relevance and necessity has been made. To the
contrary, the privilege holder’s only remedies, even for material as to which there
is no relevance and necessity, are to seek a protective order limiting the terms of
disclosure (but not precluding disclosure) under Evidence Code section 1061, and
closing the proceedings at which the trade secret might be disclosed under
Evidence Code section 1062.

We decline to read Evidence Code sections 1061 and 1062 in such a manner.
In short, it makes no sense to require the holder of a trade secret privilege to submit
to disclosure of the trade secret, even subject to a protective order and the closing
of certain proceedings, without a showing that the trade secret is relevant and
necessary to the defense. (See People v. Superior Court (Barrett) (2000) 80
Cal.App.4th 1305, 1318 [“A criminal defendant has a right to discovery by a
subpoena duces tecum of third party records on a showing of good cause -- that is,

specific facts justifying discovery.”].) We thus conclude that the test for trade

 

“(e) Whenever the court closes a portion of a criminal proceeding pursuant to this
section, a transcript of that closed proceeding shall be made available to the public as
soon as practicable. The court shall redact any information qualifying as a trade secret
before making that transcript available.

“(f) The court, subject to Section 867 of the Penal Code, may allow witnesses
who are bound by a protective order entered in the criminal proceeding protecting trade
secrets, pursuant to Section 1061, to remain within the courtroom during the closed
portion of the proceeding.”

15
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 156 of 189

secret disclosure adopted in Bridgestone -- a prima facie, particularized showing
that the source code is relevant and necessary to the defense -- is required for
Chubbs to require disclosure of the source codes.

The trial court here correctly began with a determination under Evidence
Code section 1060 that the source code is a trade secret and then moved to the
issue of a protective order pursuant to Evidence Code section 1061. However,
because we find that Chubbs did not meet his prima facie burden for disclosure, we
conclude that the People should not have been compelled to produce the source

code, whether or not subject to a protective order.

ll.  Chubbs’ Evidence Regarding Necessity of Source Code

Chubbs submitted declarations from defense counsel and Jamieson to
support his contention that the source code is essential to his defense.'' Defense
counsel relied on the fact that the DNA evidence was the only evidence connecting
Chubbs to the victim.

Defense counsel further declared that without the source code, “there is no
way for my expert to determine what assumptions, among other things, have been
made and if they are appropriate in this particular case.” In her application for the
subpoena duces tecum, she declared that her DNA experts, another forensic DNA
consultant (who has helped develop a program similar to TrucAllele with source

codes open for public review), and unidentified attorneys “who focus on DNA

 

i Chubbs attached to his return a declaration from Dr. Travis Doom regarding the
necessity of the source codes. We decline to consider the declaration because it was not
submitted to the trial court. (See Pomona Valley Hospital Medical Center v. Superior
Court (2013) 213 Cal.App.4th 828, 835, fn. 5 [“Writ review does not provide for
consideration of evidence not before respondent court at the time of its ruling.” ].)

16
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 157 of 189

evidence regarding TrucAllele” advised her to request the source codes and pseudo
source codes.

In Jamieson’s declaration, he claimed ten years of forensic experience, as
well as familiarity with TrueAllele’s “claimed methodology and use” and
“experience” in court with TrueAllele. He opined that “access to this code is the
only satisfactory and professionally recommended way to fully consider the
validity of the TrueAllele analysis” in this case. He claimed that others who have
developed computer-assisted DNA comparison software “do not hide their source
codes” and instead make them freely available, which allows others to fully review
and verify the reliability of the method and results in any given case,

In considering whether Chubbs has made a prima facie showing of the
necessity of the source code to his defense, we consider not only Chubbs’ evidence
but also Perlin’s declaration, which was submitted in support of the People’s
motion to quash the subpoena duces tecum. (See Bridgestone, supra, 7
Cal.App.4th at p. 1395 [“while the burden of making a prima facie showing of the
particularized need for a trade secret is on the party seeking discovery, the trial
court need not ignore evidence presented by the opposing party on the question
whether the information sought is a trade secret” |.)

Perlin explained that TrueAllele is useful when uncertainty in DNA analysis
arises, such as when two or more people contribute to the evidence, and it
decreases uncertainty by comparing information to a suspect. TrueAllele is
“Cybergenetics’ computer implementation of [a] two-step DNA identification
inference approach.” This process involves, first, “objectively inferring genotypes
from evidence data, accounting for allele pair uncertainty using probability,” and
“subsequently matching genotypes, comparing evidence with a suspect relative to a

population, to express the strength of association using probability.”

17
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 158 of 189

Perlin declared that TrueAllele is widely accepted, having been used in
approximately 200 criminal cases in courts in California, Pennsylvania, and
Virginia, and it has been subjected to numerous validation studies, five of which
were published in peer-reviewed scientific journals.

Perlin explained that software source code is the programming language
used to write a computer program. The source code “details step-by-step human-
readable instructions that describe to the computer and programmers how the
program operates,” and is “translated into computer-readable ‘executable’
software.” He stated that TrueAllele has about 170,000 lines of computer source
code and opined that reading through the source code would not yield meaningful
information.

As to the proprietary nature of the source code, Perlin explained that others
“can easily copy a computer program if they have its source code,” which
“contains the software design, engineering know-how, and the algorithmic
implementation of the entire computer program.” Cybergenetics has invested
millions of dollars over 20 years to develop TrueAllele, which it offers to crime
labs for a base license fee of $60,000.

Perlin differentiated TrueAllele from the open source DNA analysis
software programs referenced in the declarations of defense counsel and J amieson,
stating that open source programs “typically are not validated prior to release,
because the process of perfecting software is costly.” In addition, open source
forensic programs “tend to be relatively short programs consisting of several
hundreds of lines of code,” in contrast to the 170,000 lines of code in TrueAllele.

Cybergenetics accordingly has never disclosed the source code to anyone
outside the company and does not distribute it to businesses or government

agencies that license the software. Cybergenetics does, however, disclose

18
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 159 of 189

TrueAllele’s methodology and its “underlying mathematical model” to enable
others to understand its genotype modeling mechanism. The company “provides
opposing experts the opportunity to review the TrueAllele process, examine
results, and ask questions.”

Cybergenetics keeps the source code secret because of the “highly
competitive commercial environment” in which it operates. Perlin declared that
Cybergenetics’ competitors are interested in replicating TrueAllele and that
disclosure of the source code would enable its competitors to copy the product,
causing the company irreparable harm. Perlin believed that source code is not
revealed for other commercial forensic DNA software because the source code is
not needed to assess the software programs’ reliability.

Jamieson’s general statement that a criminal defendant cannot “receive a
diligent and fair verification of a DNA testing or analysis method” without the
source codes does not address Perlin’s explanations of what the source code
actually is and why it is not needed to test the methodology or reliability of
TrueAllele’s analysis. Jamieson also generally states that access to the source code
is the only way to consider the validity of the TrueAllele analysis in Chubbs’ case,
but he does not explain how access to the source code would allow him to test the
reliability of TrueAllele’s analysis. (See Bridgestone, supra, 7 Cal.App.4th at p.
1396 [“nowhere did [the real parties’ expert] describe with any precision how or
why the [trade secret] formulas were a predicate to his ability to reach conclusions
in the case”’].)

Similarly, defense counsel generally states in her declaration that others have
told her she needs to request the source codes and that there is “no way [she] can
properly prepare to defend against the TrueAllele results without the source codes

and pseudo source codes.” However, these general declarations do not address

19
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 160 of 189

why the source code is needed to review the reliability of the TrucAllele analysis,
how the source code would be used to review the TrueAllele results, or what could
be revealed by the source codes that would be useful to Chubbs’ defense. Indeed,
her declarations regarding TrueAllele’s methodology, inferences, and reliance on
the likelihood ratio rather than the random match probability illustrate her
understanding of TrueAllele and thus undercut her argument that the source codes
are necessary to understanding TrueAllele. This is particularly true in light of the
fact that defense counsel received the patent documents regarding TrueAllele,
numerous published articles regarding TrueAllele, and TrueAllele operating
manuals. Further supporting the position that the source code is not necessary to
an understanding of TrueAllele is Perlin’s statement in his declaration that
Cybergenetics discloses to opposing experts TrueAllele’s methodology, how it
applies its method to the data, and how the software works, The supplemental
report prepared by Cybergenetics also explained the assumptions made by
TrueAllele in its analysis. The vague statements by defense counsel and Jamieson
do not describe in any way how the source code would have any bearing on the
reliability of the analysis. |

In his declaration, Perlin cited Commonwealth v. Foley (Pa. Super. 2012) 38
A.3d 882, in which the Superior Court of Pennsylvania held that the trial court did
not abuse its discretion in admitting Perlin’s DNA-related testimony. (Jd. at p.
890.) Although this out-of-state case does not carry precedential weight, we agree
with its conclusion that access to TrueAllele’s source code is not necessary to
judge the software’s reliability. Similar to Chubbs’ case, Perlin’s estimate of the
probability of a DNA match to the defendant in Foley was much higher (1 in 189
billion) than the estimates of the other scientific experts (1 in 13,000 and 1 in 23
million). (See id. at p. 887.) As pertinent here, the Pennsylvania court rejected the

20
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 161 of 189

defendant’s argument that Perlin’s testimony should have been excluded,
reasoning that “scientists can validate the reliability of a computerized process
even if the ‘source code’ underlying that process is not available to the public.
TrueAllele is proprietary software; it would not be possible to market TrueAllele if
it were available for free. [Citation.]” (/d. at p. 889.) The court further reasoned
that TrueAllele “has been tested and validated in peer-reviewed studies,” citing
several papers that “were published in peer-reviewed journals” and thus “reviewed
by other scholars in the field.” Ud. at pp. 889-890.)

“lT]t is not enough that a trade secret might be useful to real parties.”
(Bridgestone, supra, 7 Cal.App.4th at p. 1395.) Instead, “the party seeking
discovery must make a prima facie, particularized showing that the information
sought is relevant and necessary to the proof of, or defense against, a material
element of one or more causes of action presented in the case, and that it is
reasonable to conclude that the information sought is essential to a fair resolution
of the lawsuit.” (/d, at p. 1393.) Chubbs has received extensive information
regarding TrueAllele’s methodology and underlying assumptions, but he has not
demonstrated how TrueAllele’s source code is necessary to his ability to test the
reliability of its results. We therefore conclude that Chubbs has not made a prima

facie showing of the patticularized need for TrueAllele’s source code.

Ill. Right to Confront Witnesses

The trial court relied on Chubbs’ constitutional right to confrontation to
conclude that the People were required to produce the source code. However, our
state supreme court has stated, “invocation of the confrontation or compulsory
process clauses in a claim involving pretrial discovery ‘is on weak footing’

because it is unclear whether or to what extent those constitutional guarantees

21
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 162 of 189

grant pretrial discovery rights to a defendant. [Citations.]” (People v. Clark
(2011) 52 Cal.4th 856, 982-983; see also People v. Hammon (1997) 15 Cal.4th
1117, 1126 [examining United States Supreme Court precedent and concluding, “it
is not at all clear ‘whether or to what extent the confrontation or compulsory
process clauses of the Sixth Amendment grant pretrial discovery rights to the
accused’”| (Hammon).) |

“In [Hammon], the Supreme Court held the trial court properly quashed a
subpoena duces tecum the defendant served on psychotherapists treating the
alleged victim without first conducting an in camera review of the material.
‘fRJeject[ing the] defendant’s claim that pretrial access to such information was
necessary to vindicate his federal constitutional rights to confront and cross-
examine the complaining witness at trial or to receive a fair trial’ [citation],
Hammon held ‘the trial court was not required, at the pretrial stage of the
proceedings, to review or grant discovery of privileged information in the hands of
third party psychotherapy providers’ [citation].” (People v. Petronella (2013) 218
Cal.App.4th 945, 958 (Petronella).)

Hammon reasoned that United States Supreme Court precedent addressing a
criminal defendant’s right under the confrontation clause to information protected
by state-created evidentiary privileges applied to a defendant’s trial rights, not
pretrial rights. (Hammon, supra, 15 Cal.4th at pp. 1123-1127.) The court further
reasoned that, “[w]hen a defendant proposes to impeach a critical prosecution
witness with questions that call for privileged information, the trial court may be
called upon. .. to balance the defendant’s need for cross-examination and the state
policies the privilege is intended to serve. [Citation.] Before trial, the court
typically will not have sufficient information to conduct this inquiry; hence, if

pretrial disclosure is permitted, a serious risk arises that privileged material will be

22
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 163 of 189

disclosed unnecessarily.” (/d. at p. 1127.) The court thus “decline[d] to extend the
defendant’s Sixth Amendment rights of confrontation and cross-examination to
authorize pretrial disclosure of privileged information.” (Jd. at p. 1128.)

Similarly, Petronella concluded that the trial court’s pretrial ruling
upholding a privilege claim against the defendant’s subpoena did not violate the
defendant’s constitutional rights to confrontation and due process. (Petronella,
supra, 218 Cal.App.4th at pp. 958-959.) Pursuant to Hammon and Petronella, we
conclude that Chubbs’ right to confrontation does not apply to pretrial discovery of
the source code, which is privileged information.

Chubbs relies on the concurring and dissenting opinions in Pennsylvania v.
Ritchie (1987) 480 U.S. 39 (Ritchie) to argue that the confrontation clause applies
to pretrial discovery. However, Hammon specifically addressed Ritchie in
concluding that the Sixth Amendment right to confrontation did not confer a right
to discover privileged information before trial. (Hammon, supra, 15 Cal 4th at pp.
1125-1127.) We therefore conclude that the trial court abused its discretion in

relying on the confrontation clause to order disclosure of the TrueAllele source

codes.

iI
iI
i
ii
iI
iI

23
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 164 of 189

DISPOSITION
Let a peremptory writ of mandate issue directing respondent court to
vacate its order compelling disclosure of the source code, and to issue a new order

denying the motion to compel discovery.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

WILLHITE, J.

We concur:

EPSTEIN, P. J.

MANELLA, J.

24
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 165 of 189

EXHIBIT 16
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 166 of 189

Ata Term of the Supreme Court of
the State of New York held for the
County of Schenectady, New York at
Chambers in the Village of
- Cooperstown, New York on the
/3 day of March, 2015

PRESENT: HON, MICHAEL V. COCCOMA
SUPREME COURT JUSTICE

STATE OF NEW YORK
SUPREME COURT: COUNTY OF SCHENECTADY

 

 

seuen eee eee Sennen wane:

THE PEOPLE OF THE STATE OF NEW YORK
DECISION AND ORDER
~against-
Indictment No. A-812-29°
JOHN WAKEFIELD

‘Defendant

ere ee ee ne ee kk et —— 7

Notwithstanding the fact that the Court has already ruled on the Defendants right
to the Cybergenetics TrueAllele Casework’s source code (see Decision and Order dated February
9, 2015 at pages 6 - 7), and ignoring the timeliness issue, the Court will address this Motion on
the merits.

The Defendant argues that the TrueA}lele Casework System is an expert system
which interpreted DNA data in this case, drew inferences from it, and reached the conclusions
directly connecting Mr. Wakefield to the crime with which he has been charged. To begin with,
such an argument ignores the human element, to wit: the analyst. Secondly, the DNA results

from Cybergenetics TrueAllele Casework is not a hearsay statement by.an individual against the

 

“PILED

SCHENECTADL.COLNTY COURT

1

 

 

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 167 of 189

Defendant - itis a scientific report generated from the source code, Thirdly, and more
importantly, the Defendant has not forfeited his right to confrontation since he will have an
opportunity to cross-examine not only the analyst, but the scientist who developed the software.

Simply put, the Defendant’s Crawford argument is misplaced. The source code is
not a witnesses, it is not testimonial in nature, and it is not “a. surrogate for accusatory in-court
testimony.” It is only the software that drives a computer program that analyzes DNA with the
input and assistance of an analyst. Arid the Cybergenetics TrueAllele Casework report does not
accuse anyone, it simply computes a match likelihood ratio usirig a probabilistic model.

Accordingly, the Motion to allow the Defendant’s expert access to the
Cybergenetics TrueAllele Casework source code is DENIED once again.

THIS SHALL CONSTITUTE THE DECISION AND ORDER OF THE COURT.

Dated: March #3, 2015
at Cooperstown, New York

me MW ae

orf Michael V. Goccoma
Supreme Court Justice

To: John Wakefield
Frederick Rench, Esq.
Catherine Bonventre; Esq.
Peter H. Willis, ADA, Schenectady County District Attorney’s Office
Clerk of the Court .

The documents upon which this Decision and Order is based have been filed in the Office
of the Schenectady County Clerk:
1. Memorandum of Law dated March 10, 2015
2, Letter from Peter H. Willis, Assistant District Attorney, dated March 13, 2015
showing copy to Defendant. —
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 168 of 189

EXHIBIT 17
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 169 of 189

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

CRIMINAL DIVISION
COMMONWEALTH OF PENNSYLVANIA _ )
v. CC 201307777
MICHAEL ROBINSON, 5
Defendant
MEMORANDUM ORDER “23 3

 

AND NOW, to-wit, this 4th day of February, 2016, this Court hereby pENEs- 5
Defendant’s “Application Pursuant to Title 42 Pa.C.S.A. Section 702(B), Interlocutory Orders,
for Amendment to Include Certification of the Interlocutory Discovery Order Issued on
December 7, 2015.” This Court denied Defendant’s discovery request for the “source code” for
Cybergenetics TrueAllele Casework System, which was used to test a bandana recovered from

the crime scene which the Commonwealth alleges belongs to Defendant. This source code is the

intellectual property of Cybergenetics.

Pa. R. Crim. P. 573 states that a trial court may permit discovery of items which are
material, reasonable and in the interests of justice, and Defendant asserts that his request for the
source code has met this criteria. However, “fe]vidence is material only if there is a reasonable
probability that, had the evidence been disclosed to the defense, the result of the proceeding
would have been different. A ‘reasonable probability’ is a probability sufficient to undermine
confidence in the outcome.” Pennsylvania v. Ritchie, 480 U.S. 39, 57 (1987). Since materiality
requires that the material sought must be outcome-determinative (See also Commonwealth v.

Tharp, 101 A.3d 736, 748 (Pa. 2014)), Defendant must establish that production of the source
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 170 of 189

code is a linchpin to undermining the Commonwealth’s case as it pertains to the DNA evidence

on the bandana.

In support of its assertion, Defendant alleges that TrueAlele’s reliability cannot be
evaluated without the source code. The Pennsylvania Superior Court, in Commonwealth vy.
Foley, 38 A.3d 882 (Pa. Super. 2012) (en banc), disagreed. The Foley court discussed whether
TrucAllele testing was admissible pursuant to Frye v. United States, 293 F. 1013 (D.C. Cir.
1923) and in so doing found that TrueAllele was not “novel” science. Foley addressed the issue
of assessing the reliability of TrueAUele without the production of the source codes and
determined that scientists could validate the reliability of TrueAllele without the source code. Jd.
at 889-90. In addition, the Foley court noted that the trial court had “{found] Dr. Perlin’s
methodology [to be] a refined application of the “product rule,” a method for calculating
probabilities that is used in forensic DNA analysis.” Foley, 38 A.3d at 888. Lhe Superior Court
noted that evidence based on the product rule previously has been deemed admissible under
Frye. Id., citing Commonwealth v, Blasioli, 713 A.2d 117, 1118 (Pa. 1998).

As the defense has argued that Foley is not controlling on the question of materiality of
the source code, this Court held a two day hearing and considered expert testimony and
argument. After considering the testimony, this Court determined that the source code is not
material to the defendant’s ability to pursue a defense.

Moreover, release of the source code would not be reasonable under Pa, R. Crim. Pro.
573 (A). Dr. Mark Perlin, founder of Cybergenetics, stated in his April 2015 Declaration that
disclosure of the source code would cause irreparable harm to the company, as other companies
would be able to copy the code and potentially put him out of business. (Commonwealth’s

Supplemental Answer to Motion for Discovery, Exhibit 1, “Declaration of Mark W. Perlin, April
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 171 of 189

2015” para. 54-55) An order requiring Cybergenetics to produce the source code would be
unreasonable, as release would have the potential to cause great harm to Cybergenetics. Rather
than comply, Dr. Perlin could decline to act as a Commonwealth expert, thereby seriously
handicapping the Commonwealth’s case.

42 Pa.C.S. § 702(b) states that if the trial court believes the interlocutory order “involves
a controlling question of law as to which there is substantial ground for difference of opinion and
that an immediate appeal from this order may materially advance the ultimate termination of the
matter, it shall so state in such order.” This Court is not of the opinion that the discoverability of
the source code for Cybergenetics’ TrueAllele Casework system involves a controlling issue of
law to which a substantial ground for a difference of opinion exists. Defendant alleges that the
Honorable Jeffrey A. Manning’s ruling in the State of California v. Martell Chubbs creates a
substantial ground for a difference of opinion. However, in that case J. Manning merely
enforced a subpoena duces tecum ordering Dr. Perlin to appear in California with the documents
subject to the subpoena but he left the ultimate disposition of the discovery request to the
California court. Ultimately, the California Superior Court did not require Cybergenetics to
produce the source code.) Further, J. Manning, in another pending matter involving a discovery
request for the TrueAllele source code, declined’ to read his ruling in Chubbs as controlling or
contradictory and deferred to this Court for a ruling on the issue of the discoverability of source
code, Similarly, the Honorable Edward J. Borkowski, without a hearing, quashed a subpoena

duces tecum requesting production of the TrueAllele source code in another case pending in this

this Court?

 

13015 WL 139069 (Unpublished Opinion)
2 Commonwealth v. Chelsea Arganda and Chester White, CC# 2013-17748 and CC# 2013-17753.

> Commonwealth v. Wade, CCH 2014-04799.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 172 of 189

Reviewing Foley and Chubb, as well as the pretrial proceedings of record in other matters
pending before my colleagues in the Criminal division of the Court of Common Pleas of
Allegheny County, and taking into consideration the briefs and arguments of the parties, this

Court finds no reason to certify its December 7, 2015 Discovery Order for Interlocutory Appeal.

BY THE COURT:

Ue £. Kangod 5

Honorable Jill E. Rarigps
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 173 of 189

EXHIBIT 18

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 174 of 189

SUPERIOR COURT OF WASHINGTON FOR KING COUNTY

STATE OF WASHINGTON, )
)
Plaintiff, ) No. 10-1-09274-5 SEA
)
VS. )
) FINDINGS OF FACT AND
EMANUEL FAIR, ) CONCLUSIONS OF LAW ON
) DEFENSE MOTION TO COMPEL
Defendant. }) CYBERGENETICS’ TRUEALLELE
) CASEWORK SOURCE CODE
)
)

 

 

 

A hearing on the Defense Motion to Compel Cybergenetics’ TrucAllele Casework Source
Code was heard from October 31 to November 28, 2016. After considering the evidence submitted
by the parties, to wit: the Defense Motion to Compel Cybergenetics’ TrucAllele Casework Source
Code, the State’s Response to Defense Motion to Compel TrueAllele Source Code, the Defense
Reply Regarding Motion to Compel TrueAllele Source Code, the exhibits attached to the pleadings,
the testimony from witnesses including Jay Caponera, Nathan Adams, Dan Krane, Mark Perlin,
David Balding, Kirk Lohmueller, and Brian Ferguson, the exhibits offered into evidence and hearing
argument, the court makes the following findings of fact and conclusions of law:

A, FINDINGS OF FACT

Mariane C, Spearman
FINDINGS OF FACT AND CONCLUSIONS OF LAW ON MOTION 516 3 Avenue, Room C203

TO COMPEL TRUEALLELE CASEWORK SOURCE CODE - | Seattle Washington, 98104
(206) 477-1647

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 175 of 189

lL, The Court heard testimony from Nathan Adams, a systems engineer at Forensic
Bioinformatics in Dayton, Ohio. Bioinformatics is a DNA consulting company founded by Dr.
Daniel Krane, Mr. Adams has a B.S. in Computer Science and is working towards obtaining his
M.S. in computer science.

2. Mr. Adams testified that source code is the human language that a computer can
understand and translate to machine language in order to execute its operations. TrueAllele software
contains 170,000 lines of code.

3. Mr. Adams testified that he had reviewed the source code of another probabilistic
genotyping system (PGS) called STRmix under a protective order and that because of that order, he
was unable to share any specific findings from his source code review.

4, Mr. Adams testified that his review of STRmix’s source code occurred with
numerous precautions, in addition to the protective order, to insure that the code would not be stolen.
Mr, Adams was not allowed to bring any photographic, recording, or USB devices into the room
where the review occurred, the computer on which he reviewed the code was disconnected from the
internet, and that he was monitored at all times by an armed guard,

5. Mr. Adams testified that in 30 hours he was able to identify potential issues in

STRmix’s source code that negatively affected the furictioning of the software that could not have

-been learned from any other source. However, due to the protective order, Mr. Adams could not

disclose what those potential issues were.

6. Mr. Adams testified that there are three levels of source code review. First, a
dedicated software firm could be hired to review the code for possible errors. This would cost
hundreds of thousands of dollars. A mid-range review involving a 200 hour review of the code

would cost approximately $40,000 at $200 per hour. This would take several months. Lastly, a brief

Mariane C. Spearman
FINDINGS OF FACT AND CONCLUSIONS OF LAW ON MOTION 516 3 Avenue, Roam C203
TO COMPEL TRUEALLELE CASEWORK SOURCE CODE - 2 Seattle Washington, 98104
(206) 477-1647

 
10

{1

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 176 of 189

20 hour review could provide insight into the general practices and standards of the code but would
not allow a thorough investigation of all the models of molecular behavior.

7. The Court heard testimony about a number of different PGS products. Many PGS are
open source, meaning the source code of the software can be reviewed by the public. PGS including
TmeAllele, STRmix, and FST are proprietary and do not publish their source code. STRmix and
FST have disclosed their source codes pursuant to court order. TrueAllele has not been ordered to
disclose its source code!.

8. Brian Ferguson is a lawyer with over twenty years’ experience in intellectual property
litigation. Mr. Ferguson is the co-chair of the Patent Litigation department at the law firm of Weil,
Gotshal, and Manges, LLP, in Washington, D.C. Mr. Ferguson’s work focuses on patent
infringement cases involving disputes between companies regarding whether or not a particular
patent has been violated.

9, Mr. Ferguson testified that source code is disclosed in intellectual property litigation
because that is the only way for the particular functionality of the product to be assessed. Ifa
dispute arises between smartphone companies over whether a particular function of a smartphone or
tablet has been copied by a rival company, there is a need to determine how the software was
programmed. That can only be done by reviewing the source code.

10. Mr. Ferguson testified that in intellectual property litigation, the parties retain a
software engineering expert to review the source code with guidance from a subject matter expert.
The subject matter expert will review the source code with the attorneys to identify the particular
functionality in the patent that is key to determining whether or not an infringement has occurred.

‘Then the source code expert will focus on reviewing that functionality in the source code.

 

1 A California trial court did order Cybergenetics to disclose its source code but this order was later overturned on

appeal. People v. Superior Court (Chubbs), 2015 WL Reporter 139069.
Martane C. Spearman

FINDINGS OF FACT AND CONCLUSIONS OF LAW ON MOTION 516 3 Avenue, Roam C203
TO COMPEL TRUEALLELE CASEWORK SOURCE CODE - 3 Seattle Washington, 98104

(206) 477-1647

 
16

11

12

13

14

1S

16

17

18

19

20

al

22

23

24

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 177 of 189

11. | The defense made an oral offer of proof to the Court that experts like Dr. Krane, Mr.
Adams, Dr. Lohmueller, or Dr. Balding could be used as subject matter experts should the Court
order TrucAllele’s source code disclosed. Additionally, the defense made an oral offer of proof that
it had contacted a software engineer expert who was qualified and available to review the source
code itself.

12. Dr. Balding testified that he not understand how TrueAllele performs some of its
functions, including how it models drop out and drop in and that no publication or document
describes how TrucAllele accounts for drop-out. Dr. Balding further testified that he wrote the
original source code for LikeLTD but the current version was written by software engineers and he
hasn’t reviewed it. |

13, Dr. Lohmueller testified that TrucAllele’s source code would be helpful in
understanding how TrueAllele behaves when it is modelling samples where there is the possibility of
drop-out, Dr. Lochmueller further testified that scientists can test data without the source code. The
source code is only one piece of the validation process. In fact, he has never looked at the source
code for his own PGS, Lab Retriever.

14. _ Dr. Krane testified that first and foremost he is a Biology professor and has no formal
degrees in math or statistics. He testified that he could not review TrueAllele’s source code entirely
by himself. He would need at least a team of at least a dozen software engineers to do a
comprehensive review although even a 40 hour review might reveal something important. He
testified that the source code would be helpful to understand how the software deconvolutes
mixtures; distinguishes signal from noise when looking at peaks as low as 10/0 RFU; and identifies

peaks and peak heights, which TrueAllele does using a method different than any other PGS.

Marjane C. Spearman
FINDINGS OF FACT AND CONCLUSIONS OF LAW ON MOTION 516 3 Avenue, Room C203
TO COMPEL TRUEALLELE CASEWORK SOURCE CODE - 4 Seattle Washington, 98104
(206) 477-1647

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 178 of 189

15. Dr. Mark Perlin, founder of Cybergenetics, testified that his company has invested
millions of dollars over the last two decades to develop the TrueAllele software. The technology is
patented but the source code has never been revealed in any patent. Cybergenetics considers the
TrueAllele source code to be a trade secret. Dr. Perlin testified that disclosure of the TrueAllele
source code would allow competitors to copy the software and cause irreparable financial harm to
his company.

16. Dr. Perlin further testified that disclosure of the source code is not necessary to
validate the reliability of the program. |

17. Jay Caponera, a forensic scientist with the New York State Police, testified that the
source code is not necessary to determine the reliability of TrueAllele because the code is not used in
validation. Reliability of software is determined by use of the validation metrics of sensitivity,
specificity, accuracy and reproducibility. He testified that he validated TrueAllele in 2011 without
access to the source code.

18. John Donahue is employed as the DNA Technical Leader at the Beaufort County
Sheriff’s Office Forensic Services Laboratory in Beaufort, South Carolina. In his Declaration, he
testified that his lab has used TrueAllele for three years. They purchased the software in 2013 and
spent two years performing validation studies before implanting it into casework in January 20 16,
He testified that the source code was not necessary to determine the reliability of TrueAllele because
in their validation studies they tested TrueAllele against known samples and known results and
obtained the expected results.

19. Thomias Hebert is employed as the DNA Technical Leader for the Baltimore City
Police Department. In his Declaration, Mr. Hebert testified that his lab has used TrueAllele for

casework since October 2015. In his opinion, the source code is not necessary to determine the

Mariane C. Spearman
FINDINGS OF FACT AND CONCLUSIONS OF LAW ON MOTION 516 3” Avenue, Room C203
TO COMPEL TRUEALLELE CASEWORK SOURCE CODE - 5 Seattle Washington, 98104
(206) 477-1647

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 179 of 189

reliability of software programs for forensic used. A proper validation requires testing samples with
known results. These results can then be compared to results generated by the program. A wide
variety of samples should be used to simulate real casework type samples to show the limits of the
software. |

20. Kevin Miller is employed as the Forensic Scientist Leader at Hamilton Robotics. In
his Declaration, he testified that he assisted the Kern County Regional Crime Laboratory in
California in purchasing and validating TrueAllele for casework in 2014. He testified that DNA
analysts are not required to have the computer science or engineering backgrounds required to
review source code. Forensic analysts rely on instrumentation to perform a wide array of
mathematical calculations without requiring the analysts to check the calculations or know the
source code for the procedures.

21. Joanne Sgueglia was previously employed at the Massachusetts State Police Crime
Laboratory where TrueAllele was validated in 2011. In her Declaration, Ms. Sgueglia testified that
she has been involved in forensic DNA research and development/validation efforts for over 28
years. She testified that knowledge of the source code is not needed to validate TrueAllele. In the
field of forensics, labs evaluate and validate many systems by testing without specific knowledge of
the underlying mechanisms, programming, algorithms or chemistry.

22. Dr. Gary Shutler is employed as the DNA Technical Leader for the Washington State
Patrol Crime Laboratory (WSPCL). In his Declaration, Dr. Shutler testified that the WSPCL does
not currently have the funds to do probabilistic genotyping in their laboratory so it contracts with
Cybergenetics for interpretation of complex DNA mixtures. Dr, Shutler testified that the WSPCL
uses a variety of software technologies in their lab (such as GeneMapper and PopStats) and has

never found it necessary to review the source code to establish validation.

Mariane C. Spearman
FINDINGS OF FACT AND CONCLUSIONS OF LAW ON MOTION 516 3 Avenue, Room C203
TO COMPEL TRUEALLELE CASEWORK SOURCE CODE - 6 Seattle Washington, 98104
(206} 477-1647

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 180 of 189

23. Dr. Susan Greenspoon is employed as a Molecular Biologist at the Virginia
Department of Forensic Science. In her April 4, 2016, letter, she wrote that the internal validation
study performed in her laboratory assessed TrueAllele’s accuracy, reproducibility, sensitivity (ability
to detect minor contributors) and specificity (ability to eliminate non-contributors) without the need
for the source code.

24. The Scientific Working Group on DNA Analysis Methods (SWGDAM) is a group of
approximately 50 scientists representing federal, state and local forensic DNA laboratorics in the

United States and Canada. They meet twice a year and issue documents to provide direction and

‘guidance for the scientific community. The 2015 SWGDAM Guidelines for the Validation of

Probabilistic Genotyping Systems do not require or even mention the need for a computer source
code for validation.

25. 34 validation studies of TrueAllele have been published. Seven have been published
in peer-reviewed journals. Ex 44. None of the validation studies included a review of the source
code.

26.  Cybergenetics provided the defense with a case report and case packet containing 4
GB of information detailing the testing done in this case. Additionally, Cybergenetics provides
defense experts with a 96-day license to use TrueAllele in a read-only viewer and the ability to test

their own mixtures using their own data on the TrueAllele on the Cloud at no charge.

B. CONCLUSIONS OF LAW

Mariane C. Spearman
FINDINGS OF FACT AND CONCLUSIONS OF LAW ON MOTION 516 3" Avenue, Room C203

TO COMPEL TRUEALLELE CASEWORK SOURCE CODE - 7 Seattle Washington, 98104
(206) 477-1647

 

 
10

i]

\2

13

i4

15

16

17

18

19

20)

a1

22

23

24

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 181 of 189

1. The discovery which the defense seeks is not in the State’s possession. Dr. Perlin
advised the State that Cybergenetics considers the TrueAllele source code to be a trade secret and
would not be providing it. CrR 4.7(d).

2. The Court can order the disclosure of materials outside of the required disclosures
under CrR 4.7(a), (c), (d), if the information sought is material and the discovery request is
reasonable. CrR 4.7(e)(1), State v. Norby, 122 Wn.2d 258 (1993).

3, The court can condition or deny disclosure if it finds that there is a substantial risk of
harm or unnecessary annoyance resulting from such disclosure which outweighs the usefulness of
any disclosure to the defendant. CrR 4.7(e)(2).

4, Materiality requires that the defendant “make a particularized factual showing that
information useful to the defense is likely to be found in the records.” State v. Diemel, 81 Wn. App.
464, 469 (1996).

5. The Defense has not articulated with particularity what material information, if any,
could be found by reviewing the source code. As several experts who work in the field of forensic
DNA testing have testified, an examination of the source code is not necessary in order to determine
the reliability of TrueAllele and validate it for casework.

6. This is not a situation where production of the source code is necessary so that a

_ particular functionality of the software can be examined to see if a patent infringement has occurred.

7. TrueAllele has been validated for use in casework by laboratories in California,
Louisiana, Maryland, New York, Ohio, Pennsylvania, South Carolina, Virginia, Northern Ireland
and Australia without having access to the source code.

8. The Defense has failed to meet its burden to show that disclosure of the source code

is material and reasonable. Based upon the factual findings set forth above, this Court is not

Mariane C, Spearman
FINDINGS OF FACT AND CONCLUSIONS OF LAW ON MOTION 516 3 Avenue, Roam C203

TO COMPEL TRUEALLELE CASEWORK SOURCE CODE - 8 Seattle Washington, 98164
{206) 477-1647

 
10
Il
12
13
14
1S
‘16
17
18
19
20
a1
22
23

24

 

 

 

Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 182 of 189

persuaded that a review of the source code is necessary in order to determine whether TrueAllele is
reliable. The defense demand for the source code is not material or reasonable because the
testimony in this case from both state and defense experts establishes that scientists can confirm the
reliability of Trueallele without access to the source code. This testimony is consistent with the
holding of other courts that have addressed this same issue. Staie v. Wakefield, 47 Misc. 3d 850,
854, 9 N.Y.S.3d 540, 543 (N.Y. Sup. Ct. 2015) (“scientists can, and have, validated the reliability of
Cybergenetics TrueAllele Casework even though the source code underlying the process is not
available to the public.”); Com. v. Foley, 38 A.3d 882, 889 (Penn. Sup. Ct. 2012) (scientists can
validate the reliability of a computerized process even if the ‘source code’ underlying that process is
not available to the public.”).

9, Further, the usefulness of disclosing the source code is outweighed by a substantial
risk of financial harm to Cybergenetics. Scientists can confirm the reliability of Trueallele without
access to the source code. Dr. Perlin and Cybergenetics have a legitimate interest in keeping the

source code, a trade secret, confidential.

C. ORDER

For the reasons stated above, the defendant’s motion to compel the disclosure of TrueAilele’s

source code is DENIED.
Signed this day of January, 2017.
e-filed
THE HONORABLE MARIANE SPEARMAN
Mariane C. Spearman
FINDINGS OF FACT AND CONCLUSIONS OF LAW ON MOTION 516 3" Avenue, Room C203
TO COMPEL TRUEALLELE CASEWORK SOURCE CODE - 9 Seattle Washington, 98104

(206) 477-1647

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 183 of 189

King County Superior Court
Judicial Electronic Signature Page

Case Number: 10-1-09274-5
Case Title: STATE OF WASHINGTON VS FAIR, EMANUEL DEMELVIN
AKA

Document Title: ORDER

 

 

 

 

 

Signed by: Mariane Spearman
Date: 1/12/2017 2:06:07 PM
Judge/Commissioner: Mariane Spearman e

This document is signed in accordance with the provisions in GR 30.
Certificate Hash: - 482A410463E582FD4584CC7D9A28D5D713932057
Certificate effective date: 7/29/2013 12:59:26 PM

Certificate expiry date: 7/29/2018 12:59:26 PM

Certificate Issued by: C=US, E=kcscefiling @kingcounty.gov, OU=KCDJA,
O=KCDIA, CN="Mariane
Spearman:pv5n4Xr44hGCKOASY Yhwmw=="

Page 10 of 10
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 184 of 189

EXHIBIT 19
 

 

420ff{Q afuaqos fo1y)
Cd ‘QW ‘dd Ulptad “M4 140

 

Ue
cB
Oy
OF
olf
Ale
~~
=
Nie
en! BE
oOl1F
i
Ok
OE
il
ol
COlk
Ol
4 Be
+~|
cle
o Bi
Eli
SIE
OlF
OF
$ :
Oo Ae
oO
oO
oO
OlF
oth
ln
Oik
wt
NI
w
n
O
O

VA ‘puowyory
clo? AIQuizddGg

Z ® [ S[9A0’T :Sosv) SUIALOS

ISANOI YLOMNISD] gI]2]] WANA], IYI Pajajduoy

POO M-LAIJULLIIYIS DSVT

 

 

 
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 186 of 189

EXHIBIT 20
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 187 of 189

Commonwealth of Virginia v. Clark Watson
Cybergenetics response to Defendant's Motion for a Certificate to compel the production of

documenis

September 17, 2019

Materials

e Cybergenetics TrueAllele DVD (provided with response)

Response

b,. All materials generated by [laboratory] when performing validation studies
concerning the TrueAllele® system, including, but not limited to:

i.

ii.

Hil.

iv.

All records and electronic data used as “input” to the TrueAllele system and
the software parameters used fo analyze this data.

Cybergenetics’ electronic data for validation is provided on the TrueAllele
DVD in the 2-Validation > 2-Data folder. Software parameters are described
in the validation paper or report provided on the TrueAllele DVD in the 2-
Validation > 1-Studies folder.

All records and electronic data generated by the TrueAllele system and/or
laboratory personnel during the course of the study.

No relevant materials.

Any analyses of (3)a.i and 3)a.ii above), including bench notes,
measurements, statistics, memos, summaries, conclusions, tables, graphics,
and any resulting publications, presentations, and reports.

Validation papers and reports are provided on the TrueAllele DVD in the 2-
Validation > 1-Studies folder.

All communications relating to the design and results of the study, both within

and external to the laboratory.

No relevant materials.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 188 of 189

v. Alf records of unexpected results, including false positives (false inclusions),
false negatives (false exclusions), and the conditions under which the
unexpected results were generated.

False positives and negatives are described in the validation write-up for the
study provided on the TrueAllele DVD in the 2-Validation > 1-Studies folder.

vi. All records of software glitches, crashes, bugs, or errors encountered during
the study.

The software is described in the validation paper or report provided on the
TrueAllele DVD in the 2-Validation > 1-Studies folder.

vil. Software version numbers of the components of the TrueAllele® system used
for the study.

Software version numbers appear in the validation paper or report provided
on the TrueAllele DVD in the 2-Validation > 1-Studies folder.

c. All materials described in (3)a) that were produced by any other laboratory or entity
concerning a validation study cited by [laboratory] as describing the capabilities
and/or justifying the use of the TrueAllele® software system for casework.

Validation reporis are provided on the TrueAllele DVD in the 2-Validation > 1-Studies
folder, Other materials are not available to Cybergenetics.

d. Copies of all materials used for TrueAllele® training received or provided by
[laboratory], including handouts, sample tests, presentafions, and videos.
Training videos are provided on the TrueAllele Case DVD in the 3-Tutorials folder,

TrueAllele course syllabi, with URL links to materials, are provided on the TrueAllele
DVD in the 5-Miscellaneous > 1-Training folder.

e. Proficiency testing materials used by flaboratory], including materials used for testing,
all materials submitted by a test-taker, and results of all tests taken,

No relevant materials.
Case 2:19-cr-00369-DWA Document 108-2 Filed 10/14/20 Page 189 of 189

f, Source code for the version(s) of the TrueAllele® system used in the instant case as
well as the versions that apply to (3)a, 3)b, 3)c, and 3)d above), including all
software dependencies such as third-party code libraries, toolboxes, plug-ins, and
frameworks.

An invitation to review TrueAllele source code by defense experts is provided on the
TrueAllele DVD in the 4-VUler > 6-Source code folder.

g. Software engineering and development materials describing the development,
deployment, and maintenance of the version(s) of the TrueAllele® software system
used in the instant case as well as the versions that apply to (3)a, 3)b, 3)c, and 3)d
above) including the software engineering documents recommended by
organizations such as the Institute of Electrical and Electronics Engineers (IEEE) or
the international Organization for Standardization (1SO) such as:

i. Software requirements specification documents.

li. Software architecture and algorithm design documents.
iii, Software implementation documents.

lv. Software deployment documents.

v. Software maintenance documents.

No relevant materials.
h. Alf documents relating to the above software engineering and development materials
including, but not limited to:
i. Modifications, revisions, or updates to original documents.
ii. Software bug and issue tracking logs.
No relevant materials.
ili. Validation and testing documentation and reports for all levels of the software

system hierarchy, including subroutines and software components, modules,
and programs.

Validation materials are provided on the TrueAllele DVD in the 2-Validation
folder.
iv. Requests for changes to the system made by any designer, developer, or

user of the system.

No relevant materials.

v. Release, change, update, and upgrade descriptions and logs.

Provided on the TrueAllele DVD in the 5-Miscellaneous > 2-VUler updates
folder.

 
